


Exhibit 10.1

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

Dated as of December 21, 2004

 

among

 

OTELCO INC.,

 

as Borrower,

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

 

as Credit Parties,

 

THE LENDERS SIGNATORY HERETO

 

FROM TIME TO TIME,

 

as Lenders,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent, Agent and Lender

 

 

COBANK, ACB

 

as Syndication Agent and Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

AMOUNT AND TERMS OF CREDIT

 

 

 

 

 

1.1

Credit Facilities

 

 

1.2

[Intentionally Omitted]

 

 

1.3

Prepayments

 

 

1.4

Use of Proceeds

 

 

1.5

Interest and Applicable Margins

 

 

1.6

[Intentionally Omitted]

 

 

1.7

[Intentionally Omitted]

 

 

1.8

Cash Management Systems

 

 

1.9

Fees

 

 

1.10

Receipt of Payments

 

 

1.11

Application and Allocation of Payments

 

 

1.12

Loan Account and Accounting

 

 

1.13

Indemnity

 

 

1.14

Access

 

 

1.15

Taxes

 

 

1.16

Capital Adequacy; Increased Costs; Illegality

 

 

1.17

Single Loan

 

 

 

 

 

2

CONDITIONS PRECEDENT

 

 

 

 

 

 

2.1

Conditions to the Initial Loans

 

 

2.2

Further Conditions to Each Loan

 

 

 

 

 

3

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

3.1

Corporate Existence; Compliance with Law

 

 

3.2

Executive Offices, Collateral Locations, FEIN

 

 

3.3

Corporate Power, Authorization, Enforceable Obligations

 

 

3.4

Financial Statements and Projections

 

 

3.5

Material Adverse Effect

 

 

3.6

Ownership of Property; Liens

 

 

3.7

Labor Matters

 

 

3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

 

 

3.9

Government Regulation

 

 

3.10

Margin Regulations

 

 

3.11

Taxes

 

 

3.12

ERISA

 

 

3.13

No Litigation

 

 

3.14

Brokers

 

 

3.15

Intellectual Property

 

 

3.16

Full Disclosure; Perfection of Liens

 

 

i

--------------------------------------------------------------------------------


 

 

3.17

Environmental Matters

 

 

3.18

Insurance

 

 

3.19

Accounts

 

 

3.20

Government Contracts

 

 

3.21

Customer and Trade Relations

 

 

3.22

Agreements and Other Documents

 

 

3.23

Solvency

 

 

3.24

Mid-Missouri Acquisition Agreement

 

 

3.25

[Intentionally Omitted]

 

 

3.26

Subordinated Debt

 

 

3.27

Capitalization

 

 

3.28

OFAC

 

 

3.29

Patriot Act

 

 

 

 

 

4

FINANCIAL STATEMENTS AND INFORMATION

 

 

 

 

 

 

4.1

Reports and Notices

 

 

4.2

Communication with Accountants

 

 

 

 

 

5

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

5.1

Maintenance of Existence and Conduct of Business

 

 

5.2

Payment of Charges

 

 

5.3

Books and Records

 

 

5.4

Insurance; Damage to or Destruction of Collateral

 

 

5.5

Compliance with Laws

 

 

5.6

Supplemental Disclosure

 

 

5.7

Intellectual Property

 

 

5.8

Environmental Matters

 

 

5.9

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases

 

 

5.10

Interest Rate Protection

 

 

5.11

CoBank Capital

 

 

5.12

Further Assurances

 

 

5.13

Subsidiaries and Collateral

 

 

5.14

Change of Law Applicable to Mid-Missouri Telephone

 

 

5.15

Post Closing Covenants

 

 

 

 

 

6

NEGATIVE COVENANTS

 

 

 

 

 

 

6.1

Mergers, Subsidiaries, Etc.

 

 

6.2

Investments; Loans and Advances

 

 

6.3

Indebtedness

 

 

6.4

Employee Loans and Affiliate Transactions

 

 

6.5

Capital Structure and Business

 

 

6.6

Guaranteed Indebtedness

 

 

6.7

Liens

 

 

6.8

Sale of Stock and Assets

 

 

6.9

ERISA

 

 

ii

--------------------------------------------------------------------------------


 

 

6.10

Financial Covenants

 

 

6.11

Hazardous Materials

 

 

6.12

Sale/Leasebacks

 

 

6.13

Cancellation of Indebtedness

 

 

6.14

Restricted Payments

 

 

6.15

Change of Corporate Name or Location; Change of Fiscal Year

 

 

6.16

No Impairment of Intercompany Transfers

 

 

6.17

No Speculative Transactions

 

 

6.18

[Intentionally Omitted]

 

 

6.19

Changes Relating to Subordinated Debt; Material Contracts

 

 

6.20

Holding Companies

 

 

6.21

Designated Senior Debt

 

 

6.22

Limitations on Accumulation of Funds

 

 

6.23

Limitations on Creation of Subsidiaries

 

 

 

 

 

7

TERM

 

 

 

 

 

 

 

7.1

Termination

 

 

7.2

Survival of Obligations Upon Termination of Financing Arrangements

 

 

 

 

 

8

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

 

 

 

 

 

8.1

Events of Default

 

 

8.2

Remedies

 

 

8.3

Waivers by Credit Parties

 

 

 

 

 

9

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

 

 

 

 

 

9.1

Assignment and Participations

 

 

9.2

Appointment of Agent

 

 

9.3

Agent’s Reliance, Etc.

 

 

9.4

GE Capital and Affiliates

 

 

9.5

Lender Credit Decision

 

 

9.6

Indemnification

 

 

9.7

Successor Agent

 

 

9.8

Setoff and Sharing of Payments

 

 

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

 

 

 

 

 

10

SUCCESSORS AND ASSIGNS

 

 

 

 

 

 

10.1

Successors and Assigns

 

 

 

 

 

11

MISCELLANEOUS

 

 

 

 

 

 

11.1

Complete Agreement; Modification of Agreement

 

 

11.2

Amendments and Waivers; Joinder Agreement

 

 

11.3

Fees and Expenses

 

 

11.4

No Waiver

 

 

iii

--------------------------------------------------------------------------------


 

 

11.5

Remedies

 

 

11.6

Severability

 

 

11.7

Conflict of Terms

 

 

11.8

Confidentiality

 

 

11.9

GOVERNING LAW

 

 

11.10

Notices

 

 

11.11

Section Titles

 

 

11.12

Counterparts

 

 

11.13

WAIVER OF JURY TRIAL

 

 

11.14

Press Releases and Related Matters

 

 

11.15

Reinstatement

 

 

11.16

Advice of Counsel

 

 

11.17

No Strict Construction

 

 

iv

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annex A (Recitals)

 

-

 

Definitions

Annex B (Section 1.2)

 

-

 

[Intentionally Omitted]

Annex C (Section 1.8)

 

-

 

Cash Management System

Annex D (Section 2.1(a))

 

-

 

Closing Checklist

Annex E (Section 4.1(a))

 

-

 

Financial Statements and Projections -- Reporting

Annex F (Section 4.1(b))

 

-

 

Collateral Reports

Annex G (Section 6.10)

 

-

 

Financial Covenants

Annex H (Section 9.9(a))

 

-

 

Lenders’ Wire Transfer Information

Annex I (Section 11.10)

 

-

 

Notice Addresses

Annex J (from Annex A-

 

 

 

 

Commitments definition)

 

-

 

Commitments as of Closing Date

 

 

 

 

 

Exhibit 1.1(a)(i)

 

-

 

Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

 

-

 

Form of Revolving Note

Exhibit 1.1(b)

 

-

 

Form of Term Note

Exhibit 1.1(c)(i)

 

-

 

Form of Notice of Swing Line Advance

Exhibit 1.1(c)(ii)

 

-

 

Form of Swing Line Note

Exhibit 1.5(e)

 

-

 

Form of Notice of Conversion/Continuation

Exhibit 5.13

 

 

 

Form of Joinder Agreement

Exhibit 6.3(a)(viii)

 

 

 

Form of Subordinated Intercompany Note

Exhibit 9.1(a)

 

-

 

Form of Assignment Agreement

 

 

 

 

 

Schedule A

 

 

 

Consolidated EBITDA - 2004

Schedule 1.1

 

-

 

Agent’s Representatives

Disclosure Schedule 1.4

 

-

 

Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 3.1

 

-

 

Type of Entity; State of Organization; Telecommunications Approvals

Disclosure Schedule 3.2

 

-

 

Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(a)

 

-

 

Financial Statements

Disclosure Schedule 3.4(b)

 

-

 

Pro Forma

Disclosure Schedule 3.6

 

-

 

Real Property

Disclosure Schedule 3.7

 

-

 

Labor Matters

Disclosure Schedule 3.8

 

-

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

 

-

 

Tax Matters

Disclosure Schedule 3.12

 

-

 

ERISA Plans

Disclosure Schedule 3.13

 

-

 

Litigation

Disclosure Schedule 3.14

 

-

 

Brokers

Disclosure Schedule 3.15

 

-

 

Intellectual Property

Disclosure Schedule 3.17

 

-

 

Hazardous Materials

Disclosure Schedule 3.18

 

-

 

Insurance

Disclosure Schedule 3.19

 

-

 

Accounts

Disclosure Schedule 3.20

 

-

 

Government Contracts

Disclosure Schedule 3.22

 

-

 

Material Agreements

Disclosure Schedule 6.2

 

-

 

Investments

 

v

--------------------------------------------------------------------------------


 

Disclosure Schedule 6.3

 

-

 

Indebtedness

Disclosure Schedule 6.4(a)

 

-

 

Transactions with Affiliates

Disclosure Schedule 6.6

 

 

 

Guaranteed Indebtedness

Disclosure Schedule 6.7

 

-

 

Existing Liens

 

vi

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT (this “Agreement”), dated as of December 21, 2004 among
OTELCO INC., a Delaware corporation (“Borrower”); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself, as Lender, and as Agent
for Lenders, and the other Lenders signatory hereto from time to time.

 

RECITALS

 

WHEREAS, Borrower has requested that Lenders extend revolving and term credit
facilities to Borrower of up to Ninety-Five Million Dollars ($95,000,000) in the
aggregate for the purpose of refinancing certain indebtedness of Borrower and to
provide (a) working capital financing for Borrower, (b) funds for other general
corporate purposes of Borrower and (c) funds for other purposes permitted
hereunder; and for these purposes, Lenders are willing to make certain loans and
other extensions of credit to Borrower of up to such amount upon the terms and
conditions set forth herein; and

 

WHEREAS, Borrower has agreed to secure all of its obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon substantially all of its existing and after-acquired
personal and real property; and

 

WHEREAS, each of the Guarantors is willing to guarantee all of the obligations
of Borrower to Agent and Lenders under the Loan Documents and to grant to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its existing and after-acquired personal and real property
to secure such guaranty; and

 

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. 
All Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement.  These Recitals shall be construed as part of
the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 


1                                         AMOUNT AND TERMS OF CREDIT


 

1.1                                 Credit Facilities.

 


(A)                                  REVOLVING CREDIT FACILITY.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH REVOLVING LENDER AGREES TO MAKE AVAILABLE TO BORROWER FROM TIME TO
TIME UNTIL THE COMMITMENT TERMINATION DATE ITS PRO RATA SHARE OF ADVANCES (EACH,
A “REVOLVING CREDIT ADVANCE”).

 

--------------------------------------------------------------------------------


 

THE PRO RATA SHARE OF THE REVOLVING LOAN OF ANY REVOLVING LENDER SHALL NOT AT
ANY TIME EXCEED ITS SEPARATE REVOLVING LOAN COMMITMENT.  THE OBLIGATIONS OF EACH
REVOLVING LENDER HEREUNDER SHALL BE SEVERAL AND NOT JOINT.  UNTIL THE COMMITMENT
TERMINATION DATE AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BORROWER MAY
FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS SECTION 1.1(A);
PROVIDED, THAT THE AMOUNT OF ANY REVOLVING CREDIT ADVANCE TO BE MADE AT ANY TIME
SHALL NOT EXCEED BORROWING AVAILABILITY AT SUCH TIME.  EACH REVOLVING CREDIT
ADVANCE SHALL BE MADE ON NOTICE BY BORROWER TO ONE OF THE REPRESENTATIVES OF
AGENT IDENTIFIED IN SCHEDULE 1.1 AT THE ADDRESS SPECIFIED THEREIN.  ANY SUCH
NOTICE MUST BE GIVEN NO LATER THAN (1) 1:00 P.M. (NEW YORK TIME) ON THE BUSINESS
DAY OF THE PROPOSED REVOLVING CREDIT ADVANCE, IN THE CASE OF AN INDEX RATE LOAN,
OR (2) 11:00 A.M. (NEW YORK TIME) ON THE DATE WHICH IS THREE (3) BUSINESS DAYS
PRIOR TO THE PROPOSED REVOLVING CREDIT ADVANCE, IN THE CASE OF A LIBOR LOAN. 
EACH SUCH NOTICE (A ”NOTICE OF REVOLVING CREDIT ADVANCE”) MUST BE GIVEN IN
WRITING (BY TELECOPY OR OVERNIGHT COURIER) SUBSTANTIALLY IN THE FORM OF EXHIBIT
1.1(A)(I), AND SHALL INCLUDE THE INFORMATION REQUIRED IN SUCH EXHIBIT AND SUCH
OTHER INFORMATION AS MAY BE REQUIRED BY AGENT.  IF BORROWER DESIRES TO HAVE THE
REVOLVING CREDIT ADVANCES BEAR INTEREST BY REFERENCE TO A LIBOR RATE, IT MUST
COMPLY WITH SECTION 1.5(E).

 

(II)                                  EXCEPT AS PROVIDED IN SECTION 1.12,
BORROWER SHALL EXECUTE AND DELIVER TO EACH REVOLVING LENDER A NOTE TO EVIDENCE
THE REVOLVING LOAN COMMITMENT OF THAT REVOLVING LENDER.  EACH NOTE SHALL BE IN
THE PRINCIPAL AMOUNT OF THE REVOLVING LOAN COMMITMENT OF THE APPLICABLE
REVOLVING LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(A)(II) (EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE “REVOLVING
NOTES”).  EACH REVOLVING NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER TO PAY
THE AMOUNT OF THE APPLICABLE REVOLVING LENDER’S REVOLVING LOAN COMMITMENT OR, IF
LESS, SUCH REVOLVING LENDER’S PRO RATA SHARE OF THE AGGREGATE UNPAID PRINCIPAL
AMOUNT OF ALL REVOLVING CREDIT ADVANCES TO BORROWER TOGETHER WITH INTEREST
THEREON AS PRESCRIBED IN SECTION 1.5.  THE ENTIRE UNPAID BALANCE OF THE
REVOLVING LOAN AND ALL OTHER NON-CONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE
AND PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE COMMITMENT TERMINATION
DATE.

 


(B)                                 TERM LOAN.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH TERM LENDER AGREES TO MAKE A TERM LOAN (COLLECTIVELY, THE “TERM
LOAN”) ON THE CLOSING DATE TO BORROWER IN THE ORIGINAL PRINCIPAL AMOUNT OF ITS
TERM LOAN COMMITMENT.  THE OBLIGATIONS OF EACH TERM LENDER HEREUNDER SHALL BE
SEVERAL AND NOT JOINT.  THE TERM LOAN SHALL BE EVIDENCED BY PROMISSORY NOTES
SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.1(B) (EACH A “TERM NOTE” AND COLLECTIVELY
THE “TERM NOTES”), AND, EXCEPT AS PROVIDED IN SECTION 1.12, BORROWER SHALL
EXECUTE AND DELIVER EACH TERM NOTE TO THE APPLICABLE TERM LENDER.  EACH TERM
NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE
APPLICABLE TERM LENDER’S TERM LOAN COMMITMENT, TOGETHER WITH INTEREST THEREON AS
PRESCRIBED IN SECTION 1.5.

 

(II)                                  [INTENTIONALLY OMITTED]

 

2

--------------------------------------------------------------------------------


 

(III)                               THE ENTIRE UNPAID BALANCE OF THE TERM LOAN
SHALL BE DUE AND PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE
COMMITMENT TERMINATION DATE, IF NOT SOONER PAID IN FULL.  NO PAYMENT WITH
RESPECT TO THE TERM LOAN MAY BE REBORROWED.

 

(IV)                              EACH PAYMENT OF PRINCIPAL WITH RESPECT TO THE
TERM LOAN MADE PURSUANT TO THIS SECTION 1.1(B) SHALL BE PAID TO AGENT FOR THE
RATABLE BENEFIT OF EACH TERM LENDER, RATABLY IN PROPORTION TO EACH SUCH TERM
LENDER’S RESPECTIVE TERM LOAN COMMITMENT.

 


(C)                                  SWING LINE FACILITY.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER SHALL MAKE AVAILABLE FROM TIME TO TIME UNTIL THE
COMMITMENT TERMINATION DATE ADVANCES (EACH, A “SWING LINE ADVANCE”) IN
ACCORDANCE WITH THIS SECTION 1.1(C).  THE AGGREGATE AMOUNT OF SWING LINE
ADVANCES OUTSTANDING SHALL NOT EXCEED AT ANY TIME THE LESSER OF (A) THE SWING
LINE COMMITMENT AND (B) THE MAXIMUM AMOUNT LESS THE SUM OF THE OUTSTANDING
BALANCE OF THE REVOLVING LOAN AT SUCH TIME AND THE RESERVES IN EFFECT AT SUCH
TIME (“SWING LINE AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION DATE,
BORROWER MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS
SECTION 1.1(C).  EACH SWING LINE ADVANCE SHALL BE MADE PURSUANT TO A NOTICE OF
SWING LINE ADVANCE (A “NOTICE OF SWING LINE ADVANCE”) IN WRITING SUBSTANTIALLY
IN THE FORM OF EXHIBIT 1.1(C)(I), DELIVERED BY BORROWER TO THE SWING LINE LENDER
AND AGENT IN ACCORDANCE WITH THIS SECTION 1.1(C).  ANY SUCH NOTICE MUST BE GIVEN
NO LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY OF THE PROPOSED
SWING LINE ADVANCE.  UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST ONE
BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM REQUISITE REVOLVING LENDERS INSTRUCTING
IT NOT TO MAKE A SWING LINE ADVANCE, THE SWING LINE LENDER SHALL,
NOTWITHSTANDING THE FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 2.2,
BE ENTITLED TO FUND THAT SWING LINE ADVANCE, AND TO HAVE SUCH REVOLVING LENDER
MAKE REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) OR
PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, THE SWING LINE LOAN SHALL CONSTITUTE AN INDEX RATE LOAN.  BORROWER
SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOAN
UPON DEMAND THEREFOR BY AGENT.

 

(II)                                  BORROWER SHALL EXECUTE AND DELIVER TO THE
SWING LINE LENDER A PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT.  SUCH
NOTE SHALL BE IN THE PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING
LINE LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF EXHIBIT
1.1(C)(II) (THE “SWING LINE NOTE”).  THE SWING LINE NOTE SHALL REPRESENT THE
OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE SWING LINE COMMITMENT OR, IF
LESS, THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL SWING LINE ADVANCES MADE TO
BORROWER TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN SECTION 1.5.  THE
ENTIRE UNPAID BALANCE OF THE SWING LINE LOAN AND ALL OTHER NONCONTINGENT
OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY
AVAILABLE FUNDS ON THE COMMITMENT TERMINATION DATE IF NOT SOONER PAID IN FULL.

 

3

--------------------------------------------------------------------------------


 

(III)                               THE SWING LINE LENDER, AT ANY TIME AND FROM
TIME TO TIME BUT NO LESS FREQUENTLY THAN ONCE WEEKLY, SHALL ON BEHALF OF
BORROWER (AND BORROWER HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO
ACT ON ITS BEHALF) REQUEST EACH REVOLVING LENDER (INCLUDING THE SWING LINE
LENDER) TO MAKE A REVOLVING CREDIT ADVANCE TO BORROWER (WHICH SHALL BE AN INDEX
RATE LOAN) IN AN AMOUNT EQUAL TO THAT REVOLVING LENDER’S PRO RATA SHARE OF THE
PRINCIPAL AMOUNT OF THE SWING LINE LOAN (THE “REFUNDED SWING LINE LOAN”)
OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS
DESCRIBED IN SECTIONS 8.1(H) OR 8.1(I) HAS OCCURRED (IN WHICH EVENT THE
PROCEDURES OF SECTION 1.1(C)(IV) SHALL APPLY) AND REGARDLESS OF WHETHER THE
CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING
CREDIT ADVANCE ARE THEN SATISFIED, EACH REVOLVING LENDER SHALL DISBURSE DIRECTLY
TO AGENT, ITS PRO RATA SHARE OF A REVOLVING CREDIT ADVANCE ON BEHALF OF THE
SWING LINE LENDER, PRIOR TO 3:00 P.M. (NEW YORK TIME), IN IMMEDIATELY AVAILABLE
FUNDS ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE THAT NOTICE IS GIVEN.  THE
PROCEEDS OF THE REVOLVING CREDIT ADVANCES REFERRED TO IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND
APPLIED TO REPAY THE REFUNDED SWING LINE LOAN.

 

(IV)                              IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH
A REVOLVING CREDIT ADVANCE PURSUANT TO SECTION 1.1(C)(III), ONE OF THE EVENTS
DESCRIBED IN SECTIONS 8.1(H) OR 8.1(I) HAS OCCURRED, THEN, SUBJECT TO THE
PROVISIONS OF SECTION 1.1(C)(V) BELOW, EACH REVOLVING LENDER SHALL, ON THE DATE
SUCH REVOLVING CREDIT ADVANCE WAS TO HAVE BEEN MADE FOR THE BENEFIT OF BORROWER,
PURCHASE FROM THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE
SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF SUCH SWING LINE
LOAN.  UPON REQUEST, EACH REVOLVING LENDER SHALL PROMPTLY TRANSFER TO THE SWING
LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION
INTEREST.

 

(V)                                 EACH REVOLVING LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) AND TO PURCHASE
PARTICIPATION INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV) SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A)
ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING
LENDER MAY HAVE AGAINST THE SWING LINE LENDER, BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR EVENT
OF DEFAULT; (C) ANY INABILITY OF BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO
BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR (D) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING. 
IF ANY REVOLVING LENDER DOES NOT MAKE AVAILABLE TO AGENT OR THE SWING LINE
LENDER, AS APPLICABLE, THE AMOUNT REQUIRED PURSUANT TO SECTIONS 1.1(C)(III) OR
1.1(C)(IV), AS THE CASE MAY BE, THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER, TOGETHER WITH INTEREST
THEREON FOR EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN
FULL AT THE FEDERAL FUNDS RATE FOR THE FIRST TWO BUSINESS DAYS AND AT THE INDEX
RATE THEREAFTER.

 


(D)                                 RELIANCE ON NOTICES.  AGENT SHALL BE
ENTITLED TO RELY UPON, AND SHALL BE FULLY PROTECTED IN RELYING UPON, ANY NOTICE
OF REVOLVING CREDIT ADVANCE, NOTICE OF SWING LINE ADVANCE, NOTICE OF
CONVERSION/CONTINUATION OR SIMILAR NOTICE BELIEVED BY AGENT TO BE GENUINE. 
AGENT MAY ASSUME THAT EACH PERSON EXECUTING AND DELIVERING ANY

 

4

--------------------------------------------------------------------------------


 


NOTICE IN ACCORDANCE HEREWITH WAS DULY AUTHORIZED, UNLESS THE RESPONSIBLE
INDIVIDUAL ACTING THEREON FOR AGENT HAS ACTUAL KNOWLEDGE TO THE CONTRARY.


 

1.2                                 [Intentionally Omitted].

 

1.3                                 Prepayments.

 


(A)                                  VOLUNTARY PREPAYMENTS.  BORROWER MAY AT ANY
TIME ON AT LEAST THREE (3) DAYS’ PRIOR NOTICE TO AGENT AND LENDERS VOLUNTARILY
PREPAY ALL OF THE TERM LOAN.  IN ADDITION, SUBJECT TO THE FOLLOWING SENTENCE,
BORROWER MAY AT ANY TIME ON AT LEAST THREE (3) DAYS’ PRIOR WRITTEN NOTICE TO
AGENT AND LENDERS VOLUNTARILY PREPAY PART OF THE TERM LOAN; PROVIDED THAT ANY
SUCH PARTIAL PREPAYMENT SHALL BE IN A MINIMUM AMOUNT OF $500,000 AND INTEGRAL
MULTIPLES OF $250,000 IN EXCESS OF SUCH AMOUNT.  NOTWITHSTANDING THE PRECEDING
SENTENCE, IF BORROWER HAS GIVEN NOTICE OF A VOLUNTARY PARTIAL PREPAYMENT OF THE
TERM LOAN (SUCH NOTICE, A “VOLUNTARY PARTIAL PREPAYMENT NOTICE”), ANY TERM
LENDER HOLDING A PORTION OF THE TERM LOAN MAY ELECT, BY NOTICE TO AGENT PRIOR TO
THE PREPAYMENT DATE, TO DECLINE THE AMOUNT OF SUCH VOLUNTARY PARTIAL PREPAYMENT
OF THE TERM LOAN TO THE EXTENT IT WOULD BE APPLIED TO PREPAY THE PORTION OF THE
TERM LOAN HELD BY SUCH DECLINING TERM LENDER ASSUMING NONE OF THE TERM LENDERS
DECLINED SUCH PREPAYMENT (THE AGGREGATE AMOUNT, IF ANY, SO DECLINED BY THE
DECLINING TERM LENDERS IN RESPECT OF A VOLUNTARY PARTIAL PREPAYMENT NOTICE, THE
“DECLINED VOLUNTARY PREPAYMENT AMOUNT”), IN WHICH CASE (I) IN RESPECT OF A
VOLUNTARY PARTIAL PREPAYMENT NOTICE BORROWER MAY ONLY PREPAY THE TERM LOAN, AND
SHALL PREPAY THE TERM LOAN, IN EACH CASE IN AN AMOUNT EQUAL TO THE AMOUNT OF THE
VOLUNTARY PARTIAL PREPAYMENT SPECIFIED IN SUCH VOLUNTARY PARTIAL PREPAYMENT
NOTICE LESS THE DECLINED VOLUNTARY PREPAYMENT AMOUNT IN RESPECT THEREOF AND (II)
THE AMOUNT PREPAID SHALL BE APPLIED TO THE TERM LOAN PURSUANT TO SECTION 1.11(A)
FOR THE RATABLE BENEFIT OF EACH TERM LENDER THAT DID NOT DECLINE SUCH
PREPAYMENT.  IN ADDITION, BORROWER MAY AT ANY TIME ON AT LEAST 10 DAYS’ PRIOR
WRITTEN NOTICE TO AGENT TERMINATE THE REVOLVING LOAN COMMITMENT; PROVIDED THAT
UPON SUCH TERMINATION, ALL LOANS AND OTHER OBLIGATIONS SHALL BE IMMEDIATELY DUE
AND PAYABLE IN FULL.  ANY SUCH VOLUNTARY PREPAYMENT AND ANY SUCH TERMINATION OF
THE REVOLVING LOAN COMMITMENT MUST BE ACCOMPANIED BY THE PAYMENT OF THE FEE
REQUIRED BY SECTION 1.9(C), IF ANY, PLUS THE PAYMENT OF ANY LIBOR FUNDING
BREAKAGE COSTS IN ACCORDANCE WITH SECTION 1.13(B).  UPON ANY SUCH TERMINATION OF
THE REVOLVING LOAN COMMITMENT, BORROWER’S RIGHT TO REQUEST REVOLVING CREDIT
ADVANCES SHALL SIMULTANEOUSLY BE TERMINATED.


 


(B)                                 MANDATORY PREPAYMENTS.


 

(I)                                     IF AT ANY TIME THE SUM OF THE
OUTSTANDING BALANCES OF THE REVOLVING LOAN AND THE SWING LINE LOAN EXCEED THE
MAXIMUM AMOUNT LESS THE RESERVES AS THEN IN EFFECT, BORROWER SHALL IMMEDIATELY
REPAY THE AGGREGATE OUTSTANDING REVOLVING CREDIT ADVANCES TO THE EXTENT REQUIRED
TO ELIMINATE SUCH EXCESS.

 

(II)                                  NO LATER THAN THE BUSINESS DAY FOLLOWING
RECEIPT BY ANY CREDIT PARTY OF NET CASH PROCEEDS OF ANY DISPOSITION (OTHER THAN
EXCLUDED DISPOSITION PROCEEDS), BORROWER SHALL PREPAY THE OBLIGATIONS IN AMOUNT
EQUAL TO THE NET CASH PROCEEDS OF SUCH DISPOSITION; PROVIDED, HOWEVER, THAT SO
LONG AS (A) NO DEFAULT OR EVENT

 

5

--------------------------------------------------------------------------------


 

OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE NET CASH PROCEEDS OF ALL
DISPOSITIONS (OTHER THAN EXCLUDED DISPOSITION PROCEEDS) FROM THE FIRST DAY OF
THE THEN CURRENT FISCAL YEAR THROUGH THE APPLICABLE DATE OF DETERMINATION DO NOT
EXCEED $1,000,000 IN THE AGGREGATE FOR ALL CREDIT PARTIES COMBINED AND (C) THE
APPLICABLE CREDIT PARTY SHALL HAVE DELIVERED TO AGENT WRITTEN NOTICE ON OR PRIOR
TO THE FIFTH BUSINESS DAY AFTER SUCH DISPOSITION (IF SUCH DISPOSITION IS A
CONDEMNATION) OR ON OR PRIOR TO THE THIRD BUSINESS DAY PRIOR TO THE CONSUMMATION
OF SUCH DISPOSITION (IF SUCH DISPOSITION IS NOT A CONDEMNATION) OF ITS ELECTION
TO ALLOCATE ALL OR A PORTION OF THE NET CASH PROCEEDS OF SUCH DISPOSITION TO
REINVEST IN CAPITAL ASSETS USED OR TO BE USED IN THE BUSINESSES OF THE CREDIT
PARTIES OF THE TYPE ENGAGED IN BY THE CREDIT PARTIES AS OF THE CLOSING DATE OR
BUSINESSES REASONABLY RELATED THERETO (A “REINVESTMENT TRANSACTION”), THE
APPLICABLE CREDIT PARTY MAY APPLY ALL OR A PORTION OF SUCH NET CASH PROCEEDS TO
SUCH REINVESTMENT TRANSACTION WITHIN 180 DAYS FOLLOWING SUCH DISPOSITION;
PROVIDED, FURTHER, THAT (1) ANY PORTION OF SUCH NET CASH PROCEEDS THAT BORROWER
DOES NOT SO ELECT IN SUCH WRITTEN NOTICE TO ALLOCATE TO SUCH REINVESTMENT
TRANSACTION SHALL BE APPLIED TO PREPAY THE LOANS IN ACCORDANCE WITH THIS
SECTION 1.3(B)(II) NO LATER THAN THE BUSINESS DAY FOLLOWING RECEIPT THEREOF BY
AGENT; (2) UNTIL SUCH REINVESTMENT TRANSACTION IS CONSUMMATED, THE AMOUNT OF
SUCH NET CASH PROCEEDS ALLOCATED TO SUCH REINVESTMENT TRANSACTION SHALL EITHER
BE (X) DEPOSITED IN A CASH COLLATERAL ACCOUNT HELD BY AGENT OR (Y) APPLIED TO
REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOAN (WHICH
APPLICATION SHALL NOT RESULT IN A PERMANENT REDUCTION OF THE REVOLVING LOAN
COMMITMENT) AND UPON SUCH APPLICATION TO THE REVOLVING LOAN AGENT SHALL
ESTABLISH A RESERVE AGAINST THE BORROWING AVAILABILITY IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH PROCEEDS SO APPLIED; (3) BORROWER MAY REQUEST A REVOLVING CREDIT
ADVANCE OR RELEASE FROM SUCH CASH COLLATERAL ACCOUNT, AS APPLICABLE, TO FUND
SUCH REINVESTMENT TRANSACTION AND SO LONG AS THE CONDITIONS IN SECTION 2.2 HAVE
BEEN MET, REVOLVING LENDERS SHALL MAKE SUCH REVOLVING CREDIT ADVANCE OR AGENT
SHALL RELEASE FUNDS FROM SUCH CASH COLLATERAL ACCOUNT TO FUND SUCH REINVESTMENT
TRANSACTION; (4) IN THE EVENT SUCH NET CASH PROCEEDS HAVE BEEN APPLIED AGAINST
THE REVOLVING LOAN, THE RESERVE ESTABLISHED WITH RESPECT TO SUCH NET CASH
PROCEEDS SHALL BE REDUCED BY THE AMOUNT OF SUCH REVOLVING CREDIT ADVANCE; AND
(5) IF SUCH REINVESTMENT TRANSACTION IS NOT CONSUMMATED WITHIN 180 DAYS
FOLLOWING SUCH DISPOSITION OR TO THE EXTENT ANY PORTION OF SUCH NET CASH
PROCEEDS ALLOCATED TO SUCH REINVESTMENT TRANSACTION ARE NOT APPLIED TO SUCH
REINVESTMENT TRANSACTION WITHIN 180 DAYS FOLLOWING SUCH DISPOSITION, (A) SUCH
NET CASH PROCEEDS THEN HELD IN SUCH ACCOUNT SHALL IMMEDIATELY BE APPLIED TO
PREPAY THE LOANS IN ACCORDANCE WITH THIS SECTION 1.3(B)(II) AND (B) ANY RESERVE
ALLOCATED TO SUCH REINVESTMENT TRANSACTION SHALL BE IMMEDIATELY UTILIZED THROUGH
THE BORROWING BY BORROWER OF A REVOLVING CREDIT ADVANCE, THE PROCEEDS OF WHICH
SHALL BE APPLIED TO THE PREPAYMENT OF THE LOANS IN ACCORDANCE WITH THIS
SECTION 1.3(B)(II).

 

(III)                               NO LATER THAN THE BUSINESS DAY FOLLOWING
RECEIPT BY ANY CREDIT PARTY OF NET CASH PROCEEDS OF ANY DEBT ISSUANCE (OTHER
THAN EXCLUDED DEBT ISSUANCE PROCEEDS) OR ANY STOCK ISSUANCE (OTHER THAN EXCLUDED
STOCK ISSUANCE PROCEEDS), BORROWER SHALL PREPAY THE OBLIGATIONS IN AN AMOUNT
EQUAL TO SUCH NET CASH PROCEEDS.  NO LATER THAN THE BUSINESS DAY FOLLOWING THE
NINETIETH (90TH) DAY FOLLOWING RECEIPT BY ANY CREDIT PARTY OF NET CASH PROCEEDS
OF ANY DEBT ISSUANCE REFERRED TO IN CLAUSE (C) OR (D) OF THE DEFINITION OF
EXCLUDED DEBT ISSUANCE PROCEEDS, BORROWER SHALL PREPAY THE OBLIGATIONS IN AN
AMOUNT EQUAL TO THE AMOUNT (IF ANY) OF THE NET CASH PROCEEDS FROM

 

6

--------------------------------------------------------------------------------


 

SUCH DEBT ISSUANCE THAT HAVE NOT BEEN APPLIED AS PROVIDED IN SUBCLAUSE (I) OR
(II) OF SUCH CLAUSE (C) OR (D), AS APPLICABLE.  NO LATER THAN THE BUSINESS DAY
FOLLOWING THE NINETIETH (90TH) DAY FOLLOWING RECEIPT BY ANY CREDIT PARTY OF NET
CASH PROCEEDS OF ANY STOCK ISSUANCE REFERRED TO IN CLAUSE (C) OF THE DEFINITION
OF EXCLUDED STOCK ISSUANCE PROCEEDS, BORROWER SHALL PREPAY THE OBLIGATIONS IN AN
AMOUNT EQUAL TO THE AMOUNT (IF ANY) OF THE NET CASH PROCEEDS FROM SUCH STOCK
ISSUANCE THAT HAVE NOT BEEN APPLIED AS PROVIDED IN SUBCLAUSES (I), (II), (III)
OR (IV) OF SUCH CLAUSE (C).

 

(IV)                              ON EACH IDS PAYMENT DATE OCCURRING ON OR AFTER
JUNE 30, 2005 ON WHICH THE PAYMENT OF CASH INTEREST ON ONE OR MORE SERIES OR
ISSUES OF IDS SUBORDINATED NOTES IS THEN PROHIBITED PURSUANT TO SECTION 6.14
(SUCH ONE OR MORE SERIES OR ISSUES OF IDS SUBORDINATED NOTES, THE “SUBJECT IDS
SUBORDINATED NOTES”), BORROWER SHALL PREPAY THE OBLIGATIONS IN AN AGGREGATE
AMOUNT EQUAL TO THE LESSER OF:

 

(A) 100% OF THE AMOUNT OF (I) DISTRIBUTABLE CASH AS OF SUCH IDS PAYMENT DATE
MINUS (II) THE AGGREGATE AMOUNT OF CASH DIVIDENDS PAID BY BORROWER ON ITS COMMON
STOCK AND CASH INTEREST PAYMENTS MADE BY BORROWER ON THE SUBORDINATED DEBT IN
ACCORDANCE WITH SECTIONS 6.14(E) AND (F) DURING THE PERIOD FROM JANUARY 1, 2005
THROUGH THE END OF THE FISCAL QUARTER MOST RECENTLY ENDED PRIOR TO SUCH IDS
PAYMENT DATE, AND

 

(B) 60% OF THE CONSOLIDATED INTEREST EXPENSE (EXCLUDING ANY PIK AMOUNTS) ACCRUED
TO AND INCLUDING SUCH IDS PAYMENT DATE FROM THE IMMEDIATELY PRECEDING IDS
PAYMENT DATE WHICH IS ATTRIBUTABLE TO SUCH SUBJECT IDS SUBORDINATED NOTES.

 

(V)                                 ON EACH IDS PAYMENT DATE OCCURRING ON OR
AFTER JUNE 30, 2005 ON WHICH THE PAYMENT OF CASH DIVIDENDS ON BORROWER’S CLASS A
COMMON STOCK IS THEN PROHIBITED PURSUANT TO SECTION 6.14, BORROWER SHALL PREPAY
THE OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO:

 

(A) 75% OF THE AMOUNT OF EXCESS CASH AS OF SUCH IDS PAYMENT DATE, MINUS

 

(B) THE SUM OF (1) THE AGGREGATE AMOUNT OF CASH DIVIDENDS PAID BY BORROWER ON
ITS CLASS A COMMON STOCK IN ACCORDANCE WITH SECTION 6.14(E) DURING THE PERIOD
FROM JANUARY 1, 2005 THROUGH THE END OF THE FISCAL QUARTER MOST RECENTLY ENDED
PRIOR TO SUCH IDS PAYMENT DATE AND (2) THE AMOUNT, IF ANY, OF ANY MANDATORY
PREPAYMENT OF THE LOANS ON SUCH IDS PAYMENT DATE PURSUANT TO SECTION 1.3(B)(IV).

 

(VI)                              BORROWER SHALL PREPAY THE OBLIGATIONS FROM
INSURANCE AND CONDEMNATION PROCEEDS IN ACCORDANCE WITH SECTION 5.4(C) AND THE
MORTGAGES, RESPECTIVELY.

 

THE AGENT SHALL GIVE PROMPT NOTICE TO EACH LENDER OF THE AMOUNT OF EACH
MANDATORY PREPAYMENT MADE BY BORROWER UNDER THIS SECTION 1.3(B). 
NOTWITHSTANDING THE FOREGOING, IF THE AMOUNT OF ANY MANDATORY PREPAYMENT MADE BY
BORROWER UNDER THIS SECTION 1.3(B)

 

7

--------------------------------------------------------------------------------


 

(OTHER THAN SECTION 1.3(B)(I)) SHALL BE FOR LESS THAN ALL OF THE TERM LOAN (A
“MANDATORY PARTIAL TERM PREPAYMENT” AND THE AMOUNT THEREOF THE “MANDATORY
PARTIAL TERM PREPAYMENT AMOUNT”), ANY TERM LENDER HOLDING A PORTION OF THE TERM
LOAN MAY ELECT, BY NOTICE TO AGENT PROMPTLY FOLLOWING SUCH LENDER’S RECEIPT OF
NOTICE THEREOF PURSUANT TO THE PRECEDING SENTENCE, TO DECLINE TO RECEIVE ITS
RATABLE SHARE OF SUCH MANDATORY PARTIAL TERM PREPAYMENT AMOUNT, IN WHICH CASE
THE MANDATORY PARTIAL TERM PREPAYMENT AMOUNT SHALL BE APPLIED TO THE TERM LOAN
PURSUANT TO SECTION 1.11(A) FOR THE RATABLE BENEFIT OF EACH TERM LENDER THAT DID
NOT DECLINE SUCH PREPAYMENT.

 


(C)                                  APPLICATION OF CERTAIN MANDATORY
PREPAYMENTS.  ANY PREPAYMENTS MADE BY BORROWER PURSUANT TO SECTIONS 1.3(B)(II),
(B)(III), (B)(IV) OR (B)(V) ABOVE, AND ANY PREPAYMENTS FROM INSURANCE AND
CONDEMNATION PROCEEDS IN ACCORDANCE WITH SECTION 5.4(C) AND THE MORTGAGE(S),
RESPECTIVELY, SHALL BE APPLIED AS FOLLOWS:  FIRST, TO FEES AND REIMBURSABLE
EXPENSES OF AGENT THEN DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS;
SECOND, TO INTEREST THEN DUE AND PAYABLE ON THE LOANS, RATABLY IN PROPORTION TO
THE INTEREST ACCRUED AS TO EACH LOAN; AND THIRD, TO PREPAY THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOANS, RATABLY IN PROPORTION TO THE OUTSTANDING
PRINCIPAL BALANCE OF EACH LOAN.  NEITHER THE REVOLVING LOAN COMMITMENT NOR THE
SWING LINE COMMITMENT SHALL BE PERMANENTLY REDUCED BY THE AMOUNT OF ANY SUCH
PREPAYMENTS.


 


(D)                                 INTENTIONALLY OMITTED.


 


(E)                                  NO IMPLIED CONSENT.  NOTHING IN THIS
SECTION 1.3 SHALL BE CONSTRUED TO CONSTITUTE AGENT’S OR ANY LENDER’S CONSENT TO
ANY TRANSACTION THAT IS NOT PERMITTED BY OTHER PROVISIONS OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.


 

1.4                                 Use of Proceeds.  Borrower shall utilize the
proceeds of the Term Loan, the Revolving Loan and the Swing Line Loan solely for
the Refinancing (and to pay any related transaction expenses), and for the
financing of Borrower’s ordinary working capital and general corporate purposes,
including Permitted Acquisitions, Restricted Payments and Consolidated Capital
Expenditures, in each case to the extent not prohibited by this Agreement. 
Disclosure Schedule (1.4) contains a description of Borrower’s sources and uses
of funds as of the Closing Date, including Loans to be made on that date, and a
funds flow memorandum detailing how funds from each source are to be transferred
to particular uses.

 

1.5                                 Interest and Applicable Margins.

 


(A)                                  BORROWER SHALL PAY INTEREST TO AGENT, FOR
THE RATABLE BENEFIT OF LENDERS IN ACCORDANCE WITH THE VARIOUS LOANS BEING MADE
BY EACH LENDER, IN ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE, AT THE
FOLLOWING RATES:  (I) WITH RESPECT TO THE REVOLVING CREDIT ADVANCES, THE INDEX
RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM OR, AT THE ELECTION OF
BORROWER, THE APPLICABLE LIBOR RATE PLUS THE APPLICABLE REVOLVER LIBOR MARGIN
PER ANNUM, BASED ON THE AGGREGATE REVOLVING CREDIT ADVANCES OUTSTANDING FROM
TIME TO TIME; (II) WITH RESPECT TO THE TERM LOAN, THE INDEX RATE PLUS THE
APPLICABLE TERM LOAN INDEX MARGIN PER ANNUM OR, AT THE ELECTION OF BORROWER, THE
APPLICABLE LIBOR RATE PLUS THE APPLICABLE TERM LOAN LIBOR MARGIN PER

 

8

--------------------------------------------------------------------------------


 


ANNUM; AND (III) WITH RESPECT TO THE SWING LINE LOAN, THE INDEX RATE PLUS THE
APPLICABLE REVOLVER INDEX MARGIN PER ANNUM.


 

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

3.00

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

4.00

%

 

 

 

 

Applicable Term Loan Index Margin

 

3.00

%

 

 

 

 

Applicable Term Loan LIBOR Margin

 

4.00

%

 


(B)                                 IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF WILL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY (EXCEPT AS SET FORTH IN THE
DEFINITION OF LIBOR PERIOD) AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)                                  ALL COMPUTATIONS OF FEES CALCULATED ON A
PER ANNUM BASIS AND INTEREST SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY
YEAR (OR, IN THE CASE OF INTEREST ON INDEX RATE LOANS, A 365 OR 366 DAY YEAR, AS
APPLICABLE), IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS OCCURRING IN THE PERIOD
FOR WHICH SUCH INTEREST AND FEES ARE PAYABLE.  THE INDEX RATE IS A FLOATING RATE
DETERMINED FOR EACH DAY.  EACH DETERMINATION BY AGENT OF AN INTEREST RATE AND
FEES HEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE ON BORROWER, ABSENT
MANIFEST ERROR.


 


(D)                                 SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE INTEREST RATES APPLICABLE TO THE LOANS SHALL BE INCREASED
BY TWO PERCENTAGE POINTS (2%) PER ANNUM ABOVE THE RATES OF INTEREST OTHERWISE
APPLICABLE HEREUNDER (“LOAN DEFAULT RATE”), AND ALL OUTSTANDING LOANS SHALL BEAR
INTEREST AT THE LOAN DEFAULT RATE APPLICABLE TO SUCH LOANS.  INTEREST AT THE
LOAN DEFAULT RATE SHALL ACCRUE FROM THE INITIAL DATE OF SUCH EVENT OF DEFAULT
UNTIL THAT EVENT OF DEFAULT IS CURED OR WAIVED AND SHALL BE PAYABLE UPON
DEMAND.  ANY OTHER AMOUNTS PAYABLE HEREUNDER (OTHER THAN THE LOANS) OR THE OTHER
LOAN DOCUMENTS THAT ARE NOT PAID WHEN DUE SHALL BEAR INTEREST, FROM THE DATE
WHEN DUE UNTIL PAID IN FULL, AT A RATE PER ANNUM EQUAL TO THE INDEX RATE PLUS
THE APPLICABLE TERM LOAN INDEX MARGIN PLUS TWO PERCENTAGE POINTS (2%).


 


(E)                                  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION TO (I) REQUEST THAT ANY
REVOLVING CREDIT ADVANCE BE MADE AS A LIBOR LOAN, (II) CONVERT AT ANY TIME ALL
OR ANY PART OF OUTSTANDING LOANS (OTHER THAN THE SWING LINE LOAN) FROM INDEX
RATE LOANS TO LIBOR LOANS, (III) CONVERT ANY LIBOR LOAN TO AN INDEX RATE LOAN,
SUBJECT TO PAYMENT OF LIBOR BREAKAGE COSTS IN ACCORDANCE WITH SECTION 1.13(B) IF
SUCH CONVERSION IS MADE PRIOR TO THE EXPIRATION OF THE LIBOR PERIOD APPLICABLE
THERETO, OR (IV) CONTINUE ALL OR ANY PORTION OF ANY LOAN (OTHER THAN THE SWING
LINE LOAN) AS A LIBOR LOAN UPON THE EXPIRATION OF THE APPLICABLE LIBOR PERIOD
AND THE SUCCEEDING LIBOR PERIOD OF THAT CONTINUED LOAN SHALL COMMENCE ON THE
FIRST DAY AFTER THE LAST DAY OF THE LIBOR PERIOD OF THE LOAN TO BE CONTINUED. 
ANY LOAN OR

 

9

--------------------------------------------------------------------------------


 


GROUP OF LOANS HAVING THE SAME PROPOSED LIBOR PERIOD TO BE MADE OR CONTINUED AS,
OR CONVERTED INTO, A LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF $1,000,000 AND
INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF SUCH AMOUNT.  ANY SUCH ELECTION MUST
BE MADE BY 11:00 A.M. (NEW YORK TIME) ON THE THIRD BUSINESS DAY PRIOR TO (1) THE
DATE OF ANY PROPOSED ADVANCE WHICH IS TO BEAR INTEREST AT THE LIBOR RATE, (2)
THE END OF EACH LIBOR PERIOD WITH RESPECT TO ANY LIBOR LOANS TO BE CONTINUED AS
SUCH, OR (3) THE DATE ON WHICH BORROWER WISHES TO CONVERT ANY INDEX RATE LOAN TO
A LIBOR LOAN FOR A LIBOR PERIOD DESIGNATED BY BORROWER IN SUCH ELECTION.  IF NO
ELECTION IS RECEIVED WITH RESPECT TO A LIBOR LOAN BY 11:00 A.M. (NEW YORK TIME)
ON THE THIRD BUSINESS DAY PRIOR TO THE END OF THE LIBOR PERIOD WITH RESPECT
THERETO (OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), THAT LIBOR LOAN
SHALL BE CONVERTED TO AN INDEX RATE LOAN AT THE END OF ITS LIBOR PERIOD. 
BORROWER MUST MAKE SUCH ELECTION BY NOTICE TO AGENT IN WRITING, BY TELECOPY OR
OVERNIGHT COURIER.  IN THE CASE OF ANY CONVERSION OR CONTINUATION, SUCH ELECTION
MUST BE MADE PURSUANT TO A WRITTEN NOTICE (A “NOTICE OF
CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT 1.5(E).


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS SECTION 1.5, IF A COURT OF COMPETENT JURISDICTION DETERMINES
IN A FINAL ORDER THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS THE HIGHEST
RATE OF INTEREST PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”), THEN SO LONG
AS THE MAXIMUM LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF INTEREST PAYABLE
HEREUNDER SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, HOWEVER, THAT IF
AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER IS LESS THAN THE
MAXIMUM LAWFUL RATE, BORROWER SHALL CONTINUE TO PAY INTEREST HEREUNDER AT THE
MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED BY AGENT, ON
BEHALF OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED
HAD THE INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR THE OPERATION OF THIS
PARAGRAPH) THE INTEREST RATE PAYABLE SINCE THE CLOSING DATE AS OTHERWISE
PROVIDED IN THIS AGREEMENT. THEREAFTER, INTEREST HEREUNDER SHALL BE PAID AT THE
RATE(S) OF INTEREST AND IN THE MANNER PROVIDED IN SECTIONS 1.5(A) THROUGH (E),
UNLESS AND UNTIL THE RATE OF INTEREST AGAIN EXCEEDS THE MAXIMUM LAWFUL RATE, AND
AT THAT TIME THIS PARAGRAPH SHALL AGAIN APPLY.  IN NO EVENT SHALL THE TOTAL
INTEREST RECEIVED BY ANY LENDER PURSUANT TO THE TERMS HEREOF EXCEED THE AMOUNT
THAT SUCH LENDER COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST DUE HEREUNDER
BEEN CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL RATE.  IF THE
MAXIMUM LAWFUL RATE IS CALCULATED PURSUANT TO THIS PARAGRAPH, SUCH INTEREST
SHALL BE CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY
THE NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION IS MADE.  IF,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1.5(F), A COURT OF COMPETENT
JURISDICTION SHALL FINALLY DETERMINE THAT A LENDER HAS RECEIVED INTEREST
HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE, AGENT SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, PROMPTLY APPLY SUCH EXCESS IN THE ORDER SPECIFIED
IN SECTION 1.11 AND THEREAFTER SHALL REFUND ANY EXCESS TO BORROWER OR AS A COURT
OF COMPETENT JURISDICTION MAY OTHERWISE ORDER.


 

1.6                                 [Intentionally Omitted].

 

1.7                                 [Intentionally Omitted].

 

10

--------------------------------------------------------------------------------


 

1.8                                 Cash Management Systems.  On or prior to the
Closing Date, Borrower will establish and will maintain until the Termination
Date, the cash management systems described in Annex C (the “Cash Management
Systems”).

 

1.9                                 Fees.

 


(A)                                  BORROWER SHALL PAY TO GE CAPITAL,
INDIVIDUALLY, THE FEES SPECIFIED IN THE GE CAPITAL FEE LETTER AT THE TIMES
SPECIFIED FOR PAYMENT THEREIN. ON THE CLOSING DATE, BORROWER SHALL PAY TO EACH
LENDER THE FEES SPECIFIED IN THE LENDER FEE LETTER.


 


(B)                                 AS ADDITIONAL COMPENSATION FOR THE REVOLVING
LENDERS, BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF SUCH LENDERS,
IN ARREARS, ON EACH INTEREST PAYMENT DATE FOR INDEX RATE LOANS PRIOR TO THE
COMMITMENT TERMINATION DATE AND ON THE COMMITMENT TERMINATION DATE, A FEE FOR
BORROWER’S NON-USE OF AVAILABLE FUNDS IN AN AMOUNT EQUAL TO EITHER:


 

(I)                                     WHERE THE AVERAGE DAILY CLOSING
PRINCIPAL BALANCES OF THE REVOLVING LOAN AND SWING LINE LOAN OUTSTANDING DURING
SUCH PERIOD IS LESS THAN FIFTY PERCENT (50%) OF THE MAXIMUM AMOUNT,
THREE-FOURTHS OF ONE PERCENT (0.75%) PER ANNUM (CALCULATED ON THE BASIS OF A 360
DAY YEAR FOR ACTUAL DAYS ELAPSED) OF THE DIFFERENCE BETWEEN (X) THE MAXIMUM
AMOUNT (AS IN EFFECT FROM TIME TO TIME) AND (Y) THE AVERAGE FOR THE PERIOD OF
THE DAILY CLOSING BALANCE OF THE REVOLVING LOAN AND SWING LINE LOAN OUTSTANDING
DURING THE PERIOD FOR WHICH SUCH FEE IS DUE;

 

(II)                                  WHERE THE AVERAGE DAILY CLOSING PRINCIPAL
BALANCES OF THE REVOLVING LOAN AND SWING LINE LOAN OUTSTANDING DURING SUCH
PERIOD IS EQUAL TO OR GREATER THAN FIFTY PERCENT (50%) OF THE MAXIMUM AMOUNT,
ONE-HALF OF ONE PERCENT (0.50%) PER ANNUM (CALCULATED ON THE BASIS OF A 360 DAY
YEAR FOR ACTUAL DAYS ELAPSED) OF THE DIFFERENCE BETWEEN (X) THE MAXIMUM AMOUNT
(AS IN EFFECT FROM TIME TO TIME) AND (Y) THE AVERAGE FOR THE PERIOD OF THE DAILY
CLOSING BALANCES OF THE REVOLVING LOAN AND SWING LINE LOAN OUTSTANDING DURING
THE PERIOD FOR WHICH SUCH FEE IS DUE.

 


(C)                                  IF BORROWER VOLUNTARILY PREPAYS ALL OR ANY
PORTION OF THE TERM LOAN PURSUANT TO SECTION 1.3(A), BORROWER SHALL PAY TO
AGENT, FOR THE BENEFIT OF THE TERM LENDERS BEING PREPAID, AS LIQUIDATED DAMAGES
AND COMPENSATION FOR THE COSTS OF BEING PREPARED TO MAKE FUNDS AVAILABLE
HEREUNDER AN AMOUNT EQUAL TO THE APPLICABLE PERCENTAGE (AS DEFINED BELOW)
MULTIPLIED BY THE PRINCIPAL AMOUNT OF THE TERM LOAN SO PREPAID.  AS USED HEREIN,
THE TERM “APPLICABLE PERCENTAGE” SHALL MEAN (X) THREE PERCENT (3%), IN THE CASE
OF A PREPAYMENT ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, (Y)
TWO PERCENT (2%), IN THE CASE OF A PREPAYMENT AFTER THE FIRST ANNIVERSARY OF THE
CLOSING DATE BUT ON OR PRIOR TO THE SECOND ANNIVERSARY THEREOF, AND (Z) ONE
PERCENT (1%), IN THE CASE OF A PREPAYMENT AFTER THE SECOND ANNIVERSARY OF THE
CLOSING DATE BUT ON OR PRIOR TO THE THIRD ANNIVERSARY THEREOF.  AFTER THE THIRD
ANNIVERSARY OF THE CLOSING DATE, THE APPLICABLE PERCENTAGE SHALL MEAN ZERO
PERCENT.  THE CREDIT PARTIES AGREE THAT THE APPLICABLE PERCENTAGES ARE A
REASONABLE CALCULATION OF LENDERS’ LOST PROFITS IN VIEW OF THE DIFFICULTIES AND
IMPRACTICALITY OF DETERMINING ACTUAL DAMAGES RESULTING FROM AN EARLY TERMINATION
OF THE COMMITMENTS.

 

11

--------------------------------------------------------------------------------


 


(D)                                 [INTENTIONALLY OMITTED]


 

1.10                           Receipt of Payments.  Borrower shall make each
payment under this Agreement not later than 2:00 p.m. (New York time) on the day
when due in immediately available funds in Dollars to the Collection Account. 
For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the
Business Day on which immediately available funds therefor are received in the
Collection Account prior to 2:00 p.m. New York time.  Payments received after
2:00 p.m. New York time on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day.

 

1.11                           Application and Allocation of Payments.

 


(A)                                  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, (I) PAYMENTS MATCHING SPECIFIC SCHEDULED PAYMENTS THEN DUE
SHALL BE APPLIED TO THOSE SCHEDULED PAYMENTS; (II) VOLUNTARY PREPAYMENTS SHALL
BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.3(A); AND (III)
MANDATORY PREPAYMENTS SHALL BE APPLIED AS SET FORTH IN SECTION 1.3(C).  ALL
PAYMENTS AND PREPAYMENTS APPLIED TO A PARTICULAR LOAN SHALL BE APPLIED RATABLY
TO THE PORTION THEREOF HELD BY EACH LENDER AS DETERMINED BY ITS APPLICABLE PRO
RATA SHARE, EXCEPT AS OTHERWISE PROVIDED IN SECTION 1.3(A) AND SECTION 1.3(B) IF
A TERM LENDER DECLINES A PARTIAL PREPAYMENT OF THE TERM LOAN.  AS TO ANY OTHER
PAYMENT, AND AS TO ALL PAYMENTS MADE WHEN AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR FOLLOWING THE COMMITMENT TERMINATION DATE, BORROWER HEREBY
IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS
RECEIVED FROM OR ON BEHALF OF BORROWER AND UNLESS EXPRESSLY STATED OTHERWISE IN
THIS AGREEMENT, PAYMENTS SHALL BE APPLIED TO AMOUNTS THEN DUE AND PAYABLE IN THE
FOLLOWING ORDER:  (1) TO FEES AND AGENT’S EXPENSES REIMBURSABLE HEREUNDER; (2)
TO INTEREST ON THE LOANS, RATABLY IN PROPORTION TO THE INTEREST ACCRUED AS TO
EACH LOAN; (3) TO PRINCIPAL PAYMENTS ON THE LOANS, RATABLY IN PROPORTION TO THE
OUTSTANDING PRINCIPAL BALANCE OF EACH LOAN; AND (4) TO ALL OTHER OBLIGATIONS
INCLUDING EXPENSES OF LENDERS TO THE EXTENT REIMBURSABLE UNDER SECTION 11.3.


 


(B)                                 AGENT IS AUTHORIZED TO, AND AT ITS SOLE
ELECTION MAY, CHARGE TO THE REVOLVING LOAN BALANCE ON BEHALF OF BORROWER AND
CAUSE TO BE PAID ALL FEES, EXPENSES, CHARGES, COSTS (INCLUDING INSURANCE
PREMIUMS IN ACCORDANCE WITH SECTION 5.4(A)) AND INTEREST AND PRINCIPAL, OTHER
THAN PRINCIPAL OF THE REVOLVING LOAN, OWING BY BORROWER UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS IF AND TO THE EXTENT BORROWER FAILS TO PAY
PROMPTLY ANY SUCH AMOUNTS AS AND WHEN DUE, EVEN IF THE AMOUNT OF SUCH CHARGES
WOULD EXCEED BORROWING AVAILABILITY AT SUCH TIME.  AT AGENT’S OPTION AND TO THE
EXTENT PERMITTED BY LAW, ANY CHARGES SO MADE SHALL CONSTITUTE PART OF THE
REVOLVING LOAN HEREUNDER.


 

1.12                           Loan Account and Accounting.  Agent shall
maintain a loan account (the “Loan Account”) on its books to record:  all
Advances and the Term Loan, all payments made by Borrower, and all other debits
and credits as provided in this Agreement with respect to the Loans or any other
Obligations.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in

 

12

--------------------------------------------------------------------------------


 

effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect Borrower’s duty to pay the Obligations. 
Agent shall render to Borrower a monthly accounting of transactions with respect
to the Loans setting forth the balance of the Loan Account for the immediately
preceding month.  Unless Borrower notifies Agent in writing of any objection to
any such accounting (specifically describing the basis for such objection),
within 30 days after the date thereof, each and every such accounting shall,
absent manifest error, be deemed final, binding and conclusive on Borrower in
all respects as to all matters reflected therein.  Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrower. 
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the Loan Account as evidence of the amount of
Obligations from time to time owing to it.

 

1.13                           Indemnity.

 


(A)                                  EACH CREDIT PARTY THAT IS A SIGNATORY
HERETO SHALL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS EACH OF AGENT,
LENDERS AND THEIR RESPECTIVE AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AGENTS AND REPRESENTATIVES (EACH, AN
“INDEMNIFIED PERSON”), FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, PROCEEDINGS,
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND OTHER COSTS OF INVESTIGATION OR DEFENSE,
INCLUDING THOSE INCURRED UPON ANY APPEAL) THAT MAY BE INSTITUTED OR ASSERTED BY
ANY THIRD PARTY OR BY ANY CREDIT PARTY AGAINST OR INCURRED BY ANY SUCH
INDEMNIFIED PERSON AS THE RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
ADMINISTRATION OF SUCH CREDIT, AND IN CONNECTION WITH OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THEREUNDER AND ANY ACTIONS OR FAILURES
TO ACT IN CONNECTION THEREWITH, INCLUDING ANY AND ALL ENVIRONMENTAL LIABILITIES
AND LEGAL COSTS AND EXPENSES ARISING OUT OF OR INCURRED IN CONNECTION WITH
DISPUTES BETWEEN OR AMONG ANY PARTIES TO ANY OF THE LOAN DOCUMENTS
(COLLECTIVELY, “INDEMNIFIED LIABILITIES”); PROVIDED, THAT NO SUCH CREDIT PARTY
SHALL BE LIABLE FOR ANY INDEMNIFICATION TO AN INDEMNIFIED PERSON TO THE EXTENT
THAT ANY SUCH SUIT, ACTION, PROCEEDING, CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE RESULTS FROM (I) THAT INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION OR (II)
ANY DISPUTE AMONG ANY OF AGENT AND THE LENDERS WHICH DISPUTE DOES NOT INVOLVE
ANY CREDIT PARTY.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

 

13

--------------------------------------------------------------------------------


 


(B)                                 TO INDUCE LENDERS TO PROVIDE THE LIBOR RATE
OPTION ON THE TERMS PROVIDED HEREIN, IF (I) ANY LIBOR LOANS ARE REPAID IN WHOLE
OR IN PART PRIOR TO THE LAST DAY OF ANY APPLICABLE LIBOR PERIOD (WHETHER THAT
REPAYMENT IS MADE PURSUANT TO ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR OCCURS AS A RESULT OF ACCELERATION, BY OPERATION OF LAW OR
OTHERWISE); (II) BORROWER SHALL DEFAULT IN PAYMENT WHEN DUE OF THE PRINCIPAL
AMOUNT OF OR INTEREST ON ANY LIBOR LOAN; (III) BORROWER SHALL REFUSE TO ACCEPT
ANY BORROWING OF, OR SHALL REQUEST A TERMINATION OF, ANY BORROWING OF,
CONVERSION INTO OR CONTINUATION OF, LIBOR LOANS AFTER BORROWER HAS GIVEN NOTICE
REQUESTING THE SAME IN ACCORDANCE HEREWITH; OR (IV) BORROWER SHALL FAIL TO MAKE
ANY PREPAYMENT OF A LIBOR LOAN AFTER BORROWER HAS GIVEN A NOTICE THEREOF IN
ACCORDANCE HEREWITH, THEN BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH LENDER
FROM AND AGAINST ALL LOSSES, COSTS AND EXPENSES RESULTING FROM OR ARISING FROM
ANY OF THE FOREGOING.  SUCH INDEMNIFICATION SHALL INCLUDE ANY LOSS (EXCLUDING
LOSS OF MARGIN) OR EXPENSE ARISING FROM THE REEMPLOYMENT OF FUNDS OBTAINED BY IT
OR FROM FEES PAYABLE TO TERMINATE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED. 
FOR THE PURPOSE OF CALCULATING AMOUNTS PAYABLE TO A LENDER UNDER THIS
SECTION 1.13(B), EACH LENDER SHALL BE DEEMED TO HAVE ACTUALLY FUNDED ITS
RELEVANT LIBOR LOAN THROUGH THE PURCHASE OF A DEPOSIT BEARING INTEREST AT THE
LIBOR RATE IN AN AMOUNT EQUAL TO THE AMOUNT OF THAT LIBOR LOAN AND HAVING A
MATURITY COMPARABLE TO THE RELEVANT LIBOR PERIOD; PROVIDED, THAT EACH LENDER MAY
FUND EACH OF ITS LIBOR LOANS IN ANY MANNER IT SEES FIT, AND THE FOREGOING
ASSUMPTION SHALL BE UTILIZED ONLY FOR THE CALCULATION OF AMOUNTS PAYABLE UNDER
THIS SUBSECTION.  AS PROMPTLY AS PRACTICABLE UNDER THE CIRCUMSTANCES, EACH
LENDER SHALL PROVIDE BORROWER WITH ITS WRITTEN CALCULATION OF ALL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION 1.13(B), AND SUCH CALCULATION SHALL BE BINDING
ON THE PARTIES HERETO UNLESS BORROWER SHALL OBJECT IN WRITING WITHIN TEN (10)
BUSINESS DAYS OF RECEIPT THEREOF, SPECIFYING THE BASIS FOR SUCH OBJECTION IN
DETAIL.


 

1.14                           Access.  Each Credit Party that is a party hereto
shall, during normal business hours, from time to time upon reasonable prior
notice as frequently as Agent reasonably determines to be appropriate:  (a)
provide Agent and any of its officers, employees and agents access during normal
business hours to its properties, facilities and senior management employees
(including officers) of each Credit Party and to the Collateral, (b) permit
Agent, and any of its officers, employees and agents, to inspect and make
extracts from any Credit Party’s books and records and to audit in scope and
manner consistent with lending industry practices any Credit Party’s books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Credit Party (collectively, an
“Inspection”); provided that Borrower shall be obligated to reimburse Agent for
its costs and expenses incurred in connection with an Inspection only (i) for
each Inspection commenced while an Event of Default has occurred and is
continuing and (ii) for one Inspection per year commenced while no Event of
Default has occurred and is continuing.  If an Event of Default has occurred and
is continuing or if access is necessary to preserve or protect the Collateral as
reasonably determined by Agent, each such Credit Party shall provide such access
to Agent and to each Lender at all times and without advance notice. 
Furthermore, so long as any Event of Default has occurred and is continuing,
Borrower shall provide Agent and each Lender with access to its suppliers and
customers. Each Credit Party shall make available to Agent and its counsel, as
promptly as reasonably practical under the circumstances,

 

14

--------------------------------------------------------------------------------


 

originals or copies of all books and records that Agent may reasonably request. 
Each Credit Party shall deliver any document or instrument necessary for Agent,
as it may from time to time reasonably request, to obtain records from any
service bureau or other Person that maintains records for such Credit Party, and
shall maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by such Credit Party.  Agent will give Lenders at
least five (5) days’ prior written notice of regularly scheduled audits. 
Representatives of other Lenders may accompany Agent’s representatives on
regularly scheduled audits at no charge to Borrower.

 

1.15                           Taxes.

 


(A)                                  ANY AND ALL PAYMENTS BY BORROWER HEREUNDER
OR UNDER THE NOTES SHALL BE MADE, IN ACCORDANCE WITH THIS SECTION 1.15, FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES.  IF
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY
SUM PAYABLE HEREUNDER OR UNDER THE NOTES, (I) THE SUM PAYABLE SHALL BE INCREASED
AS MUCH AS SHALL BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 1.15) AGENT OR LENDERS, AS APPLICABLE, RECEIVE AN AMOUNT EQUAL TO THE
SUM THEY WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) BORROWER
SHALL MAKE SUCH DEDUCTIONS, AND (III) BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT TAXING OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.  WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, BORROWER
SHALL FURNISH TO AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF.  AGENT AND LENDERS SHALL NOT BE OBLIGATED TO RETURN OR REFUND
ANY AMOUNTS RECEIVED PURSUANT TO THIS SECTION.


 


(B)                                 EACH CREDIT PARTY THAT IS A SIGNATORY HERETO
SHALL JOINTLY AND SEVERALLY INDEMNIFY AND, WITHIN TEN (10) DAYS OF DEMAND
THEREFOR, PAY AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES (INCLUDING ANY
TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 1.15)
PAID BY AGENT OR SUCH LENDER, AS APPROPRIATE, AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR LEGALLY ASSERTED.


 


(C)                                  EACH LENDER ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES (A “FOREIGN LENDER”) AS TO WHICH PAYMENTS
TO BE MADE UNDER THIS AGREEMENT OR UNDER THE NOTES ARE EXEMPT FROM UNITED STATES
WITHHOLDING TAX UNDER AN APPLICABLE STATUTE OR TAX TREATY SHALL PROVIDE TO
BORROWER AND AGENT A PROPERLY COMPLETED AND EXECUTED IRS FORM W-8ECI OR FORM
W-8BEN OR OTHER APPLICABLE FORM, CERTIFICATE OR DOCUMENT PRESCRIBED BY THE IRS
OR THE UNITED STATES CERTIFYING AS TO SUCH FOREIGN LENDER’S ENTITLEMENT TO SUCH
EXEMPTION (A “CERTIFICATE OF EXEMPTION”).  ANY FOREIGN PERSON THAT SEEKS TO
BECOME A LENDER UNDER THIS AGREEMENT SHALL PROVIDE A CERTIFICATE OF EXEMPTION TO
BORROWER AND AGENT PRIOR TO BECOMING A LENDER HEREUNDER.  NO FOREIGN PERSON MAY
BECOME A LENDER HEREUNDER IF SUCH PERSON FAILS TO DELIVER A CERTIFICATE OF
EXEMPTION IN ADVANCE OF BECOMING A LENDER.

 

15

--------------------------------------------------------------------------------


 

1.16                           Capital Adequacy; Increased Costs; Illegality.

 


(A)                                  IF ANY LENDER SHALL HAVE DETERMINED THAT
ANY LAW, TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE, REGULATION,
GUIDELINE OR ORDER REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE FROM ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION OR INTERPRETATION THEREOF
OR OTHERWISE HAVING JURISDICTION IN RESPECT THEREOF REGARDING CAPITAL ADEQUACY,
RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF
LAW), IN EACH CASE, ADOPTED AFTER THE CLOSING DATE, INCREASES OR WOULD HAVE THE
EFFECT OF INCREASING THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO
BE MAINTAINED BY SUCH LENDER AND THEREBY REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, THEN BORROWER
SHALL FROM TIME TO TIME UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND
TO AGENT) PAY TO AGENT, FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH REDUCTION.  A CERTIFICATE AS TO
THE AMOUNT OF THAT REDUCTION AND SHOWING THE BASIS OF THE COMPUTATION THEREOF
SUBMITTED BY SUCH LENDER TO BORROWER AND TO AGENT SHALL, ABSENT MANIFEST ERROR,
BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(B)                                 IF, DUE TO EITHER (I) THE INTRODUCTION OF OR
ANY CHANGE IN ANY LAW OR REGULATION (OR ANY CHANGE IN THE INTERPRETATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION OR INTERPRETATION
THEREOF OR OTHERWISE HAVING JURISDICTION IN RESPECT THEREOF) OR (II) THE
COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), IN EACH CASE ADOPTED AFTER THE CLOSING
DATE, THERE SHALL BE ANY INCREASE IN THE COST TO ANY LENDER OF AGREEING TO MAKE
OR MAKING, FUNDING OR MAINTAINING ANY LIBOR LOAN, THEN BORROWER SHALL FROM TIME
TO TIME, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO AGENT), PAY
TO AGENT FOR THE ACCOUNT OF SUCH LENDER ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER FOR SUCH INCREASED COST.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH INCREASED COST, SUBMITTED TO BORROWER AND TO AGENT BY SUCH LENDER, SHALL
BE CONCLUSIVE AND BINDING ON BORROWER FOR ALL PURPOSES, ABSENT MANIFEST ERROR. 
EACH LENDER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER IT BECOMES AWARE OF
ANY CIRCUMSTANCES REFERRED TO ABOVE WHICH WOULD RESULT IN ANY SUCH INCREASED
COST, THE AFFECTED LENDER SHALL, TO THE EXTENT NOT INCONSISTENT WITH SUCH
LENDER’S INTERNAL POLICIES OF GENERAL APPLICATION, USE REASONABLE COMMERCIAL
EFFORTS TO MINIMIZE COSTS AND EXPENSES INCURRED BY IT AND PAYABLE TO IT BY
BORROWER PURSUANT TO THIS SECTION 1.16(B).  IN NO EVENT SHALL BORROWER BE
OBLIGATED TO COMPENSATE ANY LENDER PURSUANT TO THIS SECTION 1.16(B) FOR ANY
INCREASED COST INCURRED BY SUCH LENDER MORE THAN 180 DAYS PRIOR TO THE DATE THAT
SUCH LENDER NOTIFIES BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION
UNDER THIS SECTION 1.16(B) (EXCEPT THAT, IF THE CIRCUMSTANCES REFERRED TO ABOVE
WHICH WOULD RESULT IN ANY SUCH INCREASED COST IS RETROACTIVE, THEN THE 180 DAY
PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE
EFFECT THEREOF).


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IF THE INTRODUCTION OF OR ANY CHANGE IN ANY LAW OR REGULATION
(OR ANY CHANGE IN THE INTERPRETATION THEREOF BY ANY GOVERNMENTAL AUTHORITY
CHARGED WITH THE ADMINISTRATION OR INTERPRETATION THEREOF OR OTHERWISE HAVING
JURISDICTION IN RESPECT THEREOF) SHALL MAKE IT UNLAWFUL, OR ANY GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER TO AGREE TO MAKE OR
TO MAKE OR TO CONTINUE TO FUND OR MAINTAIN ANY LIBOR LOAN, THEN, UNLESS THAT
LENDER IS ABLE TO MAKE OR TO CONTINUE TO FUND OR TO MAINTAIN SUCH LIBOR LOAN AT
ANOTHER BRANCH

 

16

--------------------------------------------------------------------------------


 


OR OFFICE OF THAT LENDER WITHOUT, IN THAT LENDER’S OPINION, ADVERSELY AFFECTING
IT OR ITS LOANS OR THE INCOME OBTAINED THEREFROM, ON NOTICE THEREOF AND DEMAND
THEREFOR BY SUCH LENDER TO BORROWER THROUGH AGENT, (I) THE OBLIGATION OF SUCH
LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR MAINTAIN LIBOR
LOANS SHALL TERMINATE AND (II) BORROWER SHALL FORTHWITH (BUT NOT EARLIER THAN
THE LAST DAY OF THE APPLICABLE LIBOR PERIOD, EXCEPT IF REQUIRED BY LAW) PREPAY
IN FULL ALL OUTSTANDING LIBOR LOANS OWING TO SUCH LENDER, TOGETHER WITH INTEREST
ACCRUED THEREON, UNLESS BORROWER, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DELIVERY OF SUCH NOTICE AND DEMAND, CONVERTS ALL LIBOR LOANS INTO INDEX RATE
LOANS.


 


(D)                                 WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY
BORROWER OF WRITTEN NOTICE AND DEMAND FROM ANY LENDER (AN “AFFECTED LENDER”) FOR
PAYMENT OF ADDITIONAL AMOUNTS OR INCREASED COSTS AS PROVIDED IN SECTIONS
1.15(A), 1.16(A) OR 1.16(B), BORROWER MAY, AT ITS OPTION, NOTIFY AGENT AND SUCH
AFFECTED LENDER OF ITS INTENTION TO REPLACE THE AFFECTED LENDER.  SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER, WITH THE
CONSENT OF AGENT, MAY OBTAIN, AT BORROWER’S EXPENSE, A REPLACEMENT LENDER
(“REPLACEMENT LENDER”) FOR THE AFFECTED LENDER, WHICH REPLACEMENT LENDER MUST BE
REASONABLY SATISFACTORY TO AGENT.  IF BORROWER OBTAINS A REPLACEMENT LENDER
WITHIN 90 DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO SO, THE AFFECTED LENDER
MUST SELL AND ASSIGN ITS LOANS AND COMMITMENTS TO SUCH REPLACEMENT LENDER FOR AN
AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL LOANS HELD BY THE AFFECTED LENDER
AND ALL ACCRUED INTEREST AND FEES WITH RESPECT THERETO THROUGH THE DATE OF SUCH
SALE; PROVIDED, THAT BORROWER SHALL HAVE REIMBURSED SUCH AFFECTED LENDER FOR THE
ADDITIONAL AMOUNTS OR INCREASED COSTS THAT IT IS ENTITLED TO RECEIVE UNDER THIS
AGREEMENT THROUGH THE DATE OF SUCH SALE AND ASSIGNMENT.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT HAVE THE RIGHT TO OBTAIN A REPLACEMENT LENDER IF
THE AFFECTED LENDER RESCINDS ITS DEMAND FOR INCREASED COSTS OR ADDITIONAL
AMOUNTS WITHIN FIVE (5) BUSINESS DAYS FOLLOWING ITS RECEIPT OF BORROWER’S NOTICE
OF INTENTION TO REPLACE SUCH AFFECTED LENDER.  FURTHERMORE, IF BORROWER GIVES A
NOTICE OF INTENTION TO REPLACE AND DOES NOT SO REPLACE SUCH AFFECTED LENDER
WITHIN NINETY (90) DAYS THEREAFTER, BORROWER’S RIGHTS UNDER THIS SECTION 1.16(D)
SHALL TERMINATE AND BORROWER SHALL PROMPTLY PAY ALL INCREASED COSTS OR
ADDITIONAL AMOUNTS DEMANDED BY SUCH AFFECTED LENDER PURSUANT TO SECTIONS
1.15(A), 1.16(A) AND 1.16(B).


 

1.17                           Single Loan.  All Loans to Borrower and all of
the other Obligations of Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of Borrower secured,
until the Termination Date, by all of the Collateral.

 


2                                         CONDITIONS PRECEDENT


 

2.1                                 Conditions to the Initial Loans.  No Lender
shall be obligated to make any Loan on the Closing Date, or to take, fulfill, or
perform any other action hereunder, until the following conditions have been
satisfied or provided for in a manner satisfactory to Agent and Lenders, or
waived in writing by Agent and Lenders:

 


(A)                                  CREDIT AGREEMENT; LOAN DOCUMENTS.  THIS
AGREEMENT OR COUNTERPARTS HEREOF SHALL HAVE BEEN DULY EXECUTED BY, AND DELIVERED
TO, BORROWER, EACH

 

17

--------------------------------------------------------------------------------


 


OTHER CREDIT PARTY, AGENT AND LENDERS; AND AGENT AND LENDERS SHALL HAVE RECEIVED
SUCH DOCUMENTS, INSTRUMENTS, AGREEMENTS AND LEGAL OPINIONS AS AGENT OR ANY
LENDER SHALL REASONABLY REQUEST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ALL THOSE LISTED IN
THE CLOSING CHECKLIST ATTACHED HERETO AS ANNEX D, EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT AND LENDERS.


 


(B)                                 REPAYMENT OF PRIOR LENDER OBLIGATIONS;
SATISFACTION OF OUTSTANDING L/CS.  (I) AGENT AND LENDERS SHALL HAVE RECEIVED A
FULLY EXECUTED ORIGINAL OF A PAY-OFF LETTER REASONABLY SATISFACTORY TO AGENT
CONFIRMING THAT ALL OF THE PRIOR LENDER OBLIGATIONS WILL BE REPAID IN FULL FROM
THE PROCEEDS OF THE TERM LOAN AND THE INITIAL REVOLVING CREDIT ADVANCE AND ALL
LIENS UPON ANY OF THE PROPERTY OF BORROWER OR ANY OF ITS SUBSIDIARIES IN FAVOR
OF PRIOR LENDER AGENT OR ANY PRIOR LENDER SHALL BE TERMINATED BY PRIOR LENDER
AGENT OR SUCH PRIOR LENDER, AS THE CASE MAY BE, IMMEDIATELY UPON SUCH PAYMENT;
AND (II) ALL LETTERS OF CREDIT, IF ANY, ISSUED OR GUARANTEED BY PRIOR LENDER
SHALL HAVE BEEN CASH COLLATERALIZED.


 


(C)                                  APPROVALS.  AGENT AND LENDERS SHALL HAVE
RECEIVED (I) SATISFACTORY EVIDENCE THAT THE CREDIT PARTIES HAVE OBTAINED ALL
REQUIRED CONSENTS AND APPROVALS OF ALL PERSONS INCLUDING ALL REQUISITE
GOVERNMENTAL AUTHORITIES, INCLUDING THE FCC, ANY APPLICABLE PSC AND ANY
APPLICABLE FRANCHISING AUTHORITY, TO THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE RELATED
TRANSACTIONS OR (II) AN OFFICER’S CERTIFICATE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT AFFIRMING THAT NO SUCH CONSENTS OR APPROVALS ARE REQUIRED.


 


(D)                                 [INTENTIONALLY OMITTED]


 


(E)                                  PAYMENT OF FEES.  BORROWER SHALL HAVE PAID
THE FEES REQUIRED TO BE PAID ON THE CLOSING DATE IN THE RESPECTIVE AMOUNTS
SPECIFIED IN SECTION 1.9 (INCLUDING THE FEES SPECIFIED IN THE FEE LETTERS), AND
SHALL HAVE REIMBURSED AGENT FOR ALL FEES, COSTS AND EXPENSES OF CLOSING
PRESENTED AS OF THE CLOSING DATE.


 


(F)                                    CAPITAL STRUCTURE; OTHER INDEBTEDNESS. 
THE CAPITAL STRUCTURE OF EACH CREDIT PARTY AND THE TERMS AND CONDITIONS OF ALL
INDEBTEDNESS OF EACH CREDIT PARTY SHALL BE AS DESCRIBED IN THE REGISTRATION
STATEMENT OR OTHERWISE ACCEPTABLE TO AGENT AND LENDERS IN THEIR REASONABLE
DISCRETION.


 


(G)                                 DUE DILIGENCE.  AGENT SHALL HAVE COMPLETED
ITS BUSINESS AND LEGAL DUE DILIGENCE, INCLUDING A ROLL FORWARD OF ITS PREVIOUS
COLLATERAL AUDIT WITH RESULTS REASONABLY SATISFACTORY TO AGENT.


 


(H)                                 CONSUMMATION OF RELATED TRANSACTIONS.  AGENT
AND LENDERS SHALL HAVE RECEIVED FULLY EXECUTED COPIES OF THE MID-MISSOURI
ACQUISITION AGREEMENT AND EACH OF THE RELATED TRANSACTIONS DOCUMENTS, EACH OF
WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND
LENDERS. THE MID-MISSOURI ACQUISITION AND THE OTHER RELATED TRANSACTIONS SHALL
HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE MID-MISSOURI
ACQUISITION AGREEMENT AND THE OTHER RELATED TRANSACTIONS

 

18

--------------------------------------------------------------------------------


 


DOCUMENTS.  ON THE CLOSING DATE, BORROWER SHALL HAVE ISSUED INITIAL IDS
SECURITIES HAVING AN AGGREGATE ISSUE PRICE OF NOT LESS THAN $ 131.6 MILLION AND
INITIAL NON-IDS-LINKED SUBORDINATED NOTES HAVING AN AGGREGATE ISSUE PRICE OF NOT
LESS THAN $ 8.5 MILLION.


 


(I)                                     CONSOLIDATED SENIOR LEVERAGE RATIO AND
CONSOLIDATED TOTAL LEVERAGE RATIO.   AS OF THE CLOSING DATE AND ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO THE RELATED TRANSACTIONS, THE CONSOLIDATED SENIOR
LEVERAGE RATIO SHALL NOT EXCEED 2.76 TO 1.00 AND THE CONSOLIDATED TOTAL LEVERAGE
RATIO SHALL NOT EXCEED 5.70 TO 1.00, AND AGENT AND LENDERS SHALL HAVE RECEIVED A
CERTIFICATE OF BORROWER CERTIFYING THERETO AS REQUIRED BY PARAGRAPH CC OF ANNEX
D.


 

2.2                                 Further Conditions to Each Loan.

 


(A)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NO REVOLVING LENDER SHALL BE OBLIGATED TO FUND ANY ADVANCE, IF, AS OF
THE DATE THEREOF:


 

(I)                                     ANY REPRESENTATION OR WARRANTY BY ANY
CREDIT PARTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR
INCORRECT AS OF SUCH DATE (A) AS STATED IF SUCH REPRESENTATION OR WARRANTY
CONTAINS AN EXPRESS MATERIALITY QUALIFICATION OR (B) IN ANY MATERIAL RESPECT IF
SUCH REPRESENTATION OR WARRANTY DOES NOT CONTAIN SUCH A QUALIFICATION, EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER
DATE (IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL NOT HAVE BEEN UNTRUE
OR INCORRECT AS OF SUCH EARLIER DATE (A) AS STATED IF SUCH REPRESENTATION OR
WARRANTY CONTAINS AN EXPRESS MATERIALITY QUALIFICATION OR (B) IN ANY MATERIAL
RESPECT IF SUCH REPRESENTATION OR WARRANTY DOES NOT CONTAIN SUCH A
QUALIFICATION) AND EXCEPT FOR CHANGES THEREIN EXPRESSLY PERMITTED OR EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT, AND REQUISITE REVOLVING LENDERS HAVE DETERMINED
NOT TO MAKE SUCH ADVANCE (OR HAVE INSTRUCTED THE SWING LINE LENDER NOT TO MAKE
SUCH ADVANCE) AS A RESULT OF THE FACT THAT SUCH REPRESENTATION OR WARRANTY IS
UNTRUE OR INCORRECT AS AFORESAID;

 

(II)                                  ANY EVENT OR CIRCUMSTANCE HAVING A
MATERIAL ADVERSE EFFECT HAS OCCURRED SINCE THE DATE HEREOF AND REQUISITE
REVOLVING LENDERS HAVE DETERMINED NOT TO MAKE SUCH ADVANCE (OR HAVE INSTRUCTED
THE SWING LINE LENDER NOT TO MAKE SUCH ADVANCE) AS A RESULT OF THE FACT THAT
SUCH EVENT OR CIRCUMSTANCE HAS OCCURRED;

 

(III)                               ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT FROM THE FUNDING OF SUCH ADVANCE, AND
REQUISITE REVOLVING LENDERS SHALL HAVE DETERMINED NOT TO MAKE SUCH ADVANCE (OR
HAVE INSTRUCTED THE SWING LINE LENDER NOT TO MAKE SUCH ADVANCE) AS A RESULT OF
THAT DEFAULT OR EVENT OF DEFAULT; OR

 

(IV)                              AFTER GIVING EFFECT TO ANY REVOLVING ADVANCE,
THE OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING LOAN WOULD EXCEED THE MAXIMUM
AMOUNT LESS THE SUM OF THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE
LOAN AND THE RESERVES THEN IN EFFECT, OR AFTER GIVING EFFECT TO ANY SWING LINE
ADVANCE, THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOAN WOULD EXCEED
THE LESSER OF (A) THE SWING LINE COMMITMENT AND (B) THE MAXIMUM AMOUNT LESS THE
SUM OF THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING LOAN AND THE
RESERVES THEN IN EFFECT.

 

19

--------------------------------------------------------------------------------


 


(B)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NO TERM LENDER SHALL BE OBLIGATED TO FUND THE TERM LOAN IF, AS OF THE
DATE THEREOF:


 

(I)                                     ANY REPRESENTATION OR WARRANTY BY ANY
CREDIT PARTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR
INCORRECT AS OF SUCH DATE (A) AS STATED IF SUCH REPRESENTATION OR WARRANTY
CONTAINS AN EXPRESS MATERIALITY QUALIFICATION OR (B) IN ANY MATERIAL RESPECT IF
SUCH REPRESENTATION OR WARRANTY DOES NOT CONTAIN SUCH A QUALIFICATION, EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER
DATE (IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL NOT HAVE BEEN UNTRUE
OR INCORRECT AS OF SUCH EARLIER DATE (A) AS STATED IF SUCH REPRESENTATION OR
WARRANTY CONTAINS AN EXPRESS MATERIALITY QUALIFICATION OR (B) IN ANY MATERIAL
RESPECT IF SUCH REPRESENTATION OR WARRANTY DOES NOT CONTAIN SUCH A
QUALIFICATION) AND EXCEPT FOR CHANGES THEREIN EXPRESSLY PERMITTED OR EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT, AND REQUISITE TERM LENDERS HAVE DETERMINED NOT
TO FUND THE TERM LOAN AS A RESULT OF THE FACT THAT SUCH REPRESENTATION OR
WARRANTY IS UNTRUE OR INCORRECT AS AFORESAID;

 

(II)                                  ANY EVENT OR CIRCUMSTANCE HAVING A
MATERIAL ADVERSE EFFECT HAS OCCURRED SINCE THE DATE HEREOF AND REQUISITE TERM
LENDERS HAVE DETERMINED NOT TO FUND THE TERM LOAN AS A RESULT OF THE FACT THAT
SUCH EVENT OR CIRCUMSTANCE HAS OCCURRED; OR

 

(III)                               ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND REQUISITE TERM LENDERS SHALL HAVE DETERMINED NOT TO FUND
THE TERM LOAN AS A RESULT OF THAT DEFAULT OR EVENT OF DEFAULT.

 


THE REQUEST AND ACCEPTANCE BY BORROWER OF THE PROCEEDS OF ANY ADVANCE OR THE
TERM LOAN SHALL BE DEEMED TO CONSTITUTE, AS OF THE DATE THEREOF, (I) A
REPRESENTATION AND WARRANTY BY BORROWER THAT THE CONDITIONS IN THIS SECTION 2.2
HAVE BEEN SATISFIED AND (II) A REAFFIRMATION BY BORROWER OF THE GRANTING AND
CONTINUANCE OF AGENT’S LIENS, ON BEHALF OF ITSELF AND LENDERS, PURSUANT TO THE
COLLATERAL DOCUMENTS.


 


3                                         REPRESENTATIONS AND WARRANTIES


 

To induce Lenders to make the Loans, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Credit Parties, each and
all of which shall survive the execution and delivery of this Agreement.

 

3.1                                 Corporate Existence; Compliance with Law. 
Each Credit Party (a) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization, and, in the
case of the entities that are Credit Parties as of the Closing Date, their
respective jurisdiction of incorporation or organization are as set forth in
Disclosure Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite

 

20

--------------------------------------------------------------------------------


 

power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now, heretofore and proposed to be
conducted; (d) subject to specific representations regarding Environmental Laws,
has all licenses, permits, consents or approvals from or by, and has made all
filings with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct,
in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(e) is in compliance with its charter and bylaws or partnership or operating
agreement, as applicable; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, FCC, tax and other laws, is in
compliance with all applicable provisions of law and regulation, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Disclosure
Schedule (3.1), each Credit Party has all Communications Licenses and
Governmental Authorizations and has filed all required federal and state
applications and notifications, in each case necessary for the operation of the
Telecommunications Businesses in the United States respectively conducted by the
Credit Parties (the Communications Licenses, Governmental Authorizations and
federal and state applications and notifications necessary for the operation of
the Telecommunications Businesses in the United States respectively conducted by
the Credit Parties, the “Telecommunications Approvals”), except for those
Telecommunications Approvals the absence of which, individually or in the
aggregate, could not reasonably be expect to have a Material Adverse Effect.  As
of the Closing Date, Disclosure Schedule (3.1) correctly lists (i) all such
Communications Licenses and Governmental Authorizations; (ii) the geographical
area to which each of such Communications Licenses and Governmental
Authorizations relates; (iii) the Governmental Authority that issued each of
such Communications Licenses and Governmental Authorizations; (iv) the
expiration date, if any, of each of such Communications Licenses and
Governmental Authorizations; and (v) if not issued in the name of a Credit
Party, the name of the Person in whose name such Communications Licenses and
Governmental Authorizations are nominally issued.  All Telecommunications
Approvals granted to the Credit Parties remain in full force and effect, except
to the extent the failure thereof to be in full force and effect, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and have not been revoked, suspended, canceled or modified in any
adverse way, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and are not subject to any
conditions or requirements that are not generally imposed by the FCC, any PSC,
any Franchising Authority or any other Governmental Authority upon the holders
of such Telecommunications Approvals that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Except as set
forth in Disclosure Schedule (3.1), each Credit Party has paid all Franchise,
license, regulatory or other fees and charges which have become due pursuant to
any Telecommunications Approvals, except for fees or charges the failure to pay,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Disclosure Schedule (3.1), no
Credit Party is in violation of, or in default of, in a manner that,
individually or in the aggregate, could reasonably be

 

21

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect, any applicable telecommunications
statute of the United States or any state in which it operates, or any
applicable rule, regulation or requirement of the FCC, any PSC, any Franchising
Authority, any other Governmental Authority or any Telecommunications Approval. 
There are no pending or, to the knowledge of any Credit Party, threatened formal
complaints, proceedings, letters of inquiry, notices of apparent liability,
investigations, protests, petitions or other written objections against any
Credit Party at the FCC or the PSC or Franchising Authority of any jurisdiction
in which any Credit Party operates, except for matters which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

3.2                                 Executive Offices, Collateral Locations,
FEIN.  As of the Closing Date, Disclosure Schedule (3.2) sets forth (i) each
Credit Party’s name as it appears in official filings in the state of its
incorporation or other organization, (ii) the type of entity of each Credit
Party, (iii) the organizational identification number issued by each Credit
Party’s state of incorporation or organization or a statement that no such
number has been issued, and (iv) each Credit Party’s state of organization or
incorporation.  As of the Closing Date, the current location of each Credit
Party’s chief executive office and the warehouses and premises at which any
Collateral is located are set forth in Disclosure Schedule (3.2), and none of
such locations has changed within 12 months preceding the Closing Date.  In
addition, Disclosure Schedule (3.2) lists the federal employer identification
number of each Credit Party.

 

3.3                                 Corporate Power, Authorization, Enforceable
Obligations.  The execution, delivery and performance by each Credit Party of
the Loan Documents to which it is a party and the creation of all Liens provided
for therein:  (a) are within such Person’s power; (b) have been duly authorized
by all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or other Governmental Authority
except where such violation, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (e) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent, on behalf of
itself and Lenders, pursuant to the Loan Documents; and (g) do not require the
consent or approval of any Governmental Authority or any other Person, except
(i) those referred to in Section 2.1(c), all of which will have been duly
obtained, made or complied with prior to the Closing Date and (ii) any consents
or approvals of any Person other than a Governmental Authority where the failure
to obtain such consents or approvals of any such Person, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Each of the Loan Documents shall be duly executed and delivered by each Credit
Party that is a party thereto and each such Loan Document shall constitute a
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms, except as may be limited by bankruptcy,
insolvency,

 

22

--------------------------------------------------------------------------------


 

reorganization, moratorium or other similar laws relating to or limiting
creditors rights generally or by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

3.4                                 Financial Statements and Projections. 
Except for the Projections, all Financial Statements concerning Borrower and its
Subsidiaries that are referred to below have been prepared in accordance with
GAAP consistently applied throughout the periods covered (except as disclosed
therein and except, with respect to unaudited Financial Statements, for the
absence of footnotes and normal year-end audit adjustments) and present fairly
in all material respects the financial position of the Persons covered thereby
as at the dates thereof and the results of their operations and cash flows for
the periods then ended.

 


(A)                                  FINANCIAL STATEMENTS.  THE FOLLOWING
FINANCIAL STATEMENTS ATTACHED HERETO AS DISCLOSURE SCHEDULE (3.4(A)) HAVE BEEN
DELIVERED TO AGENT AND LENDERS ON THE DATE HEREOF:


 

(I)                                     THE AUDITED CONSOLIDATED BALANCE SHEETS
OF BORROWER AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2002 AND 2003 AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, MEMBERS’ EQUITY AND CASH FLOWS
FOR EACH OF THE THREE FISCAL YEARS IN THE PERIOD ENDED DECEMBER 31, 2003,
CERTIFIED BY BDO SEIDMAN, LLP, AND THE AUDITED CONSOLIDATED BALANCE SHEET OF
MID-MISSOURI HOLDING AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2003 AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDER’S EQUITY AND CASH
FLOWS FOR THE YEAR THEN ENDED, CERTIFIED BY BDO SEIDMAN, LLP.

 

(II)                                  THE UNAUDITED CONSOLIDATED BALANCE SHEET
OF BORROWER AND ITS SUBSIDIARIES AS OF SEPTEMBER 30, 2004 AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATION, MEMBERS’ EQUITY AND CASH FLOWS FOR THE
PREVIOUS THREE FISCAL QUARTERS THEN ENDED.

 

(III)                               THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
MID-MISSOURI HOLDING AND ITS SUBSIDIARIES AS OF SEPTEMBER 30, 2004 AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDER’S EQUITY AND CASH
FLOWS FOR THE PREVIOUS THREE FISCAL QUARTERS THEN ENDED.

 


(B)                                 PRO FORMA.  THE PRO FORMA DELIVERED ON THE
DATE HEREOF AND ATTACHED HERETO AS DISCLOSURE SCHEDULE (3.4(B)) (I) WAS PREPARED
BY BORROWER GIVING PRO FORMA EFFECT TO THE RELATED TRANSACTIONS, (II) WAS BASED
ON (A) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES
AS OF SEPTEMBER 30, 2004 AND (B) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
MID-MISSOURI HOLDING AND ITS SUBSIDIARIES AS OF SEPTEMBER 30, 2004, (III) WAS
PREPARED BASED UPON SUBSTANTIALLY THE SAME ACCOUNTING PRINCIPLES AS THOSE USED
IN THE PREPARATION OF THE FINANCIAL STATEMENTS DESCRIBED ABOVE AND (IV) ON A PRO
FORMA BASIS, PRESENTS FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF
THE PERSONS COVERED THEREBY AS AT THE DATE THEREOF.


 


(C)                                  PROJECTIONS. THE PROJECTIONS INCLUDED IN
THE CONFIDENTIAL INFORMATION MEMORANDUM PREVIOUSLY DELIVERED TO THE LENDERS HAVE
BEEN PREPARED BY

 

23

--------------------------------------------------------------------------------


 


BORROWER IN LIGHT OF THE PAST OPERATIONS OF ITS BUSINESSES, BUT INCLUDING FUTURE
PAYMENTS OF KNOWN CONTINGENT LIABILITIES, AND REFLECT PROJECTIONS GIVING EFFECT
TO THE RELATED TRANSACTIONS FOR THE FIVE (5) YEAR PERIOD BEGINNING ON THE
CLOSING DATE ON A YEAR-BY-YEAR BASIS.  THE PROJECTIONS ARE BASED UPON
SUBSTANTIALLY THE SAME ACCOUNTING PRINCIPLES AS THOSE USED IN THE PREPARATION OF
FINANCIAL STATEMENTS DESCRIBED ABOVE AND THE ESTIMATES AND ASSUMPTIONS STATED
THEREIN, ALL OF WHICH BORROWER BELIEVES TO BE REASONABLE IN LIGHT OF
THEN-CURRENT CONDITIONS AND THEN-CURRENT FACTS KNOWN TO BORROWER AT THE TIME
PREPARED AND AS OF THE CLOSING DATE AND, AS OF THE CLOSING DATE, REFLECT
BORROWER’S GOOD FAITH AND REASONABLE ESTIMATES OF THE FUTURE FINANCIAL
PERFORMANCE OF BORROWER AND OF THE OTHER INFORMATION PROJECTED THEREIN FOR THE
PERIOD SET FORTH THEREIN.


 

3.5                                 Material Adverse Effect.  Between
December 31, 2003 and the Closing Date, (a) no Credit Party has incurred any
obligations, contingent or noncontingent liabilities, liabilities for Charges,
long-term leases or unusual forward or long-term commitments that are not
reflected in the Pro Forma and that, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party’s assets, and no law or regulation known by the
Credit Parties to be applicable to any Credit Party has been adopted that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect, and (c) no Credit Party is in default and to the
best of each Credit Party’s knowledge no third party is in default under any
material contract, lease or other agreement or instrument, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect. 
Between December 31, 2003 and the Closing Date no event or circumstance has
occurred, that alone or together with other events or circumstances, could
reasonably be expected to have a Material Adverse Effect.

 

3.6                                 Ownership of Property; Liens.  As of the
Closing Date, the real property listed in Disclosure Schedule (3.6) constitutes
all of the real property owned, leased or subleased by any Credit Party.  Each
Credit Party owns good and marketable fee simple title to all of its owned Real
Estate, and valid and marketable leasehold interests in all of its leased Real
Estate, all as described on Disclosure Schedule (3.6), and copies of all such
leases or a summary of terms thereof reasonably satisfactory to Agent have been
delivered or otherwise made available to Agent. As of the Closing Date, all
Material Real Estate is listed on Disclosure Schedule (3.6) under the heading
“Material Real Estate.”  Disclosure Schedule (3.6) further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date.  Each Credit Party also has good and, as applicable,
marketable title to, valid leasehold interests in, or other valid rights to use,
all of its personal property and assets.  As of the Closing Date, none of the
properties and assets of any Credit Party are subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Credit Party that may result in any Liens (including Liens arising
under Environmental Laws) other than Permitted Encumbrances.  Each Credit Party
has received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and other properties

 

24

--------------------------------------------------------------------------------


 

and assets.  Disclosure Schedule (3.6) also describes any purchase options,
rights of first refusal or other similar contractual rights in effect on the
Closing Date pertaining to any Real Estate owned by any Credit Party.
  Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights in effect on the Closing Date
pertaining to any Credit Party’s leasehold interest (1) in any Real Estate
leased by such Credit Party which was created or granted by any Credit Party or
any Person claiming by, through or under a Credit Party and (2) to the knowledge
the Credit Parties, in any Material Real Estate leased by such Credit Party
which was created or granted by any other Person. As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied.  As of
the Closing Date, all permits required to have been issued or appropriate to
enable the Real Estate to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used have been lawfully issued and are in
full force and effect, except for those permits the absence of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

3.7                                 Labor Matters.  Except as set forth in
Disclosure Schedule (3.7), as of the Closing Date: (a) no strikes or other
material labor disputes against any Credit Party are pending or, to any Credit
Party’s knowledge, threatened; (b) hours worked by and payment made to employees
of each Credit Party comply with the Fair Labor Standards Act and each other
federal, state, local or foreign law applicable to such matters; (c) all
payments due from any Credit Party for employee health and welfare insurance
have been paid or accrued as a liability on the books of such Credit Party; (d)
no Credit Party is a party to or bound by any collective bargaining agreement,
management agreement, consulting agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (and true and complete copies of any
agreements described on Disclosure Schedule (3.7) have been delivered to Agent);
(e) there is no organizing activity involving any Credit Party pending or, to
any Credit Party’s knowledge, threatened by any labor union or group of
employees; (f) there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for recognition; and (g) there are no complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual, except any of the foregoing
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

 

3.8                                 Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness.  Except as set forth in Disclosure
Schedule (3.8), as of the Closing Date, no Credit Party has any Subsidiaries, is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person.  As of the Closing Date, all of the issued and
outstanding Stock of each Credit Party (other than Borrower) is owned by each of
the Stockholders and in the amounts set forth in Disclosure Schedule (3.8).

 

25

--------------------------------------------------------------------------------


 

Except as set forth in Disclosure Schedule (3.8), there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Credit Party (other than Borrower) may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries.  All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date (except for
the Obligations) is described in Section 6.3 (including Disclosure
Schedule (6.3)).  None of the Holding Companies has engaged in any trade or
business, or has any assets (other than Stock of its Subsidiaries and assets
incidental to the ownership thereof), or has Incurred any Indebtedness or
Guaranteed Indebtedness (other than Indebtedness permitted under Section 6.3 and
Guaranteed Indebtedness permitted under Section 6.6).

 

3.9                                 Government Regulation.  No Credit Party is
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940.  No Credit Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, or
any other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrower, the application of the proceeds thereof and repayment
thereof and the consummation of the Related Transactions will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

 

3.10                           Margin Regulations.  No Credit Party is engaged,
nor will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”).  No Credit Party owns any Margin Stock as
of the Closing Date.  None of the proceeds of the Loans or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that could reasonably be expected to
cause any of the Loans or other extensions of credit under this Agreement to be
considered a “purpose credit” within the meaning of Regulations T, U or X of the
Federal Reserve Board.  No Credit Party will take or permit to be taken any
action that could reasonably be expected to cause any Loan Document to violate
any regulation of the Federal Reserve Board.

 

3.11                           Taxes.  All Federal, state and other material tax
returns, reports and statements, including information returns, required by any
Governmental Authority to be filed by any Credit Party have been filed with the
appropriate Governmental Authority and all Charges have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof, excluding Charges or other amounts being contested in
accordance with Section 5.2(b).  Proper and accurate amounts have been withheld
by each Credit Party from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities.

 

26

--------------------------------------------------------------------------------


 

Disclosure Schedule (3.11) sets forth as of the Closing Date those taxable years
for which any Credit Party’s tax returns are currently being audited by the IRS
or any other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding. 
Except as described in Disclosure Schedule (3.11), as of the Closing Date no
Credit Party has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges.  None of the
Credit Parties and their respective predecessors are liable for any Charges: 
(a) under any agreement (including any tax sharing agreements) or (b) to each
Credit Party’s actual knowledge, as a transferee.  As of the Closing Date, no
Credit Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

3.12                           ERISA.

 


(A)                                  DISCLOSURE SCHEDULE (3.12) LISTS ALL PLANS
AND SEPARATELY IDENTIFIES ALL PENSION PLANS, INCLUDING TITLE IV PLANS,
MULTIEMPLOYER PLANS, ESOPS AND WELFARE PLANS, INCLUDING ALL RETIREE WELFARE
PLANS IN EFFECT AS OF THE CLOSING DATE.  COPIES OF ALL SUCH LISTED PLANS,
TOGETHER WITH A COPY OF THE LATEST IRS/DOL 5500-SERIES FORM FOR EACH SUCH PLAN
(OTHER THAN ANY MULTIPLE EMPLOYER PLAN OR ANY MULTIEMPLOYER PLAN) HAVE BEEN
DELIVERED TO AGENT.  EXCEPT WITH RESPECT TO MULTIPLE EMPLOYER PLANS AND
MULTIEMPLOYER PLANS, EACH QUALIFIED PLAN HAS BEEN DETERMINED BY THE IRS TO
QUALIFY UNDER SECTION 401 OF THE IRC, THE TRUSTS CREATED THEREUNDER HAVE BEEN
DETERMINED TO BE EXEMPT FROM TAX UNDER THE PROVISIONS OF SECTION 501 OF THE IRC,
AND NOTHING HAS OCCURRED THAT WOULD CAUSE THE LOSS OF SUCH QUALIFICATION OR
TAX-EXEMPT STATUS EXCEPT WHERE THE FAILURE TO SO QUALIFY OR THE LOSS OF SUCH
QUALIFICATION, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH PLAN IS IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF ERISA AND THE IRC, INCLUDING THE TIMELY FILING OF ALL
REPORTS REQUIRED UNDER THE IRC OR ERISA, INCLUDING THE STATEMENT REQUIRED BY 29
CFR SECTION 2520.104-23 EXCEPT FOR ANY NONCOMPLIANCE THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS FAILED TO MAKE ANY
MATERIAL CONTRIBUTION OR PAY ANY MATERIAL AMOUNT DUE AS REQUIRED BY EITHER
SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE TERMS OF ANY SUCH PLAN. 
NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS ENGAGED IN A “PROHIBITED
TRANSACTION,” AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE IRC, IN
CONNECTION WITH ANY PLAN, THAT WOULD SUBJECT ANY CREDIT PARTY TO A MATERIAL TAX
ON PROHIBITED TRANSACTIONS IMPOSED BY SECTION 502(I) OF ERISA OR SECTION 4975 OF
THE IRC.


 


(B)                                 EXCEPT AS SET FORTH IN DISCLOSURE
SCHEDULE (3.12):  (I) NO TITLE IV PLAN (OTHER THAN THE NTCA RETIREMENT AND
SECURITY PROGRAM (THE “NTCA PLAN”)) HAS ANY UNFUNDED PENSION LIABILITY THAT, IN
THE AGGREGATE FOR ALL SUCH TITLE IV PLANS COMBINED, EXCEEDS $100,000 AND THE
LIABILITY OF THE CREDIT PARTIES AND ERISA AFFILIATES WITH RESPECT TO THE
UNFUNDED PENSION LIABILITY UNDER THE NTCA PLAN IS NOT MATERIAL; (II) NO ERISA
EVENT OR EVENT DESCRIBED IN SECTION 4062(E) OF ERISA WITH RESPECT TO ANY TITLE
IV PLAN HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR IN EITHER CASE THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE

 

27

--------------------------------------------------------------------------------


 


EFFECT; (III) THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF ANY CREDIT PARTY,
THREATENED CLAIMS (OTHER THAN CLAIMS FOR BENEFITS IN THE NORMAL COURSE),
SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR INSTITUTED AGAINST ANY PLAN (OTHER
THAN A MULTIPLE EMPLOYER PLAN OR A MULTIEMPLOYER PLAN) OR ANY PERSON AS
FIDUCIARY OR SPONSOR OF ANY PLAN (OTHER THAN A MULTIPLE EMPLOYER PLAN OR A
MULTIEMPLOYER PLAN) THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (IV) NO CREDIT PARTY OR ERISA
AFFILIATE HAS INCURRED OR REASONABLY EXPECTS TO INCUR ANY MATERIAL LIABILITY AS
A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN; (V)
WITHIN THE LAST FIVE YEARS NO TITLE IV PLAN OF ANY CREDIT PARTY OR ERISA
AFFILIATE HAS BEEN TERMINATED, WHETHER OR NOT IN A “STANDARD TERMINATION” AS
THAT TERM IS USED IN SECTION 404(B)(1) OF ERISA, NOR HAS ANY TITLE IV PLAN OF
ANY CREDIT PARTY OR ERISA AFFILIATE (DETERMINED AT ANY TIME WITHIN THE PAST FIVE
YEARS) WITH UNFUNDED PENSION LIABILITIES BEEN TRANSFERRED OUTSIDE OF THE
“CONTROLLED GROUP” (WITHIN THE MEANING OF SECTION 4001(A)(14) OF ERISA) OF ANY
CREDIT PARTY OR ERISA AFFILIATE EXCEPT FOR ANY TRANSFER OR TRANSACTION THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; (VI) EXCEPT IN THE CASE OF ANY ESOP, AS OF THE CLOSING
DATE, STOCK OF ALL CREDIT PARTIES AND THEIR ERISA AFFILIATES MAKES UP, IN THE
AGGREGATE, NO MORE THAN 10% OF FAIR MARKET VALUE OF THE ASSETS OF ANY PLAN
(OTHER THAN A MULTIPLE EMPLOYER PLAN OR A MULTIEMPLOYER PLAN) MEASURED ON THE
BASIS OF FAIR MARKET VALUE AS OF THE LATEST VALUATION DATE OF ANY PLAN; AND
(VII) AS OF THE CLOSING DATE, NO LIABILITY UNDER ANY TITLE IV PLAN HAS BEEN
SATISFIED WITH THE PURCHASE OF A CONTRACT FROM AN INSURANCE COMPANY THAT IS NOT
RATED AAA BY THE STANDARD & POOR’S CORPORATION OR AN EQUIVALENT RATING BY
ANOTHER NATIONALLY RECOGNIZED RATING AGENCY.


 

3.13                           No Litigation.  No action, claim, lawsuit,
demand, investigation or proceeding is now pending or, to the knowledge of any
Credit Party, threatened against any Credit Party, before any Governmental
Authority or before any arbitrator or panel of arbitrators (collectively,
“Litigation”), (a) that challenges any Credit Party’s right or power to enter
into or perform any of its obligations under the Loan Documents to which it is a
party, or the validity or enforceability of any Loan Document or any action
taken thereunder, or (b) that has a reasonable risk of being determined
adversely to any Credit Party and that, if so determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
Except as set forth on Disclosure Schedule (3.13), as of the Closing Date there
is no Litigation pending or threatened that seeks damages in excess of $500,000
or injunctive relief against, or alleges criminal misconduct of, any Credit
Party.

 

3.14                           Brokers.  Except as set forth on Disclosure
Schedule (3.14), no broker or finder acting on behalf of any Credit Party or
Affiliate thereof brought about the obtaining, making or closing of the Loans or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

3.15                           Intellectual Property.  As of the Closing Date,
each Credit Party owns or has rights to use all Intellectual Property necessary
to continue to conduct its business as now or heretofore conducted by it or
proposed to be conducted by it, and each Patent, Trademark and registered
Copyright and each License with respect to any such

 

28

--------------------------------------------------------------------------------


 

Patent, Trademark or registered Copyright, is listed, together with application
or registration numbers, as applicable, and together with each owner thereof, in
Disclosure Schedule (3.15).  Each Credit Party conducts its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person except for any such infringement or interference that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Except as set forth in Disclosure Schedule (3.15), no Credit Party is
aware of any infringement claim by any other Person with respect to any
Intellectual Property except for any infringement or interference that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

3.16                           Full Disclosure; Perfection of Liens.  The
information contained in this Agreement, any of the other Loan Documents, the
Financial Statements, the Collateral Reports and the other written reports from
time to time delivered hereunder or any written statement furnished by or on
behalf of any Credit Party to Agent or any Lender pursuant to the terms of this
Agreement do not contain and will not contain any untrue statement of a material
fact or omit to state a material fact known to any Credit Party and necessary to
make the statements contained herein or therein not misleading in light of the
circumstances under which they were made.  Projections from time to time
delivered hereunder are or will be based in all material respects upon the
estimates and assumptions stated therein, all of which Borrower believed at the
time of delivery to be reasonable in light of then current conditions and then
current facts known to Borrower as of such delivery date, and reflect Borrower’s
good faith and reasonable estimates of the future financial performance of
Borrower and of the other information projected therein for the period set forth
therein, it being understood that the Projections are not facts and the actual
performance of the entities covered by the Projections may differ significantly
from that projected.  The Liens granted to Agent, on behalf of itself and
Lenders, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances.

 

3.17                           Environmental Matters.

 


(A)                                  EXCEPT AS SET FORTH IN DISCLOSURE
SCHEDULE (3.17), AS OF THE CLOSING DATE:  (I) THE REAL ESTATE IS FREE OF
CONTAMINATION FROM ANY HAZARDOUS MATERIAL EXCEPT FOR SUCH CONTAMINATION THAT
WOULD NOT MATERIALLY AND ADVERSELY IMPACT ANY CREDIT PARTY’S ABILITY TO USE SUCH
REAL ESTATE IN THE OPERATION OF ITS BUSINESS AND THAT WOULD NOT RESULT IN
ENVIRONMENTAL LIABILITIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO EXCEED $500,000; (II) NO CREDIT PARTY HAS CAUSED OR
SUFFERED TO OCCUR ANY RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE,
TO, FROM OR ABOUT ANY OF ITS REAL ESTATE THAT WOULD RESULT IN ENVIRONMENTAL
LIABILITIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED
TO EXCEED $500,000; (III) THE CREDIT PARTIES ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE THAT WOULD NOT RESULT IN
ENVIRONMENTAL LIABILITIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO EXCEED $500,000; (IV) THE CREDIT PARTIES HAVE
OBTAINED, AND ARE IN COMPLIANCE WITH, ALL ENVIRONMENTAL PERMITS REQUIRED BY
ENVIRONMENTAL LAWS FOR THE OPERATIONS OF THEIR RESPECTIVE BUSINESSES AS
PRESENTLY CONDUCTED OR AS PROPOSED TO BE

 

29

--------------------------------------------------------------------------------


 


CONDUCTED, EXCEPT WHERE THE FAILURE TO SO OBTAIN OR COMPLY WITH SUCH
ENVIRONMENTAL PERMITS WOULD NOT RESULT IN ENVIRONMENTAL LIABILITIES THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO EXCEED
$500,000, AND TO THE KNOWLEDGE OF THE CREDIT PARTIES ALL SUCH ENVIRONMENTAL
PERMITS ARE VALID, UNCONTESTED AND IN GOOD STANDING; (V) NO CREDIT PARTY HAS
ACTUAL KNOWLEDGE OF ANY FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING ANY
RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO RESULT IN ANY ENVIRONMENTAL
LIABILITIES OF ANY CREDIT PARTY WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO EXCEED $500,000, AND NO CREDIT PARTY HAS KNOWINGLY
PERMITTED ANY CURRENT OR FORMER TENANT OR OCCUPANT OF THE REAL ESTATE TO ENGAGE
IN ANY SUCH OPERATIONS; (VI) THERE IS NO LITIGATION ARISING UNDER OR RELATED TO
ANY ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL THAT SEEKS
DAMAGES, PENALTIES, FINES, COSTS OR EXPENSES IN EXCESS OF $500,000 OR INJUNCTIVE
RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT BY, ANY CREDIT PARTY; (VII)
NO WRITTEN NOTICE HAS BEEN RECEIVED BY ANY CREDIT PARTY IDENTIFYING IT AS A
“POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING INFORMATION UNDER CERCLA OR
ANALOGOUS STATE STATUTES, AND TO THE ACTUAL KNOWLEDGE OF THE CREDIT PARTIES,
THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT MAY RESULT IN ANY CREDIT
PARTY BEING IDENTIFIED AS A “POTENTIALLY RESPONSIBLE PARTY” UNDER CERCLA OR
ANALOGOUS STATE STATUTES; AND (VIII) THE CREDIT PARTIES HAVE PROVIDED TO AGENT
COPIES OF ALL ENVIRONMENTAL REPORTS, REVIEWS AND AUDITS AND ALL MATERIAL WRITTEN
INFORMATION PERTAINING TO ACTUAL OR POTENTIAL ENVIRONMENTAL LIABILITIES, IN EACH
CASE IF PREPARED BY OR AT THE INSTRUCTION OF, OR OTHERWISE IN THE POSSESSION OR
CONTROL OF, ANY CREDIT PARTY, IN EACH CASE RELATING TO ANY CREDIT PARTY.


 


(B)                                 EACH CREDIT PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT NONE OF THE LENDERS OR AGENT (I) IS NOW, OR HAS EVER BEEN, IN
CONTROL OF ANY OF THE REAL ESTATE OR ANY CREDIT PARTY’S AFFAIRS, AND (II) HAS
THE CAPACITY THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE TO
INFLUENCE ANY CREDIT PARTY’S CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION OR
MANAGEMENT OF ANY OF ITS REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS.


 

3.18                           Insurance.  Disclosure Schedule (3.18) lists all
insurance policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.  As of the Closing Date, each Credit Party is in compliance with its
obligations under Section 5.4.

 

3.19                           Accounts.  Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, the
complete account number therefor and, if such account is a deposit account,
whether such account is (a) a “Blocked Account”, “Excluded Account” or
“Disbursement Account” for the purposes of Annex C or (b) a “Mid-Missouri
Account”.

 

3.20                           Government Contracts.  Except as set forth in
Disclosure Schedule (3.20), as of the Closing Date, no Credit Party is a party
to any contract or agreement with any Governmental Authority and no Credit
Party’s Accounts are subject to the

 

30

--------------------------------------------------------------------------------


 

Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state
or local law.

 

3.21                           Customer and Trade Relations.  As of the Closing
Date, there exists no actual or, to the knowledge of any Credit Party,
threatened termination or cancellation of, or any material adverse modification
or change in the business relationship of any Credit Party with any customer or
supplier that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

3.22                           Agreements and Other Documents.  As of the
Closing Date, each Credit Party has provided to Agent or its counsel, on behalf
of Lenders, accurate and complete copies (or summaries) of all of the following
agreements or documents to which it is subject as of the Closing Date and each
of which is listed in Disclosure Schedule (3.22):  (i) supply agreements and
purchase agreements not terminable by such Credit Party within 60 days following
written notice issued by such Credit Party and involving transactions in excess
of $1,000,000 per annum; (ii) leases of Equipment having a remaining term of one
year or longer and requiring aggregate rental and other payments in excess of
$500,000 per annum;  (iii) licenses and permits held by the Credit Parties, the
absence of which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; (iv) instruments and documents evidencing any
Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and (v) instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.  Except as set forth
on Disclosure Schedule (3.22), as of the Closing Date, no Credit Party is a
party to or bound by any surety bond agreement or bonding requirement with
respect to products or services sold by it or any trademark or patent license
agreement with respect to products sold by it.

 

3.23                           Solvency.  Both before and after giving effect to
(a) the Loans to be made on the Closing Date or such other date as Loans
requested hereunder are made, (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of Borrower, (c) the Refinancing and the
consummation of the other Related Transactions and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each Credit Party is
and will be Solvent.

 

3.24                           Mid-Missouri Acquisition Agreement.  As of the
Closing Date, Borrower has delivered to Agent and Lenders a complete and correct
copy of the Mid-Missouri Acquisition Agreement (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).  No Credit
Party and no other Person party thereto is in default in any material respect in
the performance or compliance with any provisions thereof.  The Mid-Missouri
Acquisition Agreement complies in all material respects with, and the
Mid-Missouri Acquisition has been consummated in accordance in all material
respects with, all applicable laws.  The Mid-Missouri Acquisition Agreement is
in full force and effect as of the Closing Date and has not been terminated,
rescinded or withdrawn.  All requisite approvals by Governmental Authorities
having jurisdiction over the seller (or sellers) under the Mid-Missouri
Acquisition Agreement, any Credit Party

 

31

--------------------------------------------------------------------------------


 

and other Persons referenced therein, with respect to the transactions
contemplated by the Mid-Missouri Acquisition Agreement, have been obtained, and
no such approvals imposed any conditions to the consummation of the transactions
contemplated by the Mid-Missouri Acquisition Agreement or to the conduct by any
Credit Party of its business thereafter.  To each Credit Party’s actual
knowledge, none of the representations or warranties in the Mid-Missouri
Acquisition Agreement made by Mid-Missouri Parent, LLC thereunder contain any
untrue statement of a material fact or omit any fact necessary to make the
statements therein not misleading.  As of the Closing Date, each of the
representations and warranties given by each applicable Credit Party in the
Mid-Missouri Acquisition Agreement is true and correct in all material
respects.  Notwithstanding anything contained in the Mid-Missouri Acquisition
Agreement to the contrary, such representations and warranties of the Credit
Parties are incorporated into this Agreement by this Section 3.24 and shall,
solely for purposes of this Agreement and the benefit of Agent and Lenders,
survive the consummation of the Mid-Missouri Acquisition.

 

3.25                           [Intentionally Omitted]

 

3.26                           Subordinated Debt.  As of the Closing Date,
Borrower has delivered to Agent and Lenders a complete and correct copy of the
Initial IDS Subordinated Notes Documents (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).  Borrower has the
corporate power and authority to incur the Indebtedness evidenced by the Initial
IDS Subordinated Notes.  The subordination provisions contained in the Initial
IDS Subordinated Notes Documents and, on and after the execution, delivery
and/or Incurrence thereof, any Subsequent IDS Subordinated Notes Documents and
any Additional Subordinated Debt Documents, are enforceable against Borrower,
the Guarantors party thereto and the holders of such Indebtedness by Agent and
Lenders.  All Obligations constitute “Senior Lender Indebtedness”, “Designated
Senior Indebtedness” and “Senior Indebtedness” or like term under and as defined
in (i) the Initial IDS Subordinated Notes Documents, entitled to the benefits of
the subordination provisions contained in the Initial IDS Subordinated Notes
Documents and, (ii) on and after the execution, delivery and/or Incurrence
thereof, any Subsequent IDS Subordinated Notes Documents and any Additional
Subordinated Debt Documents, entitled to the benefits of the subordination
provisions contained in any Subsequent IDS Subordinated Notes Documents and any
Additional Subordinated Debt Documents.  This Agreement and the other Loan
Documents constitute “Senior Credit Documents” or like term as defined in the
Initial IDS Subordinated Notes Documents and, on and after the execution,
delivery and/or Incurrence thereof, any Subsequent IDS Subordinated Notes
Documents and any Additional Subordinated Debt Documents.  The Incurrence of the
Obligations does not violate the Initial IDS Subordinated Notes Documents and,
on and after the execution, delivery and/or Incurrence thereof, any Subsequent
IDS Subordinated Notes Documents and any Additional Subordinated Debt
Documents.  The Incurrence of the Revolving Credit Commitment on the Closing
Date and any Revolving Credit Advance on the date of borrowing hereunder does
not and would not violate the Initial IDS Subordinated Notes Documents and, on
after the execution, delivery and/or Incurrence thereof, any Subsequent IDS
Subordinated Notes Documents and any Additional Subordinated Debt Documents. 
Borrower acknowledges

 

32

--------------------------------------------------------------------------------


 

that Agent and each Lender are entering into this Agreement and are extending
the Commitments in reliance upon this Section 3.26 and the subordination
provisions of the Initial IDS Subordinated Notes Documents and, on and after the
execution, delivery and/or Incurrence thereof, of any Subsequent IDS
Subordinated Notes Documents and any Additional Subordinated Debt Documents.

 

3.27                           Capitalization.  On the Closing Date, after
giving effect to the Loans and the Related Transactions, the authorized Stock of
Borrower shall consist of (a) 2,000,000 shares of preferred stock, par value
$0.01 per share, none of which are issued or outstanding, (b)  20,000,000 shares
of Class A common stock, par value $0.01 per share (such authorized shares of
Class A common stock, together with any subsequently authorized shares of such
common stock, the “Class A Common Stock”) of which 9,652,951 shares are issued
and outstanding (and of which 8,659,000 shall be included in the Initial IDS
Securities) and (c) 800,000 shares of Class B common stock, par value $0.01 per
share (such authorized shares of Class B common stock, together with any
subsequently authorized shares of such common stock, the “Class B Common Stock”)
of which 544,671 shares are issued and outstanding.   All such outstanding
shares have been duly and validly issued, are fully paid and nonassessable and
are free of preemptive rights.  Except as disclosed in the Registration
Statement, on the Closing Date, Borrower does not have outstanding any Stock
convertible into or exchangeable for its Stock or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its Stock or any Stock
appreciation or similar rights.

 

3.28                           OFAC.  No Credit Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by such executive order, or is otherwise associated with any such
person in any manner violative of such executive order, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

3.29                           Patriot Act.  Each Credit Party is in compliance
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

33

--------------------------------------------------------------------------------


 


4                                         FINANCIAL STATEMENTS AND INFORMATION


 

4.1                                 Reports and Notices.

 


(A)                                  EACH CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY AGREES THAT FROM AND AFTER THE CLOSING DATE AND UNTIL THE TERMINATION
DATE, IT SHALL DELIVER TO AGENT OR TO AGENT AND LENDERS, AS REQUIRED, THE
FINANCIAL STATEMENTS, COMPLIANCE CERTIFICATES, NOTICES, PROJECTIONS AND OTHER
INFORMATION AT THE TIMES, TO THE PERSONS AND IN THE MANNER SET FORTH IN ANNEX E.


 


(B)                                 EACH CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY AGREES THAT FROM AND AFTER THE CLOSING DATE AND UNTIL THE TERMINATION
DATE, IT SHALL DELIVER TO AGENT OR TO AGENT AND LENDERS, AS REQUIRED, THE
VARIOUS COLLATERAL REPORTS AT THE TIMES, TO THE PERSONS AND IN THE MANNER SET
FORTH IN ANNEX F.


 

4.2                                 Communication with Accountants.  Each Credit
Party executing this Agreement authorizes (a) Agent and (b) so long as an Event
of Default has occurred and is continuing, each Lender, to communicate directly
with its independent certified public accountants, including BDO Seidman LLP,
and authorizes and shall request those accountants to disclose and make
available to Agent and each Lender any and all Financial Statements and other
supporting financial documents, schedules and information relating to any Credit
Party (including copies of any issued management letters) with respect to the
business, results of operations, financial condition and other affairs of any
Credit Party, provided that an officer of Borrower will be given the reasonable
opportunity to participate in any direct communication with the Credit Parties’
independent public accountants.

 


5                                         AFFIRMATIVE COVENANTS


 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

 

5.1                                 Maintenance of Existence and Conduct of
Business.  Each Credit Party shall:  do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate or organizational
existence (except to the extent permitted by Section 6.1) and its material
rights and franchises; continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; and at all times maintain,
preserve and protect all of its material assets and properties used or useful in
the conduct of its business, and keep the same in reasonable repair, working
order and condition in all material respects (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices.

 

5.2                                 Payment of Charges.

 


(A)                                  SUBJECT TO SECTION 5.2(B), EACH CREDIT
PARTY SHALL PAY AND DISCHARGE OR CAUSE TO BE PAID AND DISCHARGED PROMPTLY ALL
CHARGES PAYABLE BY IT, INCLUDING (I) CHARGES IMPOSED UPON IT, ITS INCOME AND
PROFITS, OR ANY OF ITS MATERIAL PROPERTY (REAL,

 

34

--------------------------------------------------------------------------------


 


PERSONAL OR MIXED) AND ALL CHARGES WITH RESPECT TO TAX, SOCIAL SECURITY AND
UNEMPLOYMENT WITHHOLDING WITH RESPECT TO ITS EMPLOYEES, EXCEPT SUCH UNPAID
CHARGES WHICH WILL NOT CUMULATIVELY IN THE AGGREGATE FOR ALL UNPAID CHARGES OF
ALL CREDIT PARTIES RESULT IN MORE THAN $100,000 IN LIABILITIES FOR ALL CREDIT
PARTIES COMBINED, (II) LAWFUL CLAIMS FOR LABOR, MATERIALS, SUPPLIES AND SERVICES
OR OTHERWISE, AND (III) ALL STORAGE OR RENTAL CHARGES PAYABLE TO WAREHOUSEMEN
AND BAILEES, IN EACH CASE, BEFORE ANY THEREOF SHALL BECOME PAST DUE, EXCEPT IN
THE CASE OF CLAUSES (II) AND (III) WHERE THE FAILURE TO PAY OR DISCHARGE SUCH
CHARGES, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 EACH CREDIT PARTY MAY IN GOOD FAITH CONTEST,
BY APPROPRIATE PROCEEDINGS, THE VALIDITY OR AMOUNT OF ANY CHARGES, TAXES OR
CLAIMS DESCRIBED IN SECTION 5.2(A); PROVIDED, THAT (I) ADEQUATE RESERVES WITH
RESPECT TO SUCH CONTEST ARE MAINTAINED ON THE BOOKS OF SUCH CREDIT PARTY, IN
ACCORDANCE WITH GAAP, (II) NO LIEN SHALL BE IMPOSED TO SECURE PAYMENT OF SUCH
CHARGES (OTHER THAN PAYMENTS TO WAREHOUSEMEN AND/OR BAILEES) THAT IS SUPERIOR TO
ANY OF THE LIENS SECURING PAYMENT OF THE OBLIGATIONS AND SUCH CONTEST IS
MAINTAINED AND PROSECUTED CONTINUOUSLY AND WITH DILIGENCE AND OPERATES TO
SUSPEND COLLECTION OR ENFORCEMENT OF SUCH CHARGES, (III) NONE OF THE COLLATERAL
BECOMES SUBJECT TO FORFEITURE OR LOSS AS A RESULT OF SUCH CONTEST, AND (IV) SUCH
CREDIT PARTY SHALL PROMPTLY PAY OR DISCHARGE SUCH CONTESTED CHARGES, TAXES OR
CLAIMS AND ALL ADDITIONAL CHARGES, INTEREST, PENALTIES AND EXPENSES, IF ANY, AND
SHALL DELIVER TO AGENT EVIDENCE REASONABLY ACCEPTABLE TO AGENT OF SUCH
COMPLIANCE, PAYMENT OR DISCHARGE, IF SUCH CONTEST IS TERMINATED OR DISCONTINUED
ADVERSELY TO SUCH CREDIT PARTY OR THE CONDITIONS SET FORTH IN THIS
SECTION 5.2(B) ARE NO LONGER MET.


 

5.3                                 Books and Records.  Each Credit Party shall
keep adequate books and records with respect to its business activities in which
proper entries, reflecting all financial transactions, are made in order to
permit the preparation of financial statements in accordance with GAAP.

 

5.4                                 Insurance; Damage to or Destruction of
Collateral.

 


(A)                                  THE CREDIT PARTIES SHALL, AT THEIR SOLE
COST AND EXPENSE, MAINTAIN (I) THE POLICIES OF INSURANCE DESCRIBED ON DISCLOSURE
SCHEDULE (3.18) AS IN EFFECT ON THE DATE HEREOF OR (II) CASUALTY INSURANCE ON
ALL REAL AND PERSONAL PROPERTY ON AN ALL RISKS BASIS (INCLUDING THE PERILS OF
FLOOD AND QUAKE), COVERING THE REPAIR AND REPLACEMENT COST OF ALL SUCH PROPERTY
AND COVERAGE FOR BUSINESS INTERRUPTION AND PUBLIC LIABILITY INSURANCE (INCLUDING
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE) IN EACH CASE OF THE KINDS
CUSTOMARILY CARRIED OR MAINTAINED BY PERSONS OF ESTABLISHED REPUTATION ENGAGED
IN SIMILAR BUSINESSES AND IN EACH CASE WITH INSURERS AND IN AMOUNTS REASONABLY
ACCEPTABLE TO AGENT (IT BEING AGREED THAT ANY INSURER HAVING AN A.M. BEST POLICY
HOLDERS RATING OF AT LEAST “A MINUS” SHALL BE ACCEPTABLE TO AGENT). SUCH
POLICIES OF INSURANCE (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS
DELIVERED TO AGENT) SHALL CONTAIN PROVISIONS PURSUANT TO WHICH THE INSURER
AGREES TO PROVIDE 30 DAYS (OR, IN THE CASE OF CANCELLATION FOR NONPAYMENT OF
PREMIUM, 10 DAYS’) PRIOR WRITTEN NOTICE TO AGENT IN THE EVENT OF ANY
NON-RENEWAL, CANCELLATION OR AMENDMENT OF ANY SUCH INSURANCE POLICY.  IF ANY
CREDIT PARTY AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY
OF THE POLICIES OF INSURANCE

 

35

--------------------------------------------------------------------------------


 


REQUIRED ABOVE OR TO PAY ALL PREMIUMS RELATING THERETO, AGENT MAY AT ANY TIME OR
TIMES THEREAFTER OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH
PREMIUMS AND TAKE ANY OTHER ACTION WITH RESPECT THERETO THAT AGENT REASONABLY
DEEMS ADVISABLE.  AGENT SHALL HAVE NO OBLIGATION TO OBTAIN INSURANCE FOR ANY
CREDIT PARTY OR PAY ANY PREMIUMS THEREFOR.  BY DOING SO, AGENT SHALL NOT BE
DEEMED TO HAVE WAIVED ANY DEFAULT OR EVENT OF DEFAULT ARISING FROM ANY CREDIT
PARTY’S FAILURE TO MAINTAIN SUCH INSURANCE OR PAY ANY PREMIUMS THEREFOR.  ALL
SUMS SO DISBURSED, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT COSTS AND OTHER
CHARGES RELATED THERETO, SHALL BE PAYABLE ON DEMAND BY BORROWER TO AGENT AND
SHALL BE ADDITIONAL OBLIGATIONS HEREUNDER SECURED BY THE COLLATERAL.


 


(B)                                 AGENT RESERVES THE RIGHT AT ANY TIME UPON
ANY CHANGE IN ANY CREDIT PARTY’S INSURANCE RISK PROFILE (INCLUDING ANY CHANGE IN
THE PRODUCT MIX MAINTAINED BY ANY CREDIT PARTY OR ANY LAWS AFFECTING THE
POTENTIAL LIABILITY OF SUCH CREDIT PARTY) TO REQUIRE ADDITIONAL FORMS AND LIMITS
OF INSURANCE TO, IN AGENT’S OPINION, ADEQUATELY PROTECT BOTH AGENT’S AND
LENDERS’ INTERESTS IN ALL OR ANY PORTION OF THE COLLATERAL AND TO ENSURE THAT
EACH CREDIT PARTY IS PROTECTED BY INSURANCE IN AMOUNTS AND WITH COVERAGE
CUSTOMARY FOR ITS INDUSTRY; PROVIDED THAT SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE CREDIT PARTIES SHALL BE REQUIRED TO OBTAIN SUCH
ADDITIONAL FORMS AND LIMITS OF INSURANCE ONLY ON THE ANNUAL RENEWAL DATE OF THE
APPLICABLE INSURANCE POLICY (OR ON A DATE REASONABLY SELECTED BY AGENT IF THERE
IS NO SUCH ANNUAL RENEWAL DATE).  IF REASONABLY REQUESTED BY AGENT, EACH CREDIT
PARTY SHALL DELIVER TO AGENT FROM TIME TO TIME A REPORT OF A REPUTABLE INSURANCE
BROKER, REASONABLY SATISFACTORY TO AGENT, WITH RESPECT TO ITS INSURANCE
POLICIES.


 


(C)                                  EACH CREDIT PARTY SHALL DELIVER TO AGENT,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, ENDORSEMENTS TO ALL
GENERAL LIABILITY AND OTHER LIABILITY POLICIES NAMING AGENT, ON BEHALF OF ITSELF
AND LENDERS, AS ADDITIONAL INSURED. EACH CREDIT PARTY (OTHER THAN MID-MISSOURI
TELEPHONE) SHALL DELIVER TO AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO AGENT, ENDORSEMENTS TO ALL “ALL RISK” AND BUSINESS INTERRUPTION INSURANCE
NAMING AGENT, ON BEHALF OF ITSELF AND LENDERS, AS LENDER’S LOSS PAYEE.  EACH
CREDIT PARTY (OTHER THAN MID-MISSOURI TELEPHONE) IRREVOCABLY MAKES, CONSTITUTES
AND APPOINTS AGENT (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY AGENT),
SO LONG AS ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR THE
ANTICIPATED INSURANCE PROCEEDS EXCEED $500,000, AS EACH SUCH CREDIT PARTY’S TRUE
AND LAWFUL AGENT AND ATTORNEY-IN-FACT FOR THE PURPOSE OF MAKING, SETTLING AND
ADJUSTING CLAIMS UNDER SUCH “ALL RISK” POLICIES OF INSURANCE, ENDORSING THE NAME
OF EACH SUCH CREDIT PARTY ON ANY CHECK OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS
OF SUCH “ALL RISK” POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND
DECISIONS WITH RESPECT TO SUCH “ALL RISK” POLICIES OF INSURANCE.  AGENT SHALL
HAVE NO DUTY TO EXERCISE ANY RIGHTS OR POWERS GRANTED TO IT PURSUANT TO THE
FOREGOING POWER-OF-ATTORNEY.  BORROWER SHALL PROMPTLY NOTIFY AGENT AND LENDERS
OF ANY LOSS, DAMAGE OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT OF $500,000
OR MORE, WHETHER OR NOT COVERED BY INSURANCE, AND IF ANY CREDIT PARTY RECEIVES
INSURANCE PROCEEDS IN RESPECT OF ANY SUCH LOSS, DAMAGE OR DESTRUCTION TO THE
COLLATERAL, IT SHALL IMMEDIATELY PAY THEM TO AGENT FOR APPLICATION IN ACCORDANCE
WITH THIS SECTION 5.4(C) (IT BEING UNDERSTOOD THAT PROCEEDS OF BUSINESS
INTERRUPTION INSURANCE SHALL BE RETAINED BY THE APPLICABLE CREDIT PARTY EXCEPT
DURING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT). 
AFTER DEDUCTING FROM SUCH PROCEEDS THE EXPENSES, IF ANY, INCURRED BY

 

36

--------------------------------------------------------------------------------


 


AGENT IN THE COLLECTION OR HANDLING THEREOF, AGENT MAY, AT ITS OPTION, APPLY
SUCH PROCEEDS TO THE REDUCTION OF THE OBLIGATIONS OF BORROWER IN ACCORDANCE WITH
SECTION 1.3(C) OR PERMIT OR REQUIRE EACH CREDIT PARTY TO USE SUCH MONEY, OR ANY
PART THEREOF, TO PROMPTLY BEGIN AND DILIGENTLY PURSUE THE REPLACEMENT, REPAIR,
RESTORATION OR REBUILDING OF THE COLLATERAL WITH MATERIALS AND WORKMANSHIP OF
SUBSTANTIALLY THE SAME QUALITY AS EXISTED BEFORE THE LOSS, DAMAGE OR
DESTRUCTION.  NOTWITHSTANDING THE FOREGOING, IF THE CASUALTY GIVING RISE TO SUCH
INSURANCE PROCEEDS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND SUCH INSURANCE PROCEEDS DO NOT EXCEED $500,000 IN THE AGGREGATE,
AGENT SHALL PERMIT THE APPLICABLE CREDIT PARTY EITHER TO REPLACE, RESTORE,
REPAIR OR REBUILD THE PROPERTY OR TO REINVEST SUCH PROCEEDS IN REVENUE PRODUCING
CAPITAL ASSETS USED IN THE BUSINESSES OF THE CREDIT PARTIES OF THE TYPE ENGAGED
IN BY THE CREDIT PARTIES AS OF THE CLOSING DATE OR BUSINESSES REASONABLY RELATED
THERETO; PROVIDED THAT IF SUCH CREDIT PARTY HAS NOT COMPLETED OR ENTERED INTO
BINDING AGREEMENTS TO COMPLETE SUCH REPLACEMENT, RESTORATION, REPAIR OR
REBUILDING WITHIN 180 DAYS FOLLOWING SUCH CASUALTY OR HAS NOT CONSUMMATED SUCH
REINVESTMENT WITHIN 180 DAYS FOLLOWING SUCH CASUALTY, AGENT MAY APPLY SUCH
INSURANCE PROCEEDS TO THE OBLIGATIONS OF BORROWER IN ACCORDANCE WITH
SECTION 1.3(C).  ALL INSURANCE PROCEEDS THAT ARE TO BE MADE AVAILABLE TO ANY
CREDIT PARTY TO REPLACE, REPAIR, RESTORE OR REBUILD SUCH COLLATERAL OR TO FUND
SUCH REINVESTMENT SHALL EITHER BE (X) DEPOSITED IN A CASH COLLATERAL ACCOUNT
HELD BY AGENT OR (Y) APPLIED BY AGENT TO REDUCE THE OUTSTANDING PRINCIPAL
BALANCE OF THE REVOLVING LOAN (WHICH APPLICATION SHALL NOT RESULT IN A PERMANENT
REDUCTION OF THE REVOLVING LOAN COMMITMENT) AND UPON SUCH APPLICATION, AGENT
SHALL ESTABLISH A RESERVE AGAINST THE BORROWING AVAILABILITY IN AN AMOUNT EQUAL
TO THE AMOUNT OF SUCH PROCEEDS SO APPLIED.  THEREAFTER, SUCH FUNDS SHALL BE MADE
AVAILABLE TO BORROWER TO PROVIDE FUNDS TO REPLACE, REPAIR, RESTORE OR REBUILD
SUCH COLLATERAL OR TO FUND SUCH REINVESTMENT AS FOLLOWS:  (I) BORROWER SHALL
REQUEST A REVOLVING CREDIT ADVANCE OR RELEASE FROM SUCH CASH COLLATERAL ACCOUNT
BE MADE TO FUND SUCH REPLACEMENT, REPAIR, RESTORATION OR REBUILDING OR TO FUND
SUCH REINVESTMENT IN THE AMOUNT REQUESTED TO BE RELEASED; (II) SO LONG AS THE
CONDITIONS IN SECTION 2.2 HAVE BEEN MET, REVOLVING LENDERS SHALL MAKE SUCH
REVOLVING CREDIT ADVANCE OR AGENT SHALL RELEASE FUNDS FROM SUCH CASH COLLATERAL
ACCOUNT; AND (III) IN THE CASE OF INSURANCE PROCEEDS APPLIED AGAINST THE
REVOLVING LOAN, THE RESERVE ESTABLISHED WITH RESPECT TO SUCH INSURANCE PROCEEDS
SHALL BE REDUCED BY THE AMOUNT OF SUCH REVOLVING CREDIT ADVANCE.  TO THE EXTENT
NOT USED TO REPLACE, REPAIR, RESTORE OR REBUILD THE COLLATERAL OR TO FUND SUCH
REINVESTMENT, SUCH INSURANCE PROCEEDS SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 1.3(C) AND SUCH RESERVE SHALL BE IMMEDIATELY UTILIZED THROUGH THE
BORROWING BY BORROWER OF A REVOLVING CREDIT ADVANCE, THE PROCEEDS OF WHICH SHALL
BE APPLIED TO PREPAY THE LOANS IN ACCORDANCE WITH SECTION 1.3(C).


 

5.5                                 Compliance with Laws.  Each Credit Party
shall comply with all federal, state, local and foreign laws and regulations
applicable to it, including those relating to ERISA and labor matters and
Environmental Laws and Environmental Permits, except to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Each Credit Party shall duly and
timely comply in all respects with any applicable telecommunications statutes of
the United States or any state in which it operates, or any applicable rule,
regulation or requirement of the FCC, any PSC, any Franchising Authority and any
other Governmental Authority and all Telecommunications Approvals, except to the
extent that

 

37

--------------------------------------------------------------------------------


 

such failure, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

5.6                                 Supplemental Disclosure.  From time to time
as may be reasonably requested by Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of a
Default or an Event of Default), the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered materially
inaccurate thereby (and, in the case of any supplements to any Disclosure
Schedule, such Disclosure Schedule shall be appropriately marked to show the
changes made therein); provided that (a) no such supplement to any such
Disclosure Schedule or representation shall (x) amend, supplement or otherwise
modify any Disclosure Schedule or representation, or (y) be deemed a waiver of
any Default or Event of Default resulting from the matters disclosed therein,
except as consented to by Agent and Requisite Lenders in writing and in the case
of clause (x) except for changes permitted or required by Annex C and changes
otherwise constituting matters expressly permitted or expressly contemplated by
this Agreement and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

 

5.7                                 Intellectual Property.  Each Credit Party
will conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person and shall comply with the
terms of its Licenses, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.8                                 Environmental Matters.  Each Credit Party
shall and shall cause each Person within its control to:  (a) conduct its
operations and keep and maintain its Real Estate in compliance with all
Environmental Laws and Environmental Permits other than noncompliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (b) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to operate the
Real Estate in the manner presently operated or to otherwise materially comply
with Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify Agent promptly after such Credit Party has actual knowledge
of any violation of Environmental Laws or Environmental Permits or any Release
on, at, in, under, above, to, from or about any Real Estate that is reasonably
likely to result in Environmental Liabilities in excess of $500,000; and (d)
promptly forward to Agent a copy of any written order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $500,000, in each
case whether or not the

 

38

--------------------------------------------------------------------------------


 

Environmental Protection Agency or any other Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter.  If Agent at any time has a reasonable basis to believe that there is a
violation of any Environmental Laws or Environmental Permits by any Credit Party
or any Environmental Liability arising thereunder, or a Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
that, in each case, could reasonably be expected to have a Material Adverse
Effect, then each Credit Party shall, upon Agent’s written request (i) cause the
performance of such environmental audits relating to the suspected violation or
Release, including subsurface sampling of soil and groundwater, and preparation
of such environmental reports, at Borrower’s expense, as Agent may from time to
time reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems reasonably appropriate
relating to the suspected violation or Release, including subsurface sampling of
soil and groundwater.  Borrower shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.

 

5.9                                 Landlords’ Agreements, Mortgagee Agreements,
Bailee Letters and Real Estate Purchases.  Each Credit Party shall obtain a
landlord’s agreement, mortgagee agreement or bailee letter, as applicable, from
the lessor of each leased property, mortgagee of owned property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral having a value, individually or in the aggregate, in excess of
$250,000 is stored or located, which agreement or letter shall contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee or bailee
may assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to Agent.  After the Closing Date,
no real property or warehouse space shall be leased having annual rental
payments in excess of $50,000 by any Credit Party and no Inventory (other than
Inventory of Mid-Missouri Telephone) shall be shipped to a processor or
converter under arrangements established after the Closing Date without the
prior written consent of Agent, unless and until a satisfactory landlord
agreement or bailee letter, as appropriate, shall first have been obtained with
respect to such location.  To the extent permitted hereunder, if any Credit
Party (other than Mid-Missouri Telephone) proposes to acquire a fee ownership
interest or leasehold interest in any Material Real Estate after the Closing
Date, it shall concurrently provide to Agent a mortgage or deed of trust or
leasehold mortgage or deed of trust, as applicable, granting Agent a first
priority Lien on such Real Estate or leasehold interest therein, as applicable,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by Agent,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements, in each case, reasonably requested by Agent, and in
each case, in form and substance reasonably satisfactory to Agent.  In addition,
if any Real Property owned or leased by any Credit Party (other than
Mid-Missouri Telephone) shall subsequently become or be determined to be
Material Real Estate, promptly following a request from Agent, such Credit Party
shall provide to Agent a mortgage or deed of trust or leasehold mortgage or deed
of trust, as applicable, granting Agent a first

 

39

--------------------------------------------------------------------------------


 

priority Lien on such Real Estate, or leasehold interest therein, as applicable,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by Agent,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements, in each case, reasonably requested by Agent, and in
each case, in form and substance reasonably satisfactory to Agent.

 

5.10                           Interest Rate Protection.  Within 30 days after
the Closing Date and at all times thereafter prior to the Commitment Termination
Date, Borrower shall enter into and maintain interest rate cap, swap or collar
agreements, or other agreements or arrangements designed to provide protection
against fluctuations in interest rates, which shall be on terms, for periods and
with counterparties reasonably acceptable to Agent, and pursuant to which
Borrower is protected against increases in interest rates from and after the
date of such contracts as to a notional amount of not less than fifty percent
(50%) and no greater than one hundred percent (100%) of all Loans outstanding
from time to time for an initial term of at least two years.

 

5.11                           CoBank Capital.  So long as CoBank is a Lender
hereunder, Borrower will acquire or maintain ownership of non-voting
participation certificates in CoBank in such amounts and at such times as CoBank
may require in accordance with CoBank’s Bylaws and Capital Plan (as each may be
amended from time to time), except that the maximum amount of non-voting
participation certificates that Borrower may be required to purchase in CoBank
in connection with the Loans may not exceed the maximum amount permitted by the
Bylaws at the time this Agreement is entered into. The rights and obligations of
the parties with respect to such non-voting participation certificates and any
distributions made on account thereof or on account of Borrower’s patronage with
CoBank shall be governed by CoBank’s Bylaws. Borrower hereby consents and agrees
that the amount of any distributions with respect to its patronage with CoBank
that are made in qualified written notices of allocation (as defined in 26
U.S.C. § 1388) and that are received by Borrower from CoBank, will be taken into
account by Borrower at the stated dollar amounts whether the distribution is
evidenced by a participation certificate or other form of written notice that
such distribution has been made and recorded in the name of Borrower on the
records of CoBank. CoBank’s Pro Rata Share of the Loans and other Obligations
due to CoBank shall be secured by a statutory first lien on all equity which
Borrower may now own or hereafter acquire in CoBank.  Such equity shall not,
however, constitute security for the Obligations due to any other Lender. 
CoBank shall not be obligated to set off or otherwise apply such equities to
Borrower’s obligations to CoBank.

 

5.12                           Further Assurances.  Each Credit Party executing
this Agreement agrees that it shall and shall cause each other Credit Party to,
at such Credit Party’s expense and upon request of Agent or Requisite Lenders,
duly execute and deliver, or cause to be duly executed and delivered, to Agent
and Lenders such further instruments and do and cause to be done such further
acts as may be necessary or proper in the reasonable opinion of Agent or
Requisite Lenders to carry out more effectively the provisions and purposes of
this Agreement and each other Loan Document.

 

40

--------------------------------------------------------------------------------


 

5.13                           Subsidiaries and Collateral.  The Credit Parties
will take such action from time to time as shall be necessary to ensure that (i)
all Subsidiaries of Borrower are Credit Parties hereunder, (ii) all Subsidiaries
of Borrower (other than Mid-Missouri Telephone) are Guarantors under the
Subsidiary Guaranty, (iii) Borrower and all Subsidiaries of Borrower (other than
Mid-Missouri Telephone) are Grantors under the Security Agreement and Agent (for
the benefit of itself and the Lenders) has first priority perfected Liens
(subject to Permitted Encumbrances), in substantially all the assets of Borrower
and such Subsidiaries, consistent with the provisions of the Security Agreement,
and (iv) Borrower and all Subsidiaries of Borrower (other than Mid-Missouri
Holdings) are Pledgors under the Pledge Agreement and Agent (for the benefit of
itself and the Lenders) has first priority perfected Liens in one hundred
percent (100%) of the outstanding Stock of each of the Subsidiaries of Borrower
(other than the Stock of Mid-Missouri Telephone) consistent with the provisions
of the Pledge Agreement. 

 

5.14                           Change of Law Applicable to Mid-Missouri
Telephone.

 


(A)                                  MID-MISSOURI TELEPHONE SHALL EXECUTE AND
DELIVER TO AGENT (I) A GUARANTY SUBSTANTIALLY IN THE FORM OF THE SUBSIDIARY
GUARANTY (OR A JOINDER AGREEMENT IN RESPECT OF THE SUBSIDIARY GUARANTY) NOT
LATER THAN 30 DAYS AFTER MID-MISSOURI TELEPHONE SHALL HAVE OBTAINED KNOWLEDGE
THAT MID-MISSOURI TELEPHONE SHALL NOT BE REQUIRED BY APPLICABLE LAW TO OBTAIN
CONSENT FROM THE PSC IN THE STATE OF MISSOURI IN ORDER TO EXECUTE AND DELIVER
SUCH A GUARANTY AND (II) A SECURITY AGREEMENT SUBSTANTIALLY IN THE FORM OF THE
SECURITY AGREEMENT (OR A JOINDER AGREEMENT IN RESPECT OF THE SECURITY AGREEMENT)
NOT LATER THAN 30 DAYS AFTER MID-MISSOURI TELEPHONE SHALL NOT BE REQUIRED BY
APPLICABLE LAW TO OBTAIN CONSENT FROM THE PSC IN THE STATE OF MISSOURI IN ORDER
TO EXECUTE AND DELIVER SUCH A SECURITY AGREEMENT.


 


(B)                                 MID-MISSOURI HOLDING SHALL EXECUTE AND
DELIVER TO AGENT A JOINDER AGREEMENT IN RESPECT OF THE PLEDGE AGREEMENT AND
SHALL PLEDGE ALL OF THE STOCK OF MID-MISSOURI TELEPHONE PURSUANT TO THE TERMS OF
THE PLEDGE AGREEMENT NOT LATER THAN 30 DAYS AFTER MID-MISSOURI TELEPHONE SHALL
HAVE OBTAINED KNOWLEDGE THAT MID-MISSOURI TELEPHONE SHALL NOT BE REQUIRED BY
APPLICABLE LAW TO OBTAIN CONSENT FROM THE PSC IN THE STATE OF MISSOURI IN ORDER
FOR ITS STOCK TO BE PLEDGED TO AGENT UNDER THE PLEDGE AGREEMENT.


 


(C)                                  UPON (I) THE EXECUTION AND DELIVERY BY
MID-MISSOURI TELEPHONE OF (A) THE GUARANTY (OR JOINDER AGREEMENT) REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION 5.14 AND (B) THE SECURITY AGREEMENT (OR JOINDER
AGREEMENT) REFERRED TO IN PARAGRAPH (A) OF THIS SECTION 5.14 AND (II) THE
EXECUTION AND DELIVERY BY MID-MISSOURI HOLDING OF A JOINDER AGREEMENT IN
ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION 5.14, ANY PROVISION IN THE LOAN
DOCUMENTS THAT SPECIFICALLY EXCLUDES MID-MISSOURI TELEPHONE SHALL, MUTATIS
MUTANDIS, BE DEEMED TO ALSO APPLY TO MID-MISSOURI TELEPHONE.


 


(D)                                 THE CREDIT PARTIES SHALL NOTIFY AGENT AND
THE LENDERS PROMPTLY UPON OBTAINING KNOWLEDGE THAT MID-MISSOURI TELEPHONE AND
MID-MISSOURI HOLDING WILL BE REQUIRED TO EXECUTE AND DELIVER DOCUMENTS PURSUANT
TO THE FOREGOING CLAUSES OF THIS SECTION 5.14.  IN SUCH EVENT, IF AND TO THE
EXTENT REASONABLY REQUESTED BY AGENT OR

 

41

--------------------------------------------------------------------------------


 


REQUISITE LENDERS, MID-MISSOURI TELEPHONE AND MID-MISSOURI HOLDING WILL CAUSE TO
BE DELIVERED TO AGENT AND LENDERS ALL OTHER RELEVANT DOCUMENTATION OF THE TYPE
DESCRIBED IN SECTION 2 AND THE CLOSING CHECKLIST WITH RESPECT THERETO.


 

5.15                           Post Closing Covenants.

 

  Each Credit Party executing this Agreement agrees that it shall and shall
cause each other Credit Party to:

 

(a)                                  (i) no later than February 22, 2005,
deliver to Agent title policies and surveys on the Real Estate identified as
“Material Real Estate” on Disclosure Schedule (3.6), in each case, in form and
substance reasonably satisfactory in all respects to Agent in its sole
discretion and (ii) at the request of Agent, promptly correct, remove or cause
to be corrected or removed, as applicable, any title or survey matter
objectionable to Agent;

 

(b)                                 no later than January 20, 2005, to the
extent not delivered on the Closing Date, for each Credit Party formed in
Alabama, verification that such Person is in tax good standing in Alabama, in
each case dated as of a recent date and certified by the Alabama Secretary of
State or other authorized Governmental Authority;

 

(c)                                  no later than March 21, 2005, to the extent
not delivered on the Closing Date, for each Credit Party formed in Missouri,
verification that such Person is in tax good standing in Missouri, in each case
dated as of a recent date and certified by the Missouri Secretary of State or
other authorized Governmental Authority;

 

(d)                                 no later than March 21, 2005, deliver to
Agent (i) a legal opinion addressed to Agent and Lenders from Lathrop & Gage
L.C., special Missouri counsel to Borrower, opining as to the capitalization of
Imagination and (ii) a legal opinion addressed to Agent and Lenders from
Wilkerson & Bryan, P.C., special Alabama counsel to Borrower, opining as to the
capitalization of each Credit Party incorporated in Alabama, in each case
reasonably satisfactory to Agent; and

 

(e)                                  no later than January 5, 2005, (i) amend or
cause the amendment of the Amended and Restated Certificate of Incorporation of
Mid-Missouri Holding to delete Article Eighth thereof and (ii) deliver to the
Agent an updated opinion from O’Melveny & Myers LLP, special New York counsel to
Borrower, reflecting deletion of the reference to such Certificate of
Incorporation in paragraph 9 of the opinion of such special counsel delivered on
the Closing Date.

 


6                                         NEGATIVE COVENANTS


 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 

6.1                                 Mergers, Subsidiaries, Etc.  (a) No Credit
Party shall directly or indirectly, by operation of law or otherwise, (x) form
or acquire any Subsidiary, or (y)

 

42

--------------------------------------------------------------------------------


 

merge with, consolidate with, acquire all or substantially all of any division,
unit or business of, acquire all or substantially all of the assets of, acquire
all or a substantial portion of the Stock of, or otherwise combine with or
acquire, any Person, whether in a single transaction or a series of related
transactions, individually or together with any other Credit Parties, except (i)
as permitted by Section 6.1(b) below, (ii) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, (A) any
Subsidiary of Borrower may merge or consolidate with or convey all or
substantially all of its assets to Borrower provided that Borrower is the
surviving entity from any such transaction, (B) any Subsidiary of Borrower may
merge or consolidate with or convey all or substantially all of its assets to a
Subsidiary Guarantor provided that such Subsidiary Guarantor is the surviving
entity from any such transaction and (C) Borrower or any Subsidiary of Borrower
may form a Subsidiary organized under the laws of the United States so long as
contemporaneously therewith such Subsidiary becomes a Credit Party, becomes a
Subsidiary Guarantor and grants a Lien on its assets to Agent in accordance with
Section 5.13, and (iii) the Mid-Missouri Acquisition consummated on the Closing
Date.

 

(b)                                 Notwithstanding Section 6.1(a), after the
Closing Date, (x) Borrower or any Subsidiary Guarantor may acquire all or
substantially all of any division, unit or business of or all or substantially
all of the assets of, or (y) Borrower or any Subsidiary of Borrower that is a
Credit Party may acquire all of the Stock of, any Person (the “Target”) (in each
case, a “Permitted Acquisition”) subject to the satisfaction of each of the
following conditions:

 

(I)                                     AGENT SHALL RECEIVE AT LEAST THIRTY (30)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR SUCH SHORTER PERIOD AS AGENT MAY AGREE)
OF SUCH PROPOSED PERMITTED ACQUISITION, WHICH NOTICE SHALL INCLUDE A REASONABLY
DETAILED DESCRIPTION OF SUCH PROPOSED PERMITTED ACQUISITION;

 

(II)                                  SUCH PERMITTED ACQUISITION SHALL ONLY
INVOLVE (A) ASSETS LOCATED IN THE UNITED STATES AND COMPRISING A BUSINESS, OR
THOSE ASSETS OF A BUSINESS, OF THE TYPE ENGAGED IN BY THE CREDIT PARTIES AS OF
THE CLOSING DATE OR, AS APPLICABLE, A BUSINESS, OR THOSE ASSETS OF A BUSINESS,
REASONABLY RELATED THERETO OR (B) THE STOCK OF A PERSON ORGANIZED IN THE UNITED
STATES WHOSE ASSETS COMPRISE SUCH A BUSINESS, AND IN EACH CASE WHICH BUSINESS
WOULD NOT SUBJECT AGENT OR ANY LENDER TO REGULATORY OR THIRD PARTY APPROVALS IN
CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS OTHER THAN TYPES OF APPROVALS APPLICABLE TO THE
EXERCISE OF SUCH RIGHTS AND REMEDIES WITH RESPECT TO THE GUARANTORS PRIOR TO
SUCH PERMITTED ACQUISITION;

 

(III)                               SUCH PERMITTED ACQUISITION SHALL BE
CONSENSUAL AND SHALL HAVE BEEN APPROVED BY THE TARGET’S BOARD OF DIRECTORS (OR
OTHER GOVERNING BODY);

 

(IV)                              NO ADDITIONAL INDEBTEDNESS, GUARANTEED
INDEBTEDNESS, CONTINGENT OBLIGATIONS OR OTHER CONTINGENT LIABILITIES SHALL BE
INCURRED OR OTHERWISE BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER
AND TARGET AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, EXCEPT (A) LOANS
MADE HEREUNDER, (B) INDEBTEDNESS SECURED

 

43

--------------------------------------------------------------------------------


 

BY PURCHASE MONEY LIENS AND CAPITAL LEASES ENTERED INTO IN THE ORDINARY COURSE
OF TARGET’S BUSINESS, PROVIDED THAT (1) THE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS AND CAPITAL LEASE OBLIGATIONS WITH RESPECT TO SUCH CAPITAL LEASES,
TOGETHER WITH THE AGGREGATE AMOUNT OF ALL OTHER OUTSTANDING PURCHASE MONEY
INDEBTEDNESS AND CAPITAL LEASE OBLIGATIONS OF THE CREDIT PARTIES, SHALL NOT
EXCEED $1,000,000 AT ANY ONE TIME, (2) SUCH PURCHASE MONEY LIENS AND CAPITAL
LEASES ARE NOT CREATED IN CONTEMPLATION OF SUCH PERMITTED ACQUISITION AND SECURE
ONLY THOSE PRINCIPAL OBLIGATIONS AND ANY CHARGES OR INTEREST ACCRUING THEREON
WHICH SUCH PURCHASE MONEY LIENS OR CAPITAL LEASES SECURE ON THE DATE THAT SUCH
PERMITTED ACQUISITION IS CONSUMMATED, (3) SUCH INDEBTEDNESS DOES NOT EXCEED 100%
OF THE PURCHASE PRICE OF THE SUBJECT ASSETS, AND (4) SUCH PURCHASE MONEY LIENS
OR CAPITAL LEASES DO NOT EXTEND TO ANY ASSET OTHER THAN THE ASSETS BEING
PURCHASED OR ACQUIRED WITH SUCH PURCHASE MONEY INDEBTEDNESS OR THE ASSETS BEING
LEASED IN CONNECTION WITH SUCH CAPITAL LEASES, (C) CONTINGENT OBLIGATIONS AND
CONTINGENT LIABILITIES THAT DO NOT EXCEED $500,000 FOR EACH SUCH PERMITTED
ACQUISITION, (D) GUARANTEED INDEBTEDNESS PERMITTED BY SECTION 6.6, AND (E)
INDEBTEDNESS OF BORROWER INCURRED TO FINANCE SUCH PERMITTED ACQUISITION TO THE
EXTENT SUCH INDEBTEDNESS IS EXPRESSLY PERMITTED UNDER SECTION 6.3(A)(VII), (XV)
OR (XVI) AND TO THE EXTENT THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION;

 

(V)                                 THE SUM OF ALL AMOUNTS PAYABLE IN CONNECTION
WITH ALL PERMITTED ACQUISITIONS MADE AFTER THE CLOSING DATE (INCLUDING ALL
DEFERRED PAYMENTS, ALL NON-COMPETE PAYMENTS, ALL TRANSACTION COSTS, THE FAIR
MARKET VALUE OF ALL STOCK ISSUED IN CONNECTION THEREWITH AND ALL INDEBTEDNESS
AND ANY EARN OUT PAYMENTS OR SIMILAR OBLIGATIONS INCURRED IN CONNECTION
THEREWITH OR OTHERWISE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER AND
TARGET) SHALL NOT EXCEED $25,000,000 IN ANY FISCAL YEAR FOR ALL CREDIT PARTIES
COMBINED;

 

(VI)                              ON A PRO FORMA BASIS, AFTER GIVING EFFECT TO
SUCH PERMITTED ACQUISITION, THE TARGET SHALL NOT HAVE INCURRED AN OPERATING LOSS
FOR THE TRAILING TWELVE-MONTH PERIOD PRECEDING THE DATE OF SUCH PERMITTED
ACQUISITION, AS DETERMINED BASED UPON THE TARGET’S FINANCIAL STATEMENTS FOR ITS
MOST RECENTLY COMPLETED FISCAL YEAR AND ITS MOST RECENT INTERIM FINANCIAL PERIOD
COMPLETED WITHIN SIXTY (60) DAYS PRIOR TO THE DATE OF CONSUMMATION OF SUCH
PERMITTED ACQUISITION;

 

(VII)                           THE BUSINESS AND ASSETS ACQUIRED IN SUCH
PERMITTED ACQUISITION SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED
ENCUMBRANCES);

 

(VIII)                        THE BORROWER SHALL BE THE SURVIVING ENTITY OF ANY
MERGER OR CONSOLIDATION INVOLVING BORROWER IN CONNECTION WITH ANY PERMITTED
ACQUISITION, AND AT OR PRIOR TO THE CLOSING OF ANY PERMITTED ACQUISITION, AGENT
WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (SUBJECT TO PERMITTED
ENCUMBRANCES) IN SUBSTANTIALLY ALL THE ASSETS ACQUIRED PURSUANT THERETO,
CONSISTENT WITH THE PROVISIONS OF THE SECURITY AGREEMENT, AND IN THE OUTSTANDING
STOCK OF THE TARGET, AND THE APPLICABLE CREDIT PARTIES AND THE TARGET SHALL HAVE
EXECUTED SUCH DOCUMENTS (INCLUDING A JOINDER AGREEMENT, IF APPLICABLE) AND TAKEN
SUCH ACTIONS AS MAY BE REASONABLY REQUESTED BY AGENT IN CONNECTION THEREWITH;

 

44

--------------------------------------------------------------------------------


 

(IX)                                CONCURRENTLY WITH DELIVERY OF THE NOTICE
REFERRED TO IN CLAUSE (I) ABOVE, BORROWER SHALL HAVE DELIVERED TO AGENT AND
LENDERS, IN FORM REASONABLY SATISFACTORY TO AGENT:

 

(A)                              a pro forma consolidated balance sheet, income
statement and cash flow statement of Borrower and its Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall
fairly present in all material respects the assets, liabilities, financial
position and results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP consistently applied (subject to normal
year end audit adjustments and the absence of footnotes), but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith, and such Acquisition Pro Forma shall reflect that on a Pro Forma
Basis, no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition and the Credit Parties
would have been in compliance with the Financial Covenants for the Test Period
reflected in the Compliance Certificate most recently delivered to Agent
pursuant to Section 4.1 prior to consummation of such Permitted Acquisition
(after giving effect to such Permitted Acquisition and all Advances funded in
connection therewith as if made on the first day of such period);

 

(B)                                updated versions of the most recently
delivered Projections covering the three (3) year period commencing on the date
of such Permitted Acquisition and otherwise prepared in accordance with the
Projections (the “Acquisition Projections”) and based upon historical financial
data of a recent date reasonably satisfactory to Requisite Lenders, taking into
account such Permitted Acquisition; and

 

(C)                                a certificate of the chief financial officer
of Borrower to the effect that:  (w) Borrower (after taking into consideration
all rights of contribution and indemnity each Credit Party has against each
other Credit Party) will be Solvent upon the consummation of such Permitted
Acquisition; (x) the Acquisition Pro Forma fairly presents in all material
respects the financial position of Borrower and its Subsidiaries (on a
consolidated basis) as of the date thereof after giving effect to such Permitted
Acquisition; (y) the Acquisition Projections are reasonable estimates of the
future financial performance of Borrower and its Subsidiaries subsequent to the
date thereof based upon the historical performance of the Credit Parties and the
Target and show that the Credit Parties shall continue to be in compliance with
the Financial Covenants for the 3-year period thereafter; and (z) the Credit
Parties have completed their due diligence

 

45

--------------------------------------------------------------------------------


 

investigation with respect to the Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation were delivered to Agent and Lenders;

 

(X)                                   (A) AT LEAST FIVE (5) DAYS PRIOR TO THE
DATE OF SUCH PERMITTED ACQUISITION, AGENT AND LENDERS SHALL HAVE RECEIVED THE
THEN CURRENT DRAFT OF THE ACQUISITION AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT (IT BEING AGREED THAT AN ACQUISITION AGREEMENT
REFLECTING COMMERCIALLY REASONABLE TERMS OTHERWISE ACCEPTABLE TO A PRUDENT
PURCHASER OF SUCH ASSETS OR STOCK IN SUCH INDUSTRY SHALL BE REASONABLY
SATISFACTORY TO AGENT) AND, UPON REQUEST OF AGENT, RELATED AGREEMENTS AND
INSTRUMENTS, AND ALL OPINIONS, CERTIFICATES, LIEN SEARCH RESULTS AND OTHER
DOCUMENTS REASONABLY REQUESTED BY AGENT OR ANY LENDER (COLLECTIVELY, THE
“RELATED DOCUMENTS”), INCLUDING THOSE SPECIFIED IN THE LAST TWO SENTENCES OF
SECTION 5.9, (B) AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PERMITTED ACQUISITION, AGENT AND LENDERS SHALL HAVE RECEIVED, A COPY OF THE
SUBSTANTIALLY FINAL ACQUISITION AGREEMENT AND, UPON REQUEST OF AGENT, RELATED
DOCUMENTS AND ALL SUCH DOCUMENTATION SHALL NOT DIFFER IN ANY MATERIAL RESPECT
FROM THE PREVIOUS DRAFT PROVIDED TO AGENT AND LENDERS, UNLESS IN EACH CASE
CHANGES TO THE PREVIOUS DRAFT ARE REASONABLY SATISFACTORY TO AGENT (IT BEING
AGREED THAT CHANGES REFLECTING COMMERCIALLY REASONABLE TERMS OTHERWISE
ACCEPTABLE TO A PRUDENT PURCHASER OF SUCH ASSETS OR STOCK IN SUCH INDUSTRY SHALL
BE REASONABLY SATISFACTORY TO AGENT) AND (C) ON OR PRIOR TO TWO (2) BUSINESS
DAYS AFTER THE CLOSING OF SUCH PERMITTED ACQUISITION, AGENT AND LENDERS SHALL
HAVE RECEIVED A COPY OF THE FINAL ACQUISITION AGREEMENT AND, UPON REQUEST OF
AGENT, RELATED DOCUMENTS;

 

(XI)                                AT THE TIME OF SUCH PERMITTED ACQUISITION
AND AFTER GIVING EFFECT THERETO, NO DEFAULT, EVENT OF DEFAULT, INTEREST DEFERRAL
PERIOD OR DIVIDEND SUSPENSION PERIOD HAS OCCURRED AND IS CONTINUING; AND

 

(XII)                             AGENT AND LENDERS SHALL HAVE RECEIVED
REASONABLY SATISFACTORY EVIDENCE OF COMPLIANCE WITH ALL REGULATORY REQUIREMENTS
WITH RESPECT TO SUCH PERMITTED ACQUISITION.

 

6.2                                 Investments; Loans and Advances.  Except as
otherwise expressly permitted by this Section 6, no Credit Party shall make or
permit to exist any Investment in any Person, except:

 


(A)                                  INVESTMENTS COMPRISED OF (I) NOTES PAYABLE,
OR STOCK OR OTHER SECURITIES ISSUED BY ACCOUNT DEBTORS TO THE CREDIT PARTIES
PURSUANT TO NEGOTIATED AGREEMENTS WITH RESPECT TO SETTLEMENT OF SUCH ACCOUNT
DEBTOR’S ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS AND (II) INVESTMENTS
RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS OR
CUSTOMERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES
WITH, SUPPLIERS OR CUSTOMERS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 INVESTMENTS EXISTING ON THE CLOSING DATE AND
LISTED ON (DISCLOSURE SCHEDULE (6.2);

 

46

--------------------------------------------------------------------------------


 


(C)                                  SO LONG AS AGENT HAS NOT DELIVERED AN
ACTIVATION NOTICE, BORROWER MAY MAKE INVESTMENTS, SUBJECT TO CONTROL LETTERS IN
FAVOR OF AGENT FOR THE BENEFIT OF LENDERS OR OTHERWISE SUBJECT TO A PERFECTED
SECURITY INTEREST IN FAVOR OF AGENT FOR THE BENEFIT OF LENDERS, IN
(I) MARKETABLE DIRECT OBLIGATIONS ISSUED OR UNCONDITIONALLY GUARANTEED BY THE
UNITED STATES OF AMERICA OR ANY AGENCY THEREOF MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF, (II) COMMERCIAL PAPER MATURING NO MORE THAN ONE
YEAR FROM THE DATE OF CREATION THEREOF AND CURRENTLY HAVING THE HIGHEST RATING
OBTAINABLE FROM EITHER STANDARD & POOR’S RATINGS GROUP OR MOODY’S INVESTORS
SERVICE, INC., (III) CERTIFICATES OF DEPOSIT MATURING NO MORE THAN ONE YEAR FROM
THE DATE OF CREATION THEREOF ISSUED BY COMMERCIAL BANKS INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA, EACH HAVING COMBINED CAPITAL, SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $300,000,000 AND HAVING A SENIOR UNSECURED
RATING OF “A” OR BETTER BY A NATIONALLY RECOGNIZED RATING AGENCY (AN “A RATED
BANK”), (IV) TIME DEPOSITS MATURING NO MORE THAN 30 DAYS FROM THE DATE OF
CREATION THEREOF WITH A RATED BANKS, (V) MUTUAL FUNDS THAT INVEST SUBSTANTIALLY
ALL THEIR ASSETS IN ONE OR MORE OF THE INVESTMENTS DESCRIBED IN CLAUSES
(I) THROUGH (IV) ABOVE, AND (VI) OTHERS APPROVED BY AGENT IN ITS REASONABLE
DISCRETION;


 


(D)                                 ANY CREDIT PARTY MAY MAKE CAPITAL
CONTRIBUTIONS TO ANY OTHER CREDIT PARTY; PROVIDED THAT THE AGGREGATE AMOUNT OF
(I) ALL CAPITAL CONTRIBUTIONS TO, INTERCOMPANY LOANS TO AND OTHER INVESTMENTS IN
MID-MISSOURI TELEPHONE SHALL NOT AT ANY TIME EXCEED $2,000,000 FOR ALL CREDIT
PARTIES COMBINED AND (II) ALL INTERCOMPANY LOANS BY MID-MISSOURI TELEPHONE SHALL
NOT AT ANY TIME EXCEED SUCH AMOUNTS PERMITTED UNDER SECTION 6.3(A)(VIII)(F);


 


(E)                                  INTERCOMPANY LOANS AND ADVANCES BY ANY
CREDIT PARTY TO ANY OTHER CREDIT PARTY TO THE EXTENT PERMITTED BY
SECTION 6.3(A)(VIII);


 


(F)                                    PERMITTED ACQUISITIONS AND INVESTMENTS OF
A PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF A CREDIT PARTY
IN CONNECTION WITH A PERMITTED ACQUISITION OR AT THE TIME SUCH PERSON IS MERGED
OR CONSOLIDATED WITH OR INTO A CREDIT PARTY IN CONNECTION WITH A PERMITTED
ACQUISITION, PROVIDED THAT SUCH INVESTMENTS ARE NOT MADE IN CONTEMPLATION OF
SUCH PERMITTED ACQUISITION;


 


(G)                                 INVESTMENTS CONSISTING OF DEFERRED PAYMENT
OBLIGATIONS RECEIVED AS CONSIDERATION FROM ASSET SALES EFFECTED IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 6.8, SO LONG AS SUCH INVESTMENTS DO NOT IN THE
AGGREGATE EXCEED $250,000 AT ANY TIME FOR ALL CREDIT PARTIES COMBINED;


 


(H)                                 PREPAID EXPENSES, NEGOTIABLE INSTRUMENTS
HELD FOR COLLECTION AND LEASE, AND UTILITY AND WORKERS’ COMPENSATION,
PERFORMANCE AND OTHER SIMILAR DEPOSITS, IN EACH CASE, CREATED IN THE ORDINARY
COURSE OF BUSINESS;


 


(I)                                     GUARANTEED INDEBTEDNESS PERMITTED BY
SECTION 6.6;


 


(J)                                     HEDGING OBLIGATIONS OF BORROWER REQUIRED
OR PERMITTED BY SECTION 5.10;

 

47

--------------------------------------------------------------------------------


 


(K)                                  LOANS AND ADVANCES TO EMPLOYEES OF ANY
CREDIT PARTY IN THE ORDINARY COURSE OF BUSINESS, IN EACH CASE TO THE EXTENT
PERMITTED BY SECTION 6.4(B);


 


(L)                                     THE MID-MISSOURI ACQUISITION CONSUMMATED
ON THE CLOSING DATE; AND


 


(M)                               OTHER INVESTMENTS BY THE CREDIT PARTIES NOT
EXCEEDING $1,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING FOR ALL CREDIT
PARTIES COMBINED, PROVIDED THAT THIS SECTION 6.2(M) SHALL NOT BE APPLICABLE TO
INVESTMENTS IN MID-MISSOURI TELEPHONE.


 

6.3                                 Indebtedness.

 


(A)                                  NO CREDIT PARTY SHALL CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT (WITHOUT DUPLICATION):


 

(I)                                     INDEBTEDNESS SECURED BY PURCHASE MONEY
SECURITY INTERESTS AND CAPITAL LEASES PERMITTED IN SECTION 6.7(C) AND
REFINANCINGS THEREOF OR AMENDMENTS OR MODIFICATIONS THEREOF THAT DO NOT HAVE THE
EFFECT OF INCREASING THE PRINCIPAL AMOUNT THEREOF OR CHANGING THE AMORTIZATION
THEREOF (OTHER THAN TO EXTEND THE SAME) AND THAT ARE OTHERWISE ON TERMS AND
CONDITIONS NO LESS FAVORABLE TO ANY CREDIT PARTY, AGENT OR ANY LENDER, AS
DETERMINED BY AGENT, THAN THE TERMS OF THE INDEBTEDNESS OR CAPITAL LEASE BEING
REFINANCED, AMENDED OR MODIFIED;

 

(II)                                  THE LOANS AND THE OTHER OBLIGATIONS;

 

(III)                               UNFUNDED PENSION FUND AND OTHER EMPLOYEE
BENEFIT PLAN OBLIGATIONS AND LIABILITIES TO THE EXTENT THEY ARE PERMITTED TO
REMAIN UNFUNDED UNDER APPLICABLE LAW;

 

(IV)                              EXISTING INDEBTEDNESS DESCRIBED IN DISCLOSURE
SCHEDULE (6.3) AND REFINANCINGS THEREOF OR AMENDMENTS OR MODIFICATIONS THEREOF
THAT DO NOT HAVE THE EFFECT OF INCREASING THE PRINCIPAL AMOUNT THEREOF OR
CHANGING THE AMORTIZATION THEREOF (OTHER THAN TO EXTEND THE SAME) AND THAT ARE
OTHERWISE ON TERMS AND CONDITIONS NO LESS FAVORABLE TO ANY CREDIT PARTY, AGENT
OR ANY LENDER, AS DETERMINED BY AGENT, THAN THE TERMS OF THE INDEBTEDNESS BEING
REFINANCED, AMENDED OR MODIFIED; PROVIDED, HOWEVER,  THAT THIS
SECTION 6.3(A)(IV) SHALL NOT BE APPLICABLE TO SUBORDINATED DEBT;

 

(V)                                 UNSECURED, SUBORDINATED INDEBTEDNESS OF
BORROWER EVIDENCED BY THE INITIAL IDS SUBORDINATED NOTES ISSUED ON THE CLOSING
DATE AS A PART OF THE RELATED TRANSACTIONS, IN AN AGGREGATE PRINCIPAL AMOUNT
THAT DOES NOT EXCEED AT ANY TIME $85,000,000 (LESS THE AMOUNT OF ANY REPAYMENTS
OF PRINCIPAL THEREOF AFTER THE CLOSING DATE);

 

(VI)                              UNSECURED, SUBORDINATED INDEBTEDNESS OF
BORROWER EVIDENCED BY ANY INITIAL IDS-LINKED SUBORDINATED NOTES ISSUED AFTER THE
CLOSING DATE AS PART OF INITIAL IDS SECURITIES REQUIRED TO BE ISSUED PURSUANT TO
THE INVESTOR RIGHTS AGREEMENT UPON EXCHANGE OF ANY CLASS B COMMON STOCK OF
BORROWER ISSUED ON THE CLOSING DATE AS A PART OF THE RELATED TRANSACTIONS SO
LONG AS (A) NO DEFAULT, EVENT OF

 

48

--------------------------------------------------------------------------------


 

DEFAULT, INTEREST DEFERRAL PERIOD OR DIVIDEND SUSPENSION PERIOD HAS OCCURRED AND
IS CONTINUING OR WOULD RESULT AS OF THE DATE OF ISSUANCE THEREOF AND ALL THE
EXCHANGE CONDITIONS (AS DEFINED IN THE INITIAL IDS SUBORDINATED NOTES INDENTURE)
ARE SATISFIED AT THE TIME OF SUCH ISSUANCE AND EXCHANGE, (B) ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS, THE CREDIT
PARTIES SHALL (I) HAVE A CONSOLIDATED TOTAL LEVERAGE RATIO OF NOT MORE THAN 6.0
TO 1.0 AND (II) BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS AND (C) BORROWER
SHALL HAVE FURNISHED TO AGENT AND LENDERS PRIOR TO THE INCURRENCE THEREOF A
CERTIFICATE FROM A RESPONSIBLE OFFICER OF BORROWER CERTIFYING AS TO COMPLIANCE
WITH THE REQUIREMENTS OF THE PRECEDING CLAUSES (A) AND (B) AND CONTAINING THE
CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE PRECEDING CLAUSE (B);

 

(VII)                           PERMITTED ADDITIONAL SUBORDINATED DEBT OF
BORROWER, SO LONG AS (A) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT THEREOF
(EXCLUDING ANY PIK AMOUNTS IN RESPECT THEREOF) DOES NOT EXCEED $25,000,000 AT
ANY TIME, (B) NO DEFAULT, EVENT OF DEFAULT, INTEREST DEFERRAL PERIOD OR DIVIDEND
SUSPENSION PERIOD HAS OCCURRED AND IS CONTINUING OR WOULD RESULT AS OF THE DATE
OF ISSUANCE THEREOF, (C) ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH INDEBTEDNESS (EXCLUDING PIK AMOUNTS IN RESPECT THEREOF
PAYABLE AFTER THE INITIAL INCURRENCE OF SUCH INDEBTEDNESS), THE CREDIT PARTIES
SHALL (I) HAVE A CONSOLIDATED TOTAL LEVERAGE RATIO OF NOT MORE THAN 6.0 TO 1.0
AND (II) BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS, (D) THE TERMS OF SUCH
INDEBTEDNESS OTHERWISE COMPLY WITH THE PROVISIONS OF THE DEFINITION OF PERMITTED
ADDITIONAL SUBORDINATED DEBT, (E) ALL OF THE PROCEEDS THEREOF SHALL BE APPLIED
(I) CONCURRENTLY WITH THE ISSUANCE THEREOF, TO REFINANCE PERMITTED ADDITIONAL
SUBORDINATED DEBT OF BORROWER OR (II) NOT LATER THAN 90 DAYS AFTER THE DATE OF
ISSUANCE THEREOF, (X) TO FINANCE A PERMITTED ACQUISITION, (Y) TO FINANCE
PERMITTED CONSOLIDATED CAPITAL EXPENDITURES OR (Z) TO PREPAY THE LOANS, AND
(F) BORROWER SHALL HAVE FURNISHED TO AGENT AND LENDERS PRIOR TO THE INCURRENCE
THEREOF A CERTIFICATE FROM A RESPONSIBLE OFFICER OF BORROWER CERTIFYING AS TO
COMPLIANCE WITH THE REQUIREMENTS OF THE PRECEDING CLAUSES (A), (B), (C) AND
(D) AND CONTAINING THE CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE PRECEDING
CLAUSE (C);

 

(VIII)                        INDEBTEDNESS CONSISTING OF INTERCOMPANY LOANS AND
ADVANCES MADE BY A CREDIT PARTY TO ANY OTHER CREDIT PARTY; PROVIDED, THAT:
(A) THE CREDIT PARTY THAT IS THE RECIPIENT OF ANY INTERCOMPANY LOAN OR ADVANCE
(FOR PURPOSES OF THIS PARAGRAPH, THE “OBLIGOR”) SHALL HAVE EXECUTED AND
DELIVERED A DEMAND NOTE IN THE FORM OF EXHIBIT 6.3(A)(VIII) (AN “INTERCOMPANY
NOTE”) TO EVIDENCE ANY SUCH INTERCOMPANY INDEBTEDNESS OWING AT ANY TIME TO THE
CREDIT PARTY PROVIDING SUCH INTERCOMPANY LOAN OR ADVANCE (FOR PURPOSES OF THIS
PARAGRAPH, THE “HOLDER”), WHICH INTERCOMPANY NOTE SHALL BE PLEDGED AND DELIVERED
TO AGENT PURSUANT TO THE APPLICABLE PLEDGE AGREEMENT OR SECURITY AGREEMENT AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS (EXCEPT FOR ANY SUCH
INTERCOMPANY NOTE EXECUTED AND DELIVERED TO MID-MISSOURI TELEPHONE);
(B) BORROWER, THE APPLICABLE OBLIGOR AND THE APPLICABLE HOLDER SHALL RECORD ALL
INTERCOMPANY TRANSACTIONS ON ITS RESPECTIVE BOOKS AND RECORDS IN A MANNER
REASONABLY SATISFACTORY TO AGENT; (C) THE OBLIGATIONS OF THE APPLICABLE OBLIGOR
AND THE APPLICABLE HOLDER UNDER ANY SUCH INTERCOMPANY NOTE SHALL BE SUBORDINATED
TO THE OBLIGATIONS OF BORROWER AND EACH OTHER CREDIT PARTY HEREUNDER IN
ACCORDANCE WITH THE TERMS OF THE INTERCOMPANY NOTE; (D) AT THE TIME ANY SUCH
INTERCOMPANY LOAN OR ADVANCE IS MADE BY ANY CREDIT PARTY AND AFTER GIVING EFFECT
THERETO, BORROWER AND SUCH CREDIT PARTY SHALL BE SOLVENT; (E) AGENT HAS NOT

 

49

--------------------------------------------------------------------------------


 

DELIVERED A NOTICE TO BORROWER PROHIBITING SUCH INTERCOMPANY LOANS AND ADVANCES
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF
DEFAULT; AND (F) THE AGGREGATE AMOUNT OF (I) INTERCOMPANY LOANS TO, CAPITAL
CONTRIBUTIONS TO AND OTHER INVESTMENTS IN MID-MISSOURI TELEPHONE SHALL NOT AT
ANY TIME EXCEED $2,000,000 FOR ALL CREDIT PARTIES COMBINED AND (II) INTERCOMPANY
LOANS BY MID-MISSOURI TELEPHONE SHALL NOT AT ANY TIME EXCEED $2,000,000;

 

(IX)                                [INTENTIONALLY OMITTED];

 

(X)                                   INDEBTEDNESS CONSTITUTING HEDGING
OBLIGATIONS OF BORROWER REQUIRED OR PERMITTED BY SECTION 5.10;

 

(XI)                                GUARANTEED INDEBTEDNESS PERMITTED BY
SECTION 6.6;

 

(XII)                             INDEBTEDNESS OF BORROWER OR ANY OF ITS
SUBSIDIARIES WHICH MAY BE DEEMED TO EXIST IN CONNECTION WITH AGREEMENTS
PROVIDING FOR INDEMNIFICATION, PURCHASE PRICE ADJUSTMENTS AND SIMILAR
OBLIGATIONS IN CONNECTION WITH PERMITTED ACQUISITIONS OR SALES OF ASSETS
PERMITTED BY THIS AGREEMENT (SO LONG AS ANY SUCH OBLIGATIONS ARE THOSE OF THE
PERSON MAKING THE RESPECTIVE ACQUISITION OR SALE, AND ARE NOT GUARANTEED BY ANY
OTHER PERSON);

 

(XIII)                          INDEBTEDNESS CONSTITUTING TEMPORARY BANK
OVERDRAFTS IN THE ORDINARY COURSE OF BUSINESS THAT ARE PROMPTLY REPAID;

 

(XIV)                         [INTENTIONALLY OMITTED];

 

(XV)                            UNSECURED, SUBORDINATED INDEBTEDNESS OF BORROWER
EVIDENCED BY ANY SUBSEQUENT IDS SUBORDINATED NOTES ISSUED AFTER THE CLOSING DATE
UNDER ANY SUBSEQUENT IDS SUBORDINATED NOTES INDENTURE, SO LONG AS (A) NO
DEFAULT, EVENT OF DEFAULT, INTEREST DEFERRAL PERIOD OR DIVIDEND SUSPENSION
PERIOD HAS OCCURRED AND IS CONTINUING OR WOULD RESULT AS OF THE DATE OF ISSUANCE
THEREOF, (B) ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH
INDEBTEDNESS (EXCLUDING PIK AMOUNTS IN RESPECT THEREOF PAYABLE AFTER THE INITIAL
INCURRENCE OF SUCH INDEBTEDNESS), THE CREDIT PARTIES SHALL (I) HAVE A
CONSOLIDATED TOTAL LEVERAGE RATIO OF NOT MORE THAN 6.0 TO 1.0 AND (II) BE IN
COMPLIANCE WITH THE FINANCIAL COVENANTS, (C) THE TERMS OF SUCH INDEBTEDNESS
OTHERWISE COMPLY WITH THE PROVISIONS OF THE DEFINITIONS OF SUBSEQUENT IDS-LINKED
SUBORDINATED NOTES AND SUBSEQUENT NON-IDS-LINKED SUBORDINATED NOTES, (D) ALL OF
THE PROCEEDS THEREOF SHALL BE APPLIED (I) CONCURRENTLY WITH THE ISSUANCE
THEREOF, TO REFINANCE IDS SUBORDINATED NOTES OR PERMITTED ADDITIONAL
SUBORDINATED DEBT OF BORROWER OR (II) NOT LATER THAN 90 DAYS AFTER THE DATE OF
ISSUANCE THEREOF, (X) TO FINANCE A PERMITTED ACQUISITION, (Y) TO FINANCE
PERMITTED CONSOLIDATED CAPITAL EXPENDITURES OR (Z) TO PREPAY THE LOANS, AND
(E) BORROWER SHALL HAVE FURNISHED TO AGENT AND LENDERS PRIOR TO THE INCURRENCE
THEREOF A CERTIFICATE FROM A RESPONSIBLE OFFICER OF BORROWER CERTIFYING AS TO
COMPLIANCE WITH THE REQUIREMENTS OF THE PRECEDING CLAUSES (A), (B) AND (C) AND
CONTAINING THE CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE PRECEDING CLAUSE
(B); AND

 

(XVI)                         ADDITIONAL UNSECURED INDEBTEDNESS OF BORROWER, SO
LONG AS (A) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCLUDING ANY
PIK AMOUNTS IN

 

50

--------------------------------------------------------------------------------


 

RESPECT THEREOF) DOES NOT EXCEED $5,000,000 AT ANY TIME, (B) NO DEFAULT, EVENT
OF DEFAULT, INTEREST DEFERRAL PERIOD OR DIVIDEND SUSPENSION PERIOD HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT AS OF THE DATE OF ISSUANCE THEREOF, (C) ON A
PRO FORMA BASIS AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS
(EXCLUDING PIK AMOUNTS IN RESPECT THEREOF PAYABLE AFTER THE INITIAL INCURRENCE
OF SUCH INDEBTEDNESS), THE CREDIT PARTIES SHALL (I) HAVE A CONSOLIDATED TOTAL
LEVERAGE RATIO OF NOT MORE THAN 6.0 TO 1.0 AND (II) BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS, AND (D) BORROWER SHALL HAVE FURNISHED TO AGENT AND LENDERS
PRIOR TO THE INCURRENCE THEREOF A CERTIFICATE FROM A RESPONSIBLE OFFICER OF
BORROWER CERTIFYING AS TO COMPLIANCE WITH THE REQUIREMENTS OF THE PRECEDING
CLAUSES (A), (B) AND (C) AND CONTAINING THE CALCULATIONS DEMONSTRATING
COMPLIANCE WITH THE PRECEDING CLAUSE (C).

 


(B)                                 NO CREDIT PARTY SHALL, DIRECTLY OR
INDIRECTLY, VOLUNTARILY PURCHASE, REDEEM, DEFEASE OR PREPAY ANY PRINCIPAL OF,
PREMIUM, IF ANY, INTEREST OR OTHER AMOUNT PAYABLE IN RESPECT OF ANY
INDEBTEDNESS, OTHER THAN (I) THE OBLIGATIONS; (II) INDEBTEDNESS SECURED BY A
PERMITTED ENCUMBRANCE IF THE ASSET SECURING SUCH INDEBTEDNESS HAS BEEN SOLD OR
OTHERWISE DISPOSED OF IN ACCORDANCE WITH SECTIONS 6.8(B) OR (C);
(III) INDEBTEDNESS PERMITTED BY SECTION 6.3(A)(IV) UPON ANY REFINANCING THEREOF
IN ACCORDANCE WITH SECTION 6.3(A)(IV); (IV) INDEBTEDNESS PERMITTED BY SECTIONS
6.3(A)(V), (VI) OR (XV) UPON ANY REFINANCING THEREOF IN ACCORDANCE WITH
SECTION 6.3(A)(XV); (V) INDEBTEDNESS PERMITTED BY SECTION 6.3(A)(VII) UPON ANY
REFINANCING THEREOF IN ACCORDANCE WITH SECTION 6.3(A)(VII); (VI) INDEBTEDNESS
PERMITTED BY SECTIONS 6.3(A)(I) AND (VIII) SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM;
(VII) INDEBTEDNESS PERMITTED BY SECTION 6.3(A)(III); AND (VIII) AS OTHERWISE
PERMITTED IN SECTION 6.14.


 

6.4                                 Employee Loans and Affiliate Transactions.

 


(A)                                  EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN
THIS SECTION 6 WITH RESPECT TO AFFILIATES AND EXCEPT FOR TRANSACTIONS REFERRED
TO ON DISCLOSURE SCHEDULE (6.4(A)), NO CREDIT PARTY SHALL ENTER INTO OR BE A
PARTY TO ANY TRANSACTION WITH ANY OTHER CREDIT PARTY OR ANY AFFILIATE THEREOF
EXCEPT IN THE ORDINARY COURSE OF, AND PURSUANT TO THE REASONABLE REQUIREMENTS
OF, SUCH CREDIT PARTY’S BUSINESS AND UPON FAIR AND REASONABLE TERMS THAT ARE NO
LESS FAVORABLE TO SUCH CREDIT PARTY THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE OF SUCH CREDIT PARTY.  IN
ADDITION, IF ANY SUCH TRANSACTION OR SERIES OF RELATED TRANSACTIONS, EXCEPT FOR
SUCH TRANSACTIONS BETWEEN BORROWER AND ANY SUBSIDIARY GUARANTOR OR BETWEEN
SUBSIDIARY GUARANTORS IN THE ORDINARY COURSE OF BUSINESS, INVOLVES PAYMENTS IN
EXCESS OF $1,000,000 IN THE AGGREGATE, THE TERMS OF THESE TRANSACTIONS MUST BE
DISCLOSED IN ADVANCE TO AGENT AND LENDERS.  ALL SUCH TRANSACTIONS EXISTING AS OF
THE DATE HEREOF ARE DESCRIBED IN DISCLOSURE SCHEDULE (6.4(A)).


 


(B)                                 NO CREDIT PARTY SHALL ENTER INTO ANY LENDING
OR BORROWING TRANSACTION WITH ANY EMPLOYEES OF ANY CREDIT PARTY, EXCEPT LOANS TO
ITS RESPECTIVE EMPLOYEES ON AN ARM’S-LENGTH BASIS IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICES FOR TRAVEL AND ENTERTAINMENT EXPENSES,
RELOCATION COSTS AND SIMILAR PURPOSES AND STOCK PURCHASE AND OPTION FINANCING UP
TO A MAXIMUM OF $1,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING FOR ALL
CREDIT PARTIES COMBINED.

 

51

--------------------------------------------------------------------------------


 

6.5                                 Capital Structure and Business.

 

(a)                                  No Credit Party shall:

 

(i) permit any Person (other than Borrower or any Credit Party that is a Pledgor
under the Pledge Agreement) to own any Stock of any Subsidiary of Borrower,
except that the Stock of Mid-Missouri Telephone shall be owned by Mid-Missouri
Holding; or

 

(ii) issue or sell any Stock to any Person, except that:

 

(A) any Subsidiary of Borrower may issue Stock to Borrower or any Pledgor (other
than Mid-Missouri Telephone) under the Pledge Agreement;

 

(B) Mid-Missouri Telephone may issue Stock to Mid-Missouri Holding;

 

(C) Imagination may issue Stock to Mid-Missouri Telephone;

 

(D) Borrower may issue or sell its Class A common stock for fair market value so
long as no Change of Control occurs after giving effect thereto, no holding
company of Borrower exists after giving effect thereto and either such Class A
common stock is issued as consideration for a Permitted Acquisition or such
Class A common stock is issued for cash and not later than 90 days after the
date of issuance thereof the Net Cash Proceeds from the issuance thereof are
applied (1) to finance a Permitted Acquisition, (2) to finance a permitted
Consolidated Capital Expenditure, (3) to prepay Subordinated Debt, (4) to prepay
the Loans as required by Section 1.3(b)(iii) or (5) to make any repurchase of
shares of its common stock permitted by Section 6.14(l); and

 

(E) Borrower may issue Class A common stock as part of Initial IDS Securities
required to be issued pursuant to the Investor Rights Agreement upon exchange of
any Class B common stock of Borrower issued on the Closing Date as a part of the
Related Transactions so long as the Initial IDS-Linked Subordinated Notes issued
as part of such Initial IDS Securities are permitted to be issued under
Section 6.3(a)(vi).

 

(b)                                 No Credit Party shall amend its charter,
bylaws, operating agreement or other organizational documents, in either case in
a manner that would adversely affect Agent or Lenders or such Credit Party’s
duty or ability to repay the Obligations (it being understood that any amendment
to authorize, or increase the authorized shares of, any class of common stock of
Borrower that is not Disqualified Stock would not be prohibited).  Each Credit
Party that is a limited liability company agrees that at all times (i) the
limited liability company interests, membership interests, units or other
interests in such Credit Party shall be represented by one or more certificates
and (ii) such certificates and such Credit Party’s operating agreement or other
organizational documents shall expressly provide that it is a security governed
by Article 8-102 of the Code.

 

52

--------------------------------------------------------------------------------


 

(c)                                  No Credit Party shall engage in any
business other than the businesses engaged in by it on the Closing Date or
businesses reasonably related thereto.

 

6.6                                 Guaranteed Indebtedness.  No Credit Party
shall create, incur, assume or permit to exist any Guaranteed Indebtedness
except:

 


(A)                                  GUARANTEED INDEBTEDNESS BY ENDORSEMENT OF
INSTRUMENTS OR ITEMS OF PAYMENT FOR DEPOSIT TO THE GENERAL ACCOUNT OF ANY CREDIT
PARTY;


 


(B)                                 GUARANTEED INDEBTEDNESS INCURRED FOR THE
BENEFIT OF ANY OTHER CREDIT PARTY IF THE PRIMARY OBLIGATION OF SUCH OTHER CREDIT
PARTY IS PERMITTED BY THIS AGREEMENT, PROVIDED THAT IF THE PAYMENT OF SUCH
PRIMARY OBLIGATION IS SUBORDINATED TO THE PAYMENT OF ANY OF THE OBLIGATIONS,
THEN THE PAYMENT OF SUCH GUARANTEED INDEBTEDNESS SHALL BE SUBORDINATED TO THE
PAYMENT OF THE OBLIGATIONS ON THE SAME BASIS THAT SUCH PRIMARY OBLIGATION IS SO
SUBORDINATED;


 


(C)                                  GUARANTEED INDEBTEDNESS EXISTING ON THE
DATE HEREOF AND DESCRIBED IN DISCLOSURE SCHEDULE 6.6;


 


(D)                                 THE GUARANTIES;


 


(E)                                  GUARANTEED INDEBTEDNESS INCURRED IN THE
ORDINARY COURSE OF BUSINESS OF A CREDIT PARTY WITH RESPECT TO SURETY AND APPEAL
BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR OBLIGATIONS OF
SUCH CREDIT PARTY UP TO $250,000 IN THE AGGREGATE FOR ALL CREDIT PARTIES
COMBINED;


 


(F)                                    GUARANTEED INDEBTEDNESS ARISING UNDER
INDEMNITY AGREEMENTS WITH TITLE INSURERS TO CAUSE SUCH TITLE INSURERS TO ISSUE
IN FAVOR OF AGENT MORTGAGEE TITLE INSURANCE POLICIES; AND


 


(G)                                 ADDITIONAL GUARANTEED INDEBTEDNESS OF THE
CREDIT PARTIES NOT TO EXCEED AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
$250,000 AT ANY TIME FOR ALL CREDIT PARTIES COMBINED.


 

6.7                                 Liens.  No Credit Party shall create, incur,
assume or permit to exist any Lien on or with respect to its Accounts or any of
its other properties or assets (whether now owned or hereafter acquired) except
for:

 

(a) Permitted Encumbrances;

 

(b) Liens in existence on the date hereof and summarized on Disclosure
Schedule (6.7) securing Indebtedness described on Disclosure Schedule (6.3) and
permitted refinancings, extensions and renewals thereof, including extensions or
renewals of any such Liens; provided that the principal amount so secured is not
increased and the Lien does not attach to any other property;

 

(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money

 

53

--------------------------------------------------------------------------------


 

Indebtedness with respect to Equipment and Fixtures acquired by any Credit Party
in the ordinary course of business or in connection with purchase money
Indebtedness and Capital Leases expressly permitted to be assumed under
Section 6.1(b)(iv) in connection with Permitted Acquisitions, involving the
Incurrence of an aggregate amount of purchase money Indebtedness (including any
assumed purchase money Indebtedness) and Capital Lease Obligations (including
any assumed Capital Lease Obligations) of not more than $1,000,000 outstanding
at any one time for all such Liens for all Credit Parties combined (provided
that such Liens attach only to the assets subject to such purchase money
Indebtedness and such Indebtedness is incurred within ninety (90) days following
such purchase and does not exceed 100% of the purchase price of the subject
assets);

 

(d) leases and subleases of Real Property of a Credit Party granted to others
which do not materially interfere with the ordinary conduct of the business of
Borrower or any of its Subsidiaries; and

 

(e) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Borrower and its Subsidiaries in the
ordinary course of business.

 

In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except (i) operating leases, Capital Leases, Licenses and agreements evidencing
purchase money Indebtedness, in each case which only prohibit Liens upon the
assets that are subject thereto, (ii) customary non-assignment clauses in
agreements entered into in the ordinary course of business, (iii) contracts for
the sale of assets permitted by Section 6.8 and (iv) restrictions imposed by
applicable law.

 

6.8                                 Sale of Stock and Assets.  No Credit Party
shall sell, lease, license, transfer, convey, assign or otherwise dispose of, in
a single transaction or a series of related transactions, any of its Properties
or other assets, including the Stock of any of its Subsidiaries (whether in a
public or a private offering or otherwise) or any of its Accounts (each, an
“Asset Sale”), other than:

 

(a) the sale of Inventory in the ordinary course of business;

 

(b) the sale, transfer, conveyance or other disposition by a Credit Party of
Equipment, Fixtures or Real Estate that are obsolete, surplus or no longer used
or useful in such Credit Party’s business and having a book value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year for all Credit Parties combined;

 

(c) the sale of other Equipment and Fixtures having a book value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year for all Credit Parties combined;

 

54

--------------------------------------------------------------------------------


 

(d) the sale of Investments permitted by Section 6.2(c) in the ordinary course
of business;

 

(e) the sale of Investments acquired in settlements or bankruptcies of customers
and suppliers;

 

(f) Sale/Leaseback Transactions permitted by and entered into in accordance with
Section 6.12;

 

(g) dispositions of customer accounts by a Credit Party in connection with
compromise or collections in the ordinary course of business;

 

(h) leases and subleases permitted under Section 6.7(d);

 

(i) transfers of assets by Borrower or any Subsidiary thereof to Borrower or any
Subsidiary Guarantor;

 

(j) Restricted Payments permitted by Section 6.14;

 

(k) Condemnations and casualties; and

 

(l) the sale of Investments of a Person existing at the time such Person became
a Subsidiary of a Credit Party in connection with a Permitted Acquisition or at
the time such Person merged or consolidated with or into a Credit Party in
connection with a Permitted Acquisition, provided that such Investments were not
made in contemplation of such Permitted Acquisition;

 

provided that each Asset Sale pursuant to the foregoing clauses of this
Section 6.8 (other than clauses (j) and (k)) shall be for fair market value and
(other than Section 6.8(i)) for proceeds consisting of at least 75% cash.  With
respect to any Asset Sale permitted by this Section 6.8 (other than Sections
6.8(h), (j) and (k)), subject to Section 1.3(b), Agent agrees on reasonable
prior written notice to release its Lien on such assets or other properties in
order to permit the applicable Credit Party to effect such disposition and shall
execute and deliver to Borrower, at Borrower’s expense, appropriate
documentation to acknowledge the release of Lien in respect thereof as
reasonably requested by Borrower.

 

6.9                                 ERISA.  No Credit Party shall, or shall
cause or permit any ERISA Affiliate to, cause or permit to occur (i) an event
that could result in the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA or (ii) an ERISA Event to the extent such ERISA
Event could reasonably be expected to result in taxes, penalties or other
liability of $500,000 in the aggregate.

 

6.10                           Financial Covenants.  Borrower shall not breach
or fail to comply with any of the Financial Covenants.

 

6.11                           Hazardous Materials.  No Credit Party shall cause
or permit a Release of any Hazardous Material on, at, in, under, above, to, from
or about any of the

 

55

--------------------------------------------------------------------------------


 

Real Estate where such Release would (a) violate in any respect, or form the
basis for any Environmental Liabilities under, any Environmental Laws or
Environmental Permits or (b) otherwise adversely impact any Credit Party’s
ability to use any of the Real Estate or any of the Collateral, in each case in
the operation of its business, other than such violations or Environmental
Liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

6.12                           Sale/Leasebacks.  No Credit Party shall engage in
any Sale/Leaseback Transaction, synthetic lease or similar transaction involving
any of its assets, except that within ninety (90) days following the date on
which any Equipment or Fixtures are put in service by any Credit Party, such
Credit Party may enter into a Sale/Leaseback Transaction with respect to such
Equipment or Fixtures to the extent permitted by Section 6.7(c).

 

6.13                           Cancellation of Indebtedness.  No Credit Party
shall cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arm’s-length basis and in the ordinary course of its business.

 

6.14                           Restricted Payments.  No Credit Party shall make
any Restricted Payment, except that:

 

(a)  intercompany loans and advances may be made by any Credit Party to any
other Credit Party to the extent permitted by Section 6.3(a)(viii);

 

(b) Subsidiaries of Borrower may pay dividends and distributions to Borrower or
any Subsidiary Guarantor and Imagination may pay dividends and distributions to
Mid-Missouri Telephone;

 

(c) any Credit Party may make employee loans permitted under Section 6.4(b);

 

(d) any Credit Party may make payments of principal and interest of Intercompany
Notes issued in accordance with Section 6.3(a)(viii);

 

(e) on each IDS Payment Date (other than March 30, 2005), so long as (i) no
Default or Event of Default has occurred and is continuing or would occur as a
consequence of the payment of such cash dividends, (ii) no Interest Deferral
Period has occurred and is continuing, (iii) no Dividend Suspension Period has
occurred and is continuing, (iv) no Deferred Interest remains unpaid under any
Subordinated Debt and (v) the Compliance Certificate required to be delivered
pursuant to Section 4.1 in respect of the Fiscal Quarter most recently ended
prior to such IDS Payment Date has been timely delivered, Borrower may declare
and pay quarterly cash dividends to the holders of its Class A common stock on
such IDS Payment Date in an aggregate amount which, together with the aggregate
amount of all other cash dividends paid by Borrower on its Class A common stock
(excluding cash dividends paid by Borrower on its Class A common stock on
March 30, 2005 pursuant to Section 6.14(m)) and redemptions or repurchases
(excluding such redemptions or repurchases permitted by Section 6.14(l)) by
Borrower of shares of its common stock from its officers, employees, consultants
and

 

56

--------------------------------------------------------------------------------


 

directors in connection with the termination of employment or engagement of any
such Person after the Closing Date, is less than the amount of Excess Cash as of
such IDS Payment Date;

 

(f) on each IDS Payment Date (other than March 30, 2005) (for these purposes, a
“Subject IDS Payment Date”), subject to Section 6.19(b) hereof and the
subordination provisions of the applicable Subordinated Debt Documents and the
other terms of Article 10 of the applicable IDS Subordinated Notes Indenture
(and the comparable provisions of the applicable Additional Subordinated Debt
Documents) and so long as (i) no Interest Deferral Period has occurred and is
continuing and (ii) the Compliance Certificate required to be delivered pursuant
to Section 4.1 in respect of the Fiscal Quarter most recently ended prior to
such Subject IDS Payment Date has been timely delivered, Borrower may pay
quarterly accrued and unpaid interest on the Subordinated Debt and prepay any
Deferred Interest in cash on such Subject IDS Payment Date in an aggregate
amount not to exceed:

 

(I)                                    Distributable Cash as of such Subject IDS
Payment Date minus

 

(II)                                the aggregate amount of (A) cash dividends
paid by Borrower on its Class A common stock during the period from January 1,
2005 through the end of the Fiscal Quarter most recently ended prior to such
Subject IDS Payment Date (excluding cash dividends paid by Borrower on its
Class A common stock on March 30, 2005 pursuant to Section 6.14(m)), (B) cash
redemptions or cash repurchases (excluding such redemptions or repurchases
permitted by Section 6.14(l)) during such period by Borrower of shares of its
common stock from its officers, employees, consultants and directors in
connection with the termination of employment or engagement of any such Person
and (C) cash interest payments made by Borrower on the Subordinated Debt during
such period (excluding cash interest payments made by Borrower on the Initial
IDS Subordinated Notes on March 30, 2005 pursuant to Section 6.14(m));

 

provided, however, that notwithstanding the foregoing provisions of this
Section 6.14(f), if, prior to such Subject IDS Payment Date the payment of
interest on a particular series or issue of Subordinated Debt has been deferred
pursuant to the interest deferral provisions of the Subordinated Debt Documents
applicable to such particular series or issue of Subordinated Debt on eight
(8) IDS Payment Dates in the aggregate occurring prior to such Subject IDS
Payment Date, then subject to Section 6.19(b) hereof and the subordination
provisions of such Subordinated Debt Documents and the other terms of Article 10
of the IDS Subordinated Notes Indenture (or the comparable provisions of the
Additional Subordinated Debt Documents) applicable to such particular series or
issue of Subordinated Debt, Borrower may pay quarterly accrued and unpaid
interest on such

 

57

--------------------------------------------------------------------------------


 

particular series or issue of Subordinated Debt (and prepay Deferred Interest)
in cash on such Subject IDS Payment Date;

 

(g) at any time that no Default or Event of Default has occurred and is
continuing or would result, IDS Subordinated Notes permitted by Sections
6.3(a)(v), (vi) or (xv) may be refinanced with the proceeds of Subsequent IDS
Subordinated Notes in accordance with Section 6.3(a)(xv) and Permitted
Additional Subordinated Debt permitted by Section 6.3(a)(vii) may be refinanced
with the proceeds of Subsequent IDS Subordinated Notes in accordance with
Section 6.3(a)(xv) or Permitted Additional Subordinated Debt in accordance with
Section 6.3(a)(vii);

 

(h) the Credit Parties may make the Restricted Payments on the Closing Date
contemplated by the Restructuring Documents as a part of the Related
Transactions;

 

(i) Borrower may redeem or repurchase shares of its common stock from its
officers, employees, consultants and directors in connection with the
termination of employment or engagement of any such Person, provided that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the aggregate amount paid in respect of all such shares so
redeemed or repurchased does not exceed $2,000,000 in any Fiscal Year;

 

(j) Borrower may issue Class A common stock as part of Initial IDS Securities
required to be issued pursuant to the Investor Rights Agreement upon exchange of
any Class B common stock of Borrower issued on the Closing Date as a part of the
Related Transactions so long as the Initial IDS-Linked Subordinated Notes issued
as part of such Initial IDS Securities are permitted to be issued under
Section 6.3(a)(vi);

 

(k) Borrower may pay dividends on its common stock solely in shares of common
stock of Borrower;

 

(l) so long as no Default or Event of Default has occurred and is continuing or
would result, Borrower may repurchase shares of its common stock solely in
exchange for or with cash received from an issuance of its common stock
permitted by Section 6.5(a); and

 

(m) on March 30, 2005, subject to Section 6.19(b) hereof and the subordination
provisions of and the other terms of Article 10 of the Initial IDS Subordinated
Notes Indenture and so long as no Default or Event of Default has occurred and
is continuing or would result, Borrower may pay current interest on the Initial
IDS Subordinated Notes in an aggregate amount not to exceed $2,958,000.00 and
Borrower may pay cash dividends on its Class A common stock in an aggregate
amount not to exceed $1,706,000.00.

 

6.15                           Change of Corporate Name or Location; Change of
Fiscal Year.  No Credit Party shall (a) change its name as it appears in
official filings in the state of its incorporation or other organization,
(b) change its chief executive office, principal place of business or corporate
offices, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other

 

58

--------------------------------------------------------------------------------


 

organization, or (e) change its state of incorporation or organization, in each
case without at least 30 days prior written notice to Agent and after any action
required to be taken in accordance with Section 5.13 and any other action
reasonably requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any
Collateral, has been completed or taken, and provided that any such new location
shall be in the continental United States.  No Credit Party shall change its
Fiscal Year, except that a Subsidiary that becomes a Credit Party in connection
with a Permitted Acquisition may change its Fiscal Year to conform to that of
Borrower.

 

6.16                           No Impairment of Intercompany Transfers.  No
Credit Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of Borrower to Borrower except for (a) the Loan Documents, and
(b) restrictions imposed by applicable law or any applicable rule, regulation or
order.

 

6.17                           No Speculative Transactions.  No Credit Party
shall engage in any transaction involving commodity options, futures contracts
or similar transactions, except solely to hedge against fluctuations in interest
rates required or permitted by Section 5.10.

 

6.18                           [Intentionally Omitted].

 

6.19                           Changes Relating to Subordinated Debt; Material
Contracts.

 


(A)                                  NO CREDIT PARTY SHALL CHANGE OR AMEND THE
TERMS OF ANY SUBORDINATED DEBT (OR ANY INDENTURE, NOTE, GUARANTEE, AGREEMENT OR
OTHER SUBORDINATED DEBT DOCUMENT IN CONNECTION THEREWITH) IF THE EFFECT OF SUCH
AMENDMENT IS TO:  (I) INCREASE THE INTEREST RATE ON SUCH SUBORDINATED DEBT (OR
ON ANY DEFERRED INTEREST THEREON) OR CHANGE THE MANNER OF PAYMENT THEREOF
(INCLUDING CHANGES FROM CASH INTEREST TO PAYMENT-IN-KIND INTEREST); (II) CHANGE
THE DATES UPON WHICH PAYMENTS OF PRINCIPAL, INTEREST OR OTHER AMOUNTS ARE DUE ON
SUCH SUBORDINATED DEBT OTHER THAN TO EXTEND SUCH DATES; (III) CHANGE ANY DEFAULT
OR EVENT OF DEFAULT OTHER THAN TO DELETE OR MAKE LESS RESTRICTIVE ANY DEFAULT
PROVISION THEREIN, OR ADD ANY COVENANT WITH RESPECT TO SUCH SUBORDINATED DEBT;
(IV) CHANGE THE REDEMPTION OR PREPAYMENT PROVISIONS OF SUCH SUBORDINATED DEBT
OTHER THAN TO EXTEND THE DATES THEREFOR OR TO REDUCE THE PREMIUMS PAYABLE IN
CONNECTION THEREWITH; (V) GRANT ANY SECURITY OR COLLATERAL TO SECURE PAYMENT OF
SUCH SUBORDINATED DEBT OR PROVIDE ANY ADDITIONAL GUARANTY WITH RESPECT TO SUCH
SUBORDINATED DEBT (OTHER THAN, WITH RESPECT TO A NEW SUBSIDIARY (OR MID-MISSOURI
TELEPHONE) THAT BECOMES A SUBSIDIARY GUARANTOR, A SUBORDINATED GUARANTY BY SUCH
NEW SUBSIDIARY OR MID-MISSOURI TELEPHONE ISSUED AFTER SUCH NEW SUBSIDIARY OR
MID-MISSOURI TELEPHONE BECOMES A SUBSIDIARY GUARANTOR AND IN THE FORM OF THE
SUBORDINATED GUARANTY ISSUED IN CONNECTION WITH THE INITIAL IDS SUBORDINATED
NOTES DOCUMENTS); (VI) CHANGE THE SUBORDINATION PROVISIONS THEREOF; (VII) CHANGE
THE INTEREST DEFERRAL PROVISIONS THEREOF; OR (VIII) CHANGE OR AMEND ANY OTHER
TERM IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF
ANY CREDIT PARTY THEREUNDER OR CONFER ADDITIONAL MATERIAL

 

59

--------------------------------------------------------------------------------


 


RIGHTS ON THE HOLDER OF SUCH SUBORDINATED DEBT IN A MANNER ADVERSE TO ANY CREDIT
PARTY, AGENT OR ANY LENDER.


 


(B)                                 NO CREDIT PARTY SHALL MAKE ANY PAYMENT ON
ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) IN CONTRAVENTION OF THE TERMS OF
THE SUBORDINATION PROVISIONS WITH RESPECT TO ANY SERIES OR ISSUE OF SUBORDINATED
DEBT OR OTHER INDEBTEDNESS OR ANY OF THE OTHER TERMS OF ARTICLES 10 AND 12 OF
THE INITIAL IDS SUBORDINATED NOTES INDENTURE OR ANY SUBSEQUENT IDS SUBORDINATED
NOTES INDENTURE (OR THE COMPARABLE PROVISIONS OF ANY ADDITIONAL SUBORDINATED
DEBT DOCUMENTS), INCLUDING, WITHOUT LIMITATION, TERMS WHICH PROHIBIT PAYMENTS
(OTHER THAN PAYMENTS OF OBLIGATIONS) (I) DURING THE CONTINUANCE OF A DEFAULT, OR
(II) IF SPECIFIED INDEBTEDNESS IS ACCELERATED, OR (III) IF A PAYMENT BLOCKAGE
NOTICE IS DELIVERED.


 


(C)                                  AFTER THE ISSUANCE THEREOF, NO CREDIT PARTY
SHALL CHANGE OR AMEND THE TERMS OF ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS)
IN A MANNER ADVERSE TO ANY CREDIT PARTY, AGENT OR ANY LENDER.


 


(D)                                 NO CREDIT PARTY SHALL CHANGE OR AMEND IN ANY
MANNER ADVERSE TO THE INTERESTS OF THE LENDERS THE TERMS OF ITS CERTIFICATE OF
FORMATION OR ORGANIZATION, OPERATING AGREEMENT, CERTIFICATE OF INCORPORATION OR
OTHER ORGANIZATIONAL DOCUMENTS (INCLUDING BY-LAWS) OR ANY AGREEMENT ENTERED INTO
BY ANY CREDIT PARTY WITH RESPECT TO ITS STOCK, OR ENTER INTO ANY NEW AGREEMENT
IN ANY MANNER ADVERSE TO THE INTERESTS OF THE LENDERS WITH RESPECT TO ITS STOCK
(IT BEING UNDERSTOOD THAT ANY AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF
BORROWER TO AUTHORIZE, OR INCREASE THE AUTHORIZED SHARES OF, ANY CLASS OF COMMON
STOCK (OTHER THAN DISQUALIFIED STOCK) OF BORROWER WOULD NOT BE PROHIBITED).


 


(E)                                  NO CREDIT PARTY SHALL CHANGE OR AMEND THE
TERMS OF THE FOLLOWING MATERIAL CONTRACT: THE M&A SOFTWARE LICENSE.


 

6.20                           Holding Companies.  None of the Holding Companies
shall engage in any trade or business, or own any assets (other than Stock of
its Subsidiaries and assets incidental to the ownership thereof) or Incur any
Indebtedness or Guaranteed Indebtedness (other than Indebtedness permitted under
Section 6.3 and Guaranteed Indebtedness permitted under Section 6.6).

 

6.21                           Designated Senior Debt.  Borrower shall not
designate any Indebtedness (other than the Obligations) as “Designated Senior
Indebtedness” or “Senior Lender Indebtedness” or like term for purposes of any
Subordinated Debt Document.

 

6.22                           Limitations on Accumulation of Funds.  To the
extent permitted by the Missouri PSC without seeking Missouri PSC consent,
(i) Mid-Missouri Telephone shall not accumulate cash or cash equivalents
(including funds on deposit in bank accounts and Investments of the type
permitted by Section 6.2(c)) in excess of cash balances as may be reasonably
required to be maintained by it to pay expenses incurred by it in the ordinary
course of business, and (ii) Mid-Missouri Telephone shall immediately pay cash
dividends or otherwise make cash distributions to Mid-Missouri

 

60

--------------------------------------------------------------------------------


 

Holding or, to the extent permitted by Section 6.2(d) and Section 6.3(a)(viii),
intercompany loans to Borrower in an aggregate amount equal to all such cash and
cash equivalents then accumulated by Mid-Missouri Telephone in excess of such
cash balances.  No Credit Party (other than Borrower and Mid-Missouri Telephone)
shall accumulate cash or cash equivalents (including funds on deposit in bank
accounts and Investments of the type permitted by Section 6.2(c)) in excess of
cash balances as may be reasonably required to be maintained by it to pay
expenses incurred by it in the ordinary course of business, and each such Credit
Party shall immediately from time to time pay cash dividends or otherwise make
cash distributions to the Credit Party of which it is a Subsidiary or, to the
extent permitted by Section 6.2(d) and Section 6.3(a)(viii), intercompany loans
to Borrower in an aggregate amount equal to all such cash and cash equivalents
then accumulated by it in excess of such cash balances.


 

6.23                           Limitations on Creation of Subsidiaries.  No
Credit Party will establish, create or acquire after the Closing Date any
Subsidiary, provided that the Credit Parties shall be permitted to establish,
create and, to the extent permitted by Section 6.1, acquire Subsidiaries so long
as (i) each such new Subsidiary is a Wholly-Owned Subsidiary, (ii) all of the
Stock of each such new Subsidiary is pledged pursuant to the Pledge Agreement
and the certificates representing such Stock, together with stock or other
powers duly executed in blank, are delivered to Agent for the benefit of
Lenders, and (iii) each such new Subsidiary executes and delivers to Agent and
Lenders (1) a Joinder Agreement whereby such Subsidiary becomes a party to this
Agreement as a “Credit Party” hereunder, a party to the Subsidiary Guaranty as a
“Guarantor” thereunder, a party to the Security Agreement as a “Grantor”
thereunder and, if applicable, a party to the Pledge Agreement as a “Pledgor”
thereunder and (2) if and to the extent reasonably requested by Agent or
Required Lenders, all other relevant documentation of the type described in
Section 2 and the Closing Checklist as such new Subsidiary would have had to
deliver if such new Subsidiary were a Credit Party on the Closing Date.


 


7                                         TERM


 

7.1                                 Termination.  The financing arrangements
contemplated hereby shall be in effect until the Commitment Termination Date,
and the Loans and all other Obligations (other than contingent indemnity and
expense reimbursement provisions for which no claim has been made) shall be
automatically due and payable in full on such date.

 

7.2                                 Survival of Obligations Upon Termination of
Financing Arrangements.  Except as otherwise expressly provided for herein or in
any other Loan Document, no termination or cancellation (regardless of cause or
procedure) of any financing arrangement under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Credit Parties
or the rights of Agent and Lenders relating to any unpaid portion of the Loans
or any other Obligations, due or not due, liquidated, contingent or unliquidated
or any transaction or event occurring prior to such termination, or any
transaction or event, the performance of which is required after the Commitment
Termination Date.  Except as otherwise expressly provided herein or in any other
Loan Document, all undertakings, agreements, covenants, warranties and

 

61

--------------------------------------------------------------------------------


 

representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16, 
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

 


8                                         EVENTS OF DEFAULT; RIGHTS AND REMEDIES


 

8.1                                 Events of Default.  The occurrence of any
one or more of the following events (regardless of the reason therefor) shall
constitute an “Event of Default” hereunder:

 


(A)                                  BORROWER (I) FAILS TO MAKE ANY PAYMENT OF
PRINCIPAL OF ANY OF THE LOANS WHEN DUE AND PAYABLE, OR (II) FAILS TO MAKE ANY
PAYMENT OF INTEREST ON, OR FEES OWING IN RESPECT OF, ANY OF THE LOANS OR ANY OF
THE OTHER OBLIGATIONS WITHIN THREE (3) DAYS FOLLOWING THE DUE DATE THEREOF, OR
(III) FAILS TO PAY OR REIMBURSE AGENT OR LENDERS FOR ANY EXPENSE REIMBURSABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHIN FIVE (5) BUSINESS DAYS
FOLLOWING AGENT’S DEMAND FOR SUCH REIMBURSEMENT OR PAYMENT OF EXPENSES.


 


(B)                                 ANY CREDIT PARTY FAILS OR NEGLECTS TO
PERFORM, KEEP OR OBSERVE ANY OF THE PROVISIONS OF SECTIONS 1.4, 1.8, 5.4(A),
5.15 OR 6, OR ANY OF THE PROVISIONS SET FORTH IN ANNEX C OR G, RESPECTIVELY.


 


(C)                                  ANY CREDIT PARTY FAILS OR NEGLECTS TO
PERFORM, KEEP OR OBSERVE ANY OF THE PROVISIONS OF SECTION 4 OR ANY PROVISIONS
SET FORTH IN ANNEX E OR F, RESPECTIVELY, AND THE SAME SHALL REMAIN UNREMEDIED
FOR THREE (3) BUSINESS DAYS OR MORE.


 


(D)                                 ANY CREDIT PARTY FAILS OR NEGLECTS TO
PERFORM, KEEP OR OBSERVE ANY OTHER PROVISION OF THIS AGREEMENT OR OF ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY PROVISION EMBODIED IN OR COVERED BY ANY
OTHER CLAUSE OF THIS SECTION 8.1) AND THE SAME SHALL REMAIN UNREMEDIED FOR
THIRTY (30) DAYS OR MORE AFTER ANY CREDIT PARTY FIRST OBTAINS KNOWLEDGE OR IS
NOTIFIED OF SUCH FAILURE OR NEGLECT.


 


(E)                                  A DEFAULT OR BREACH OCCURS UNDER ANY OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY CREDIT PARTY IS A PARTY THAT IS
NOT CURED WITHIN ANY APPLICABLE GRACE PERIOD THEREFOR, AND SUCH DEFAULT OR
BREACH (I) INVOLVES THE FAILURE TO MAKE ANY PAYMENT WHEN DUE IN RESPECT OF ANY
INDEBTEDNESS OR GUARANTEED INDEBTEDNESS (OTHER THAN THE OBLIGATIONS AND OTHER
THAN GUARANTEED INDEBTEDNESS WITH RESPECT TO WHICH THE PRIMARY OBLIGATION IS NOT
ITSELF INDEBTEDNESS) OF ANY CREDIT PARTY IN EXCESS OF $500,000 IN THE AGGREGATE
(INCLUDING (X) UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND (Y) AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENTS), OR
(II) CAUSES, OR PERMITS ANY HOLDER OF SUCH INDEBTEDNESS OR GUARANTEED
INDEBTEDNESS OR A TRUSTEE TO CAUSE, SUCH INDEBTEDNESS OR GUARANTEED INDEBTEDNESS
OR A PORTION THEREOF IN EXCESS OF $500,000 IN THE AGGREGATE TO BECOME DUE PRIOR
TO ITS STATED MATURITY OR PRIOR TO ITS REGULARLY SCHEDULED DATES OF PAYMENT, OR
CASH COLLATERAL TO BE DEMANDED IN RESPECT

 

62

--------------------------------------------------------------------------------


 


THEREOF, IN EACH CASE, REGARDLESS OF WHETHER SUCH RIGHT IS EXERCISED BY SUCH
HOLDER OR TRUSTEE.


 


(F)                                    ANY REPRESENTATION OR WARRANTY HEREIN OR
IN ANY OTHER LOAN DOCUMENT OR IN ANY WRITTEN STATEMENT, REPORT, FINANCIAL
STATEMENT OR CERTIFICATE MADE OR DELIVERED TO AGENT OR ANY LENDER BY ANY CREDIT
PARTY IS UNTRUE OR INCORRECT AS OF THE DATE WHEN MADE OR DEEMED MADE (I) AS
STATED IF SUCH REPRESENTATION OR WARRANTY CONTAINS AN EXPRESS MATERIALITY
QUALIFICATION OR (II) IN ANY MATERIAL RESPECT IF SUCH REPRESENTATION AND
WARRANTY DOES NOT CONTAIN SUCH A QUALIFICATION.


 


(G)                                 ASSETS OF ANY CREDIT PARTY WITH A FAIR
MARKET VALUE OF $500,000 OR MORE ARE ATTACHED, SEIZED, LEVIED UPON OR SUBJECTED
TO A WRIT OR DISTRESS WARRANT, OR COME WITHIN THE POSSESSION OF ANY RECEIVER,
TRUSTEE, CUSTODIAN OR ASSIGNEE FOR THE BENEFIT OF CREDITORS OF ANY CREDIT PARTY
AND SUCH CONDITION CONTINUES FOR THIRTY (30) DAYS OR MORE.


 


(H)                                 A CASE OR PROCEEDING IS COMMENCED AGAINST
ANY CREDIT PARTY SEEKING A DECREE OR ORDER IN RESPECT OF SUCH CREDIT PARTY
(I) UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE FEDERAL, STATE OR FOREIGN
BANKRUPTCY OR OTHER SIMILAR LAW, (II) APPOINTING A CUSTODIAN, RECEIVER,
LIQUIDATOR, ASSIGNEE, TRUSTEE OR SEQUESTRATOR (OR SIMILAR OFFICIAL) FOR SUCH
CREDIT PARTY OR FOR ANY SUBSTANTIAL PART OF ANY SUCH CREDIT PARTY’S ASSETS, OR
(III) ORDERING THE WINDING-UP OR LIQUIDATION OF THE AFFAIRS OF SUCH CREDIT
PARTY, AND SUCH CASE OR PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR
SIXTY (60) DAYS OR MORE OR A DECREE OR ORDER GRANTING THE RELIEF SOUGHT IN SUCH
CASE OR PROCEEDING IS GRANTED BY A COURT OF COMPETENT JURISDICTION.


 


(I)                                     ANY CREDIT PARTY (I) FILES A PETITION
SEEKING RELIEF UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE FEDERAL, STATE
OR FOREIGN BANKRUPTCY OR OTHER SIMILAR LAW, (II) CONSENTS TO OR FAILS TO CONTEST
IN A TIMELY AND APPROPRIATE MANNER TO THE INSTITUTION OF PROCEEDINGS THEREUNDER
OR TO THE FILING OF ANY SUCH PETITION OR TO THE APPOINTMENT OF OR TAKING
POSSESSION BY A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE OR
SEQUESTRATOR (OR SIMILAR OFFICIAL) FOR SUCH CREDIT PARTY OR FOR ANY SUBSTANTIAL
PART OF ANY SUCH CREDIT PARTY’S ASSETS, (III) MAKES AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, (IV) TAKES ANY ACTION IN FURTHERANCE OF ANY OF THE
FOREGOING, OR (V) ADMITS IN WRITING ITS INABILITY TO, OR IS GENERALLY UNABLE TO,
PAY ITS DEBTS AS SUCH DEBTS BECOME DUE.


 


(J)                                     A FINAL JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN EXCESS OF $500,000 IN THE AGGREGATE AT ANY TIME ARE
OUTSTANDING AGAINST ONE OR MORE OF THE CREDIT PARTIES AND THE SAME ARE NOT,
WITHIN THIRTY (30) DAYS AFTER THE ENTRY THEREOF, DISCHARGED OR EXECUTION THEREOF
STAYED OR BONDED PENDING APPEAL, OR SUCH JUDGMENTS ARE NOT DISCHARGED PRIOR TO
THE EXPIRATION OF ANY SUCH STAY.


 


(K)                                  ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT
FOR ANY REASON CEASES TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS (OR ANY CREDIT PARTY SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN
DOCUMENT OR SHALL ASSERT IN WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED
ON ANY SUCH ASSERTION, THAT ANY PROVISION OF ANY OF THE LOAN DOCUMENTS HAS
CEASED TO BE OR OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS), OR ANY LIEN CREATED UNDER ANY LOAN DOCUMENT

 

63

--------------------------------------------------------------------------------


 


CEASES TO BE A VALID AND PERFECTED FIRST PRIORITY LIEN (EXCEPT AS OTHERWISE
PERMITTED HEREIN OR THEREIN) IN ANY OF THE COLLATERAL PURPORTED TO BE COVERED
THEREBY.


 


(L)                                     ANY CHANGE OF CONTROL OCCURS.


 


(M)                               (I) A NOTICE OF TERMINATION SHALL HAVE BEEN
DELIVERED UNDER SECTION 4 OF THE M&A SOFTWARE LICENSE OR UNDER ANY REPLACEMENT
SOFTWARE AGREEMENT AND THE APPLICABLE REPLACEMENT SOFTWARE REQUIRED ACTIONS
SHALL NOT HAVE BEEN COMPLETED WHEN REQUIRED AS SET FORTH IN THE DEFINITION OF
REPLACEMENT SOFTWARE REQUIRED ACTIONS; OR (II) THE M&A SOFTWARE LICENSE (OR, IF
APPLICABLE, ANY REPLACEMENT SOFTWARE AGREEMENT), AS APPLICABLE, SHALL TERMINATE
OR EXPIRE PRIOR TO THE COMPLETION OF THE APPLICABLE REPLACEMENT SOFTWARE
REQUIRED ACTIONS; OR (III) AGENT SHALL HAVE EXERCISED ITS RIGHTS TO CURE A
DEFAULT (AS SET FORTH IN THE SOFTWARE AMENDMENT AND CONSENT OR ANY REPLACEMENT
AMENDMENT AND CONSENT) OF OTELCO TELEPHONE LLC OR OTHER APPLICABLE CREDIT PARTY
UNDER THE M&A SOFTWARE LICENSE (OR REPLACEMENT SOFTWARE AGREEMENT, IF
APPLICABLE) WITHOUT REIMBURSEMENT WITHIN TWO (2) DAYS THEREOF FOR THE REASONABLE
COSTS, FEES AND EXPENSES ASSOCIATED THEREWITH.


 


(N)                                 [INTENTIONALLY OMITTED.]


 


(O)                                 ANY TELECOMMUNICATIONS APPROVAL, INCLUDING
ANY FCC LICENSE, PSC AUTHORIZATION OR FRANCHISE, OF ANY CREDIT PARTY SHALL
EXPIRE OR TERMINATE OR BE MODIFIED, REVOKED OR OTHERWISE LOST WHICH IN ANY CASE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(P)                                 ANY EVENT OF DEFAULT (AS SUCH TERM IS
RESPECTIVELY DEFINED IN THE INITIAL IDS SUBORDINATED NOTES INDENTURE, ANY
SUBSEQUENT IDS SUBORDINATED NOTES INDENTURE OR ANY ADDITIONAL SUBORDINATED DEBT
DOCUMENT) OCCURS AND IS CONTINUING.


 

8.2                                 Remedies.

 


(A)                                  IF ANY DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, AGENT, AT THE WRITTEN REQUEST OF THE REQUISITE
REVOLVING LENDERS, SHALL, WITHOUT NOTICE, SUSPEND THE REVOLVING LOAN AND SWING
LINE LOAN FACILITIES WITH RESPECT TO ADDITIONAL ADVANCES, WHEREUPON ANY
ADDITIONAL ADVANCES SHALL BE MADE IN THE SOLE DISCRETION OF THE REQUISITE
REVOLVING LENDERS SO LONG AS SUCH DEFAULT OR EVENT OF DEFAULT IS CONTINUING.


 


(B)                                 IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AGENT MAY (AND AT THE WRITTEN REQUEST OF THE REQUISITE LENDERS,
SHALL), WITHOUT NOTICE:  (I) TERMINATE THE REVOLVING LOAN COMMITMENT AND SWING
LINE COMMITMENT WITH RESPECT TO FURTHER ADVANCES; (II) DECLARE ALL OR ANY
PORTION OF THE OBLIGATIONS, INCLUDING ALL OR ANY PORTION OF ANY LOAN TO BE
FORTHWITH DUE AND PAYABLE, ALL WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY BORROWER AND EACH OTHER
CREDIT PARTY; OR (III) EXERCISE ANY RIGHTS AND REMEDIES PROVIDED TO AGENT UNDER
THE LOAN DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER
THE CODE; PROVIDED, THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT SPECIFIED IN
SECTIONS 8.1(H) OR (I), THE REVOLVING LOAN COMMITMENT AND SWING LINE COMMITMENT
SHALL BE IMMEDIATELY TERMINATED AND ALL OF THE OBLIGATIONS, INCLUDING THE
REVOLVING LOAN AND THE SWING LINE

 

64

--------------------------------------------------------------------------------


 


LOAN, SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT DECLARATION, NOTICE OR
DEMAND BY ANY PERSON.


 

8.3                                 Waivers by Credit Parties.  Except as
otherwise provided for in this Agreement or by applicable law, each Credit Party
waives:  (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 


9                                         ASSIGNMENT AND PARTICIPATIONS;
APPOINTMENT OF AGENT


 

9.1                                 Assignment and Participations.

 


(A)                                  SUBJECT TO THE TERMS OF THIS SECTION 9.1,
ANY LENDER MAY MAKE AN ASSIGNMENT TO A QUALIFIED ASSIGNEE OF, OR SALE OF
PARTICIPATIONS IN, AT ANY TIME OR TIMES, THE LOAN DOCUMENTS, LOANS AND ANY
COMMITMENT OR ANY PORTION THEREOF OR INTEREST THEREIN, INCLUDING ANY LENDER’S
RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS OR DUTIES THEREUNDER.  ANY ASSIGNMENT
BY A LENDER SHALL:  (I)(A) EXCEPT FOR AN ASSIGNMENT TO AN AFFILIATE (AS DEFINED
IN CLAUSE (A) AND/OR (B) OF THE DEFINITION OF “AFFILIATE” IN ANNEX A) OF THE
ASSIGNING LENDER, REQUIRE THE CONSENT OF AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED WITH RESPECT TO A QUALIFIED ASSIGNEE) AND
(B) REQUIRE THE EXECUTION OF AN ASSIGNMENT AGREEMENT (AN “ASSIGNMENT AGREEMENT”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 9.1(A) AND OTHERWISE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO, AND ACKNOWLEDGED BY, AGENT;
(II) BE CONDITIONED ON THE ASSIGNEE LENDER REPRESENTING TO THE ASSIGNING LENDER
AND AGENT THAT IT IS PURCHASING THE APPLICABLE LOANS TO BE ASSIGNED TO IT FOR
ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
THEREOF; (III) AFTER GIVING EFFECT TO ANY SUCH PARTIAL ASSIGNMENT, THE ASSIGNEE
LENDER SHALL HAVE COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO $2,500,000 AND THE
ASSIGNING LENDER SHALL HAVE RETAINED COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO
$2,500,000; AND (IV) EXCEPT FOR AN ASSIGNMENT TO AN AFFILIATE (AS DEFINED IN
CLAUSE (A) AND/OR (B) OF THE DEFINITION OF “AFFILIATE” IN ANNEX A) OF THE
ASSIGNING LENDER, INCLUDE A PAYMENT TO AGENT OF AN ASSIGNMENT FEE OF $3,500.  IN
THE CASE OF AN ASSIGNMENT BY A LENDER UNDER THIS SECTION 9.1, THE ASSIGNEE SHALL
HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND
OBLIGATIONS AS ALL OTHER LENDERS HEREUNDER.  THE ASSIGNING LENDER SHALL BE
RELIEVED OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO ITS COMMITMENTS OR
ASSIGNED PORTION THEREOF FROM AND AFTER THE DATE OF SUCH ASSIGNMENT.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT SHALL GIVE RISE TO A DIRECT
OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE ASSIGNEE SHALL BE CONSIDERED
TO BE A “LENDER”.  IN ALL INSTANCES, EACH LENDER’S LIABILITY TO MAKE LOANS
HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO SUCH LENDER’S
PRO RATA SHARE OF THE

 

65

--------------------------------------------------------------------------------


 


APPLICABLE COMMITMENT.  IN THE EVENT AGENT OR ANY LENDER ASSIGNS OR OTHERWISE
TRANSFERS ALL OR ANY PART OF THE OBLIGATIONS, AGENT OR ANY SUCH LENDER SHALL SO
NOTIFY BORROWER AND BORROWER SHALL, UPON THE REQUEST OF AGENT OR SUCH LENDER,
EXECUTE NEW NOTES IN EXCHANGE FOR THE NOTES, IF ANY, BEING ASSIGNED. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 9.1(A), ANY LENDER MAY
AT ANY TIME PLEDGE THE OBLIGATIONS HELD BY IT AND SUCH LENDER’S RIGHTS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO A FEDERAL RESERVE BANK, AND ANY
LENDER THAT IS AN INVESTMENT FUND MAY ASSIGN THE OBLIGATIONS HELD BY IT AND SUCH
LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO ANOTHER
INVESTMENT FUND MANAGED BY THE SAME INVESTMENT ADVISOR; PROVIDED, THAT NO SUCH
PLEDGE TO A FEDERAL RESERVE BANK SHALL RELEASE SUCH LENDER FROM SUCH LENDER’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(B)                                 ANY PARTICIPATION BY A LENDER OF ALL OR ANY
PART OF ITS COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT ALL AMOUNTS
PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD
SUCH PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTIONS DIRECTLY AFFECTING (I) ANY REDUCTION IN THE PRINCIPAL AMOUNT OF,
OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH SUCH HOLDER
PARTICIPATES, (II) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF THE PRINCIPAL
AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL MATURITY DATE
THEREOF, AND (III) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
(OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE COLLATERAL
DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR PURPOSES OF SECTIONS 1.13,
1.15, 1.16 AND 9.8, BORROWER ACKNOWLEDGES AND AGREES THAT A PARTICIPATION SHALL
GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE PARTICIPANT AND THE
PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER”.  EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE NEITHER BORROWER NOR ANY OTHER CREDIT PARTY SHALL HAVE ANY
OBLIGATION OR DUTY TO ANY PARTICIPANT.  NEITHER AGENT NOR ANY LENDER (OTHER THAN
THE LENDER SELLING A PARTICIPATION) SHALL HAVE ANY DUTY TO ANY PARTICIPANT AND
MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A PARTICIPATION AS IF NO
SUCH SALE HAD OCCURRED.


 


(C)                                  EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 9.1, NO LENDER SHALL, AS BETWEEN BORROWER AND THAT LENDER, OR AGENT AND
THAT LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY
SALE, ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN,
ALL OR ANY PART OF THE LOANS, THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH
LENDER.


 


(D)                                 EACH CREDIT PARTY EXECUTING THIS AGREEMENT
SHALL ASSIST ANY LENDER PERMITTED TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER
THIS SECTION 9.1 AS REASONABLY REQUIRED TO ENABLE THE ASSIGNING OR SELLING
LENDER TO DOCUMENT ANY SUCH ASSIGNMENT OR PARTICIPATION, INCLUDING THE EXECUTION
AND DELIVERY OF ANY AND ALL AGREEMENTS, NOTES AND OTHER DOCUMENTS AND
INSTRUMENTS AS SHALL BE REASONABLY REQUESTED.


 


(E)                                  A LENDER MAY FURNISH ANY INFORMATION
CONCERNING CREDIT PARTIES IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO
ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS);
PROVIDED THAT SUCH LENDER SHALL OBTAIN FROM

 

66

--------------------------------------------------------------------------------


 


ASSIGNEES OR PARTICIPANTS CONFIDENTIALITY COVENANTS SUBSTANTIALLY EQUIVALENT TO
THOSE CONTAINED IN SECTION 11.8.


 


(F)                                    ANY ENTITY THAT PURCHASES A PARTICIPATION
IN THE LOANS PURSUANT TO SECTION 9.2(B) SHALL NOT BE ENTITLED TO RECEIVE ANY
GREATER PAYMENT UNDER SECTION 1.16(A) WITH RESPECT TO CAPITAL ADEQUACY OR
SIMILAR REQUIREMENTS, SECTION 1.16(B) WITH RESPECT TO INCREASED COSTS,
SECTION 1.16(C) WITH RESPECT TO THE INABILITY TO MAKE LIBOR LOANS OR
SECTION 1.15(A) WITH RESPECT TO WITHHOLDING TAXES, THAN THE APPLICABLE LENDER
WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO
SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS
MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT OR UNLESS SUCH SALE IS MADE WHILE
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”), MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN “SPC”), IDENTIFIED AS SUCH IN WRITING BY THE
GRANTING LENDER TO AGENT AND BORROWER, THE OPTION TO PROVIDE TO BORROWER ALL OR
ANY PART OF ANY LOANS THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE TO BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN
SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN; AND (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART
OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT
TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF SUCH LOAN WERE
MADE BY SUCH GRANTING LENDER.  NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR
SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL
REMAIN WITH THE GRANTING LENDER).  ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT
THE PRIOR WRITTEN CONSENT OF, BORROWER AND AGENT AND ASSIGN ALL OR A PORTION OF
ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL
INSTITUTIONS (CONSENTED TO BY BORROWER AND AGENT) PROVIDING LIQUIDITY AND/OR
CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR
MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.  THIS SECTION 9.1(G) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH GRANTING LENDER, ALL OR ANY OF WHOSE LOANS ARE BEING FUNDED BY AN SPC AT
THE TIME OF SUCH AMENDMENT.  FOR THE AVOIDANCE OF DOUBT, THE GRANTING LENDER
SHALL FOR ALL PURPOSES, INCLUDING WITHOUT LIMITATION, THE APPROVAL OF ANY
AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR THE OBLIGATION TO
PAY ANY AMOUNT OTHERWISE PAYABLE BY THE GRANTING LENDER UNDER THE LOAN
DOCUMENTS, CONTINUE TO BE THE LENDER OF RECORD HEREUNDER.


 

9.2                                 Appointment of Agent.  GE Capital is hereby
appointed to act on behalf of all Lenders as Agent under this Agreement and the
other Loan Documents.  The provisions of this Section 9.2 are solely for the
benefit of Agent and Lenders and no Credit Party nor any other Person shall have
any rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of

 

67

--------------------------------------------------------------------------------


 

agency or trust with or for any Credit Party or any other Person.  Agent shall
have no duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents.  The duties of Agent shall be mechanical
and administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender.  Except as expressly set forth in this
Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by GE Capital or any of its
Affiliates in any capacity.  Neither Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct.

 

If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders, Requisite Term Lenders or all affected Lenders with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Loan Document (other than any action or failure to act that is the subject
of a mandatory provision of this Agreement or any Loan Documents), then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders, Requisite
Revolving Lenders, Requisite Term Lenders, or all affected Lenders, as the case
may be, and Agent shall not incur liability to any Person by reason of so
refraining.  Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, Requisite Revolving Lenders, Requisite Term
Lenders or all affected Lenders, as applicable.

 

9.3                                 Agent’s Reliance, Etc.  Neither Agent nor
any of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or the other Loan Documents,
except for damages caused by its or their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  Without
limiting the generality of the foregoing, Agent:  (a)  may treat the payee of
any Note as the holder thereof until Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to Agent; (b) may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any

 

68

--------------------------------------------------------------------------------


 

Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

9.4                                 GE Capital and Affiliates.  With respect to
its Commitments hereunder, GE Capital shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity.  GE Capital and its Affiliates may lend money to, invest
in, and generally engage in any kind of business with, any Credit Party, any of
their Affiliates and any Person who may do business with or own securities of
any Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders.  GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between GE Capital as a Lender holding disproportionate interests in the Loans
and GE Capital as Agent.

 

9.5                                 Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender and based on the Financial Statements referred to in
Section 3.4(a) and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.  Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.

 

9.6                                 Indemnification.  Lenders agree to indemnify
Agent (to the extent not reimbursed by Credit Parties and without limiting the
obligations of Borrower hereunder), ratably according to their respective Pro
Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted to be taken by Agent
in connection therewith; provided, that no Lender shall be liable for any
portion of

 

69

--------------------------------------------------------------------------------


 

such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction.  Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Credit Parties.

 

9.7                                 Successor Agent.  Agent may resign at any
time by giving not less than 30 days’ prior written notice thereof to Lenders
and Borrower.  Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the resigning Agent’s giving notice of resignation, then
the resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Lenders shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Lenders appoint a successor Agent as provided
above. Any successor Agent appointed by Requisite Lenders hereunder shall be
subject to the approval of Borrower, such approval not to be unreasonably
withheld or delayed; provided that such approval shall not be required if a
Default or an Event of Default has occurred and is continuing.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent.  Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue.  After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

 

9.8                                 Setoff and Sharing of Payments.  In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 9.9(f), each Lender is hereby
authorized at any time or from time to time, without notice to any Credit Party
or to any other Person, any such notice being hereby expressly waived, to offset
and to appropriate and to apply any and all balances held by it at any of its
offices for the account of Borrower or any Guarantor (regardless of whether such

 

70

--------------------------------------------------------------------------------


 

balances are then due to Borrower or any Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due.  Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16).  Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1. 
Borrower and each Guarantor agrees, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may sell participations in
such amounts so offset to other Lenders and holders and (b) any Lender so
purchasing a participation in the Loans made or other Obligations held by other
Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation.  Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.

 

9.9                                 Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert.

 


(A)                                  ADVANCES; PAYMENTS.

 

(I)                                     AGENT SHALL NOTIFY REVOLVING LENDERS,
PROMPTLY AFTER RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN ANY EVENT
PRIOR TO 1:00 P.M. (NEW YORK TIME) ON THE DATE SUCH NOTICE OF REVOLVING CREDIT
ADVANCE IS RECEIVED, BY TELECOPY, TELEPHONE OR OTHER SIMILAR FORM OF
TRANSMISSION.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS
BY WIRE TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN ANNEX H NOT LATER THAN
3:00 P.M. (NEW YORK TIME) ON THE REQUESTED FUNDING DATE, IN THE CASE OF AN INDEX
RATE LOAN AND NOT LATER THAN 11:00 A.M. (NEW YORK TIME) ON THE REQUESTED FUNDING
DATE IN THE CASE OF A LIBOR LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS (OR, IN
AGENT’S SOLE DISCRETION, BEFORE RECEIPT OF SUCH WIRE TRANSFERS), SUBJECT TO THE
TERMS HEREOF, AGENT SHALL MAKE THE REQUESTED REVOLVING CREDIT ADVANCE TO
BORROWER.  ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  NOT LESS THAN ONCE DURING EACH CALENDAR
WEEK OR MORE FREQUENTLY AT AGENT’S ELECTION (EACH, A “REVOLVING LENDER
SETTLEMENT DATE”), AGENT SHALL ADVISE EACH REVOLVING LENDER BY TELEPHONE, OR
TELECOPY OF THE AMOUNT OF SUCH REVOLVING

 

71

--------------------------------------------------------------------------------


 

LENDER’S PRO RATA SHARE OF PRINCIPAL, INTEREST AND FEES PAID FOR THE BENEFIT OF
REVOLVING LENDERS WITH RESPECT TO EACH APPLICABLE REVOLVING LOAN.  PROVIDED THAT
EACH REVOLVING LENDER IS NOT A NON-FUNDING LENDER AS OF SUCH REVOLVING LENDER
SETTLEMENT DATE, AGENT SHALL PAY TO EACH REVOLVING LENDER SUCH REVOLVING
LENDER’S PRO RATA SHARE OF PRINCIPAL, INTEREST AND FEES PAID BY BORROWER SINCE
THE PREVIOUS REVOLVING LENDER SETTLEMENT DATE FOR THE BENEFIT OF SUCH REVOLVING
LENDER ON THE REVOLVING LOANS HELD BY IT.  TO THE EXTENT THAT ANY REVOLVING
LENDER IS A NON-FUNDING LENDER, AGENT SHALL BE ENTITLED TO SET OFF THE FUNDING
SHORT-FALL AGAINST THAT NON-FUNDING LENDER’S PRO RATA SHARE OF ALL PAYMENTS
RECEIVED FROM BORROWER.  SUCH PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO SUCH
REVOLVING LENDER’S ACCOUNT (AS SPECIFIED BY SUCH LENDER IN ANNEX H OR THE
APPLICABLE ASSIGNMENT AGREEMENT OR BY SUCH LENDER TO AGENT IN A SEPARATE NOTICE)
NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH
REVOLVING LENDER SETTLEMENT DATE.

 

(III)                               PROVIDED THAT EACH TERM LENDER IS NOT A
NON-FUNDING LENDER AS OF THE TERM LENDER SETTLEMENT DATE, AGENT SHALL PAY TO
EACH TERM LENDER SUCH TERM LENDER’S PRO RATA SHARE OF PRINCIPAL, INTEREST AND
FEES PAID BY BORROWER FOR THE BENEFIT OF SUCH TERM LENDER ON THE TERM LOAN HELD
BY IT ON THE DAY AGENT RECEIVES SUCH PAYMENTS FROM BORROWER IF RECEIVED BY AGENT
PRIOR TO 2:00 P.M. (NEW YORK TIME) AND ON THE NEXT BUSINESS DAY AFTER RECEIPT BY
AGENT IF RECEIVED AFTER 2:00 P.M. (NEW YORK TIME) (AS APPLICABLE, THE “TERM
LENDER SETTLEMENT DATE”).  TO THE EXTENT THAT ANY TERM LENDER IS A NON-FUNDING
LENDER, AGENT SHALL BE ENTITLED TO SET OFF THE FUNDING SHORT-FALL AGAINST THAT
NON-FUNDING LENDER’S PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWER. 
SUCH PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO SUCH TERM LENDER’S ACCOUNT (AS
SPECIFIED BY SUCH TERM LENDER IN ANNEX H OR THE APPLICABLE ASSIGNMENT AGREEMENT
OR BY SUCH LENDER TO AGENT IN A SEPARATE NOTICE).

 


(B)                                 AVAILABILITY OF LENDER’S PRO RATA SHARE. 
AGENT MAY ASSUME THAT EACH REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH
REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT ON EACH FUNDING DATE.  IF SUCH PRO
RATA SHARE IS NOT, IN FACT, PAID TO AGENT BY SUCH REVOLVING LENDER WHEN DUE,
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF ANY REVOLVING
LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE FORTHWITH UPON AGENT’S
DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER AND BORROWER SHALL PROMPTLY (AND,
IN ANY EVENT, WITHIN ONE (1) BUSINESS DAY AFTER RECEIPT OF SUCH NOTICE) REPAY
SUCH AMOUNT TO AGENT.  NOTHING IN THIS SECTION 9.9(B) OR ELSEWHERE IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO
ADVANCE FUNDS ON BEHALF OF ANY REVOLVING LENDER OR TO RELIEVE ANY REVOLVING
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE
ANY RIGHTS THAT BORROWER MAY HAVE AGAINST ANY REVOLVING LENDER AS A RESULT OF
ANY DEFAULT BY SUCH REVOLVING LENDER HEREUNDER.  TO THE EXTENT THAT AGENT
ADVANCES FUNDS TO BORROWER ON BEHALF OF ANY REVOLVING LENDER AND IS NOT
REIMBURSED THEREFOR ON THE SAME BUSINESS DAY AS SUCH ADVANCE IS MADE, AGENT
SHALL BE ENTITLED TO RETAIN FOR ITS ACCOUNT ALL INTEREST ACCRUED ON SUCH ADVANCE
UNTIL REIMBURSED BY THE APPLICABLE REVOLVING LENDER.

 

72

--------------------------------------------------------------------------------


 


(C)                                  RETURN OF PAYMENTS.


 

(I)                                     IF AGENT PAYS AN AMOUNT TO A LENDER
UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS
BEEN OR WILL BE RECEIVED BY AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS NOT
RECEIVED BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH
LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  IF ANY AMOUNT RECEIVED BY AGENT UNDER THIS
AGREEMENT MUST BE RETURNED TO BORROWER OR PAID TO ANY OTHER PERSON PURSUANT TO
ANY INSOLVENCY LAW OR OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER TERM OR
CONDITION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AGENT WILL NOT BE
REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION, EACH
LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT AGENT HAS
DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS
AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON, WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)                                 NON-FUNDING LENDERS.  THE FAILURE OF ANY
NON-FUNDING LENDER TO MAKE ANY REVOLVING CREDIT ADVANCE OR ANY PAYMENT REQUIRED
BY IT HEREUNDER, OR TO PURCHASE ANY PARTICIPATION IN ANY SWING LINE LOAN TO BE
MADE OR PURCHASED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE ANY
OTHER LENDER (EACH SUCH OTHER REVOLVING LENDER, AN “OTHER LENDER”) OF ITS
OBLIGATIONS TO MAKE SUCH ADVANCE OR PAYMENT ON SUCH DATE, BUT NEITHER ANY OTHER
LENDER NOR AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY NON-FUNDING LENDER
TO MAKE AN ADVANCE OR MAKE ANY OTHER PAYMENT REQUIRED HEREUNDER.
 NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY, A NON-FUNDING LENDER
SHALL NOT HAVE ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN
DOCUMENT OR CONSTITUTE A “LENDER” OR A “REVOLVING LENDER” (OR BE (OR HAVE ITS
COMMITMENT) INCLUDED IN THE CALCULATION OF “REQUISITE LENDERS” OR “REQUISITE
REVOLVING LENDERS” HEREUNDER) FOR ANY VOTING OR CONSENT RIGHTS UNDER OR WITH
RESPECT TO ANY LOAN DOCUMENT.  AT BORROWER’S REQUEST, AGENT OR A PERSON
ACCEPTABLE TO AGENT SHALL HAVE THE RIGHT WITH AGENT’S CONSENT AND IN AGENT’S
SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM ANY NON-FUNDING
LENDER, AND EACH NON-FUNDING LENDER AGREES THAT IT SHALL, AT AGENT’S REQUEST,
SELL AND ASSIGN TO AGENT OR SUCH PERSON, ALL OF THE COMMITMENTS OF THAT
NON-FUNDING LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL LOANS
HELD BY SUCH NON-FUNDING LENDER AND ALL ACCRUED INTEREST AND FEES WITH RESPECT
THERETO THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED
PURSUANT TO AN EXECUTED ASSIGNMENT AGREEMENT.


 


(E)                                  DISSEMINATION OF INFORMATION.  AGENT SHALL
USE REASONABLE EFFORTS TO PROVIDE LENDERS WITH ANY NOTICE OF DEFAULT OR EVENT OF
DEFAULT RECEIVED BY AGENT FROM, OR DELIVERED BY AGENT TO, ANY CREDIT PARTY, WITH
NOTICE OF ANY EVENT OF DEFAULT OF WHICH AGENT HAS ACTUALLY BECOME AWARE AND WITH
NOTICE OF ANY ACTION TAKEN BY AGENT FOLLOWING ANY EVENT OF DEFAULT; PROVIDED,
THAT AGENT SHALL NOT BE LIABLE TO ANY LENDER FOR ANY FAILURE TO DO SO, EXCEPT TO
THE EXTENT THAT SUCH FAILURE IS ATTRIBUTABLE TO AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION. 
LENDERS ACKNOWLEDGE THAT BORROWER IS REQUIRED TO PROVIDE FINANCIAL STATEMENTS
AND COLLATERAL REPORTS TO LENDERS IN ACCORDANCE WITH ANNEXES E AND F HERETO AND
AGREE THAT AGENT SHALL HAVE NO DUTY TO PROVIDE THE SAME TO LENDERS.

 

73

--------------------------------------------------------------------------------


 


(F)                                    ACTIONS IN CONCERT.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, EACH LENDER HEREBY AGREES WITH EACH
OTHER LENDER THAT NO LENDER SHALL TAKE ANY ACTION TO PROTECT OR ENFORCE ITS
RIGHTS ARISING OUT OF THIS AGREEMENT OR THE NOTES (INCLUDING EXERCISING ANY
RIGHTS OF SETOFF) WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF THE
REQUISITE LENDERS, IT BEING THE INTENT OF LENDERS THAT ANY SUCH ACTION TO
PROTECT OR ENFORCE RIGHTS UNDER THIS AGREEMENT AND THE NOTES SHALL BE TAKEN IN
CONCERT AND AT THE DIRECTION OR WITH THE CONSENT OF THE REQUISITE LENDERS.


 


10                                  SUCCESSORS AND ASSIGNS


 

10.1                           Successors and Assigns.  This Agreement and the
other Loan Documents shall be binding on and shall inure to the benefit of each
Credit Party, Agent, Lenders and their respective successors and assigns
(including, in the case of any Credit Party, a debtor-in-possession on behalf of
such Credit Party and any surviving corporation in a merger to which such Credit
Party is a party which merger is permitted by this Agreement), except as
otherwise provided herein or therein.  No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders.  Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void.  The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 


11                                  MISCELLANEOUS


 

11.1                           Complete Agreement; Modification of
Agreement.  The Loan Documents constitute the complete agreement between the
parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 11.2.  Any letter of interest,
commitment letter, fee letter (other than the GE Capital Fee Letter and the
Lender Fee Letter) or confidentiality agreement, if any, between any Credit
Party and Agent or any Lender or any of their respective Affiliates, predating
this Agreement and relating to a financing of substantially similar form,
purpose or effect shall be superseded by this Agreement.

 

11.2                           Amendments and Waivers; Joinder Agreement

 


(A)                                  EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO
BE TAKEN BY AGENT, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING AND (I) IN THE CASE OF THIS AGREEMENT, SIGNED BY
BORROWER, BY REQUISITE LENDERS, REQUISITE REVOLVING LENDERS, REQUISITE TERM
LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE, AND BY AGENT (IF THE SAME
AFFECTS THE RIGHTS OR DUTIES OF AGENT) AND (II) IN THE CASE OF ANY OTHER LOAN
DOCUMENT, SIGNED BY THE PARTIES THERETO AND CONSENTED TO BY REQUISITE LENDERS,
REQUISITE REVOLVING LENDERS, REQUISITE TERM LENDERS OR ALL AFFECTED LENDERS, AS
APPLICABLE.  EXCEPT AS SET FORTH IN CLAUSES (B) AND (C) BELOW, ALL SUCH
AMENDMENTS, MODIFICATIONS,

 

74

--------------------------------------------------------------------------------


 


TERMINATIONS OR WAIVERS REQUIRING THE CONSENT OF ANY LENDERS SHALL REQUIRE THE
WRITTEN CONSENT OF REQUISITE LENDERS.


 


(B)                                 NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF OR CONSENT WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT THAT WAIVES
COMPLIANCE WITH THE CONDITIONS PRECEDENT (I) SET FORTH IN SECTION 2.2(A) TO THE
FUNDING OF ANY ADVANCE SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE REQUISITE REVOLVING LENDERS AND BORROWER OR (II) SET FORTH IN
SECTION 2.2(B) TO THE FUNDING OF THE TERM LOAN SHALL BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING AND SIGNED BY THE REQUISITE TERM LENDERS AND BORROWER. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, NO WAIVER
OR CONSENT WITH RESPECT TO ANY DEFAULT OR ANY EVENT OF DEFAULT SHALL BE
EFFECTIVE FOR PURPOSES OF (A) THE CONDITIONS PRECEDENT TO THE FUNDING OF ANY
ADVANCE SET FORTH IN SECTION 2.2(A) UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE REQUISITE REVOLVING LENDERS AND BORROWER,
(B) SECTION 1.5(E) RELATING TO THE CONVERSION OR CONTINUATION OF ANY ADVANCE
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE REQUISITE REVOLVING
LENDERS AND BORROWER, (C) THE CONDITIONS PRECEDENT TO THE FUNDING OF THE TERM
LOAN SET FORTH IN SECTION 2.2(B) UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
BY THE REQUISITE TERM LENDERS AND BORROWER OR (D) SECTION 1.5(E) RELATING TO THE
CONVERSION OR CONTINUATION OF THE TERM LOAN UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE REQUISITE TERM LENDERS AND BORROWER.


 


(C)                                  NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER SHALL, UNLESS IN WRITING AND SIGNED BY EACH LENDER DIRECTLY AFFECTED
THEREBY:  (I) INCREASE THE PRINCIPAL AMOUNT OF ANY LENDER’S COMMITMENT (WHICH
ACTION SHALL BE DEEMED TO DIRECTLY AFFECT ALL LENDERS); (II) REDUCE THE
PRINCIPAL OF, RATE OF INTEREST ON OR PREPAYMENT PREMIUMS OR OTHER FEES PAYABLE
WITH RESPECT TO ANY LOAN OF ANY AFFECTED LENDER; (III) EXTEND ANY SCHEDULED
PAYMENT DATE (OTHER THAN PAYMENT DATES OF MANDATORY PREPAYMENTS UNDER
SECTION 1.3(B)(II)-(V)) OR FINAL MATURITY DATE OF THE PRINCIPAL AMOUNT OF ANY
LOAN OF ANY AFFECTED LENDER; (IV) WAIVE, FORGIVE, DEFER, EXTEND OR POSTPONE ANY
PAYMENT OF INTEREST OR FEES AS TO ANY AFFECTED LENDER; (V) RELEASE ANY GUARANTY
OR, EXCEPT AS OTHERWISE PERMITTED HEREIN OR IN THE OTHER LOAN DOCUMENTS,
RELEASE, OR PERMIT ANY CREDIT PARTY TO SELL OR OTHERWISE DISPOSE OF, ANY
COLLATERAL WITH A VALUE EXCEEDING $5,000,000 IN THE AGGREGATE (WHICH ACTION
SHALL BE DEEMED TO DIRECTLY AFFECT ALL LENDERS); (VI) CHANGE THE PERCENTAGE OF
THE COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THAT
SHALL BE REQUIRED FOR LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER; AND
(VII) AMEND OR WAIVE THIS SECTION 11.2 OR THE DEFINITIONS OF THE TERMS
“REQUISITE LENDERS”, “REQUISITE TERM LENDERS” OR “REQUISITE REVOLVING LENDERS”
INSOFAR AS SUCH DEFINITIONS AFFECT THE SUBSTANCE OF THIS SECTION 11.2. 
FURTHERMORE, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER AFFECTING THE
RIGHTS OR DUTIES OF AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY AGENT, IN ADDITION TO LENDERS
REQUIRED HEREINABOVE TO TAKE SUCH ACTION.  EACH AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER SHALL BE REQUIRED FOR AGENT TO TAKE ADDITIONAL COLLATERAL
PURSUANT TO ANY LOAN DOCUMENT. NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
OF ANY PROVISION OF ANY NOTE SHALL BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE
OF THE HOLDER OF THAT NOTE.  NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN ANY
CASE SHALL ENTITLE SUCH CREDIT PARTY OR ANY OTHER CREDIT

 

75

--------------------------------------------------------------------------------


 


PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT
EFFECTED IN ACCORDANCE WITH THIS SECTION 11.2 SHALL BE BINDING UPON EACH LENDER
AT THE TIME SUCH AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT IS
EFFECTED AND EACH FUTURE LENDER.


 


(D)                                 IF, IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, WAIVER OR TERMINATION (OTHER THAN WITH RESPECT TO ANY
WAIVER RELATING TO THE PAYMENT OF ANY PREMIUM PAYABLE IN CONNECTION WITH ANY
PREPAYMENT OF THE LOANS) REQUIRING THE CONSENT OF ALL AFFECTED LENDERS, THE
CONSENT OF REQUISITE LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER LENDERS WHOSE
CONSENT IS REQUIRED IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT
OBTAINED AS DESCRIBED IN THIS CLAUSE BEING REFERRED TO AS A “NON-CONSENTING
LENDER”) THEN, AT BORROWER’S REQUEST AGENT (IF AGENT SO AGREES TO PURCHASE IN
ITS SOLE DISCRETION), OR A PERSON REASONABLY ACCEPTABLE TO AGENT (IF SUCH PERSON
SO AGREES TO PURCHASE IN ITS SOLE DISCRETION), SHALL HAVE THE RIGHT WITH AGENT’S
CONSENT (BUT AGENT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM SUCH
NON-CONSENTING LENDERS, AND SUCH NON-CONSENTING LENDERS AGREE THAT THEY SHALL
SELL AND ASSIGN TO AGENT OR SUCH PERSON, AS APPLICABLE, ALL OF THE COMMITMENTS
OF SUCH NON-CONSENTING LENDERS FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF
ALL LOANS HELD BY THE NON-CONSENTING LENDERS AND ALL ACCRUED INTEREST AND FEES
WITH RESPECT THERETO THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE
CONSUMMATED PURSUANT TO AN EXECUTED ASSIGNMENT AGREEMENT.


 


(E)                                  UPON PAYMENT IN FULL IN CASH OF ALL OF THE
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY AND EXPENSE REIMBURSEMENT
OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN MADE) AND TERMINATION OF THE
COMMITMENTS, AND SO LONG AS NO SUITS, ACTIONS PROCEEDINGS, OR CLAIMS ARE PENDING
OR THREATENED AGAINST ANY INDEMNIFIED PERSON ASSERTING ANY DAMAGES, LOSSES OR
LIABILITIES THAT ARE INDEMNIFIED LIABILITIES, AGENT SHALL DELIVER TO BORROWER
TERMINATION STATEMENTS, MORTGAGE RELEASES AND OTHER DOCUMENTS NECESSARY OR
APPROPRIATE TO EVIDENCE THE TERMINATION OF THE LIENS SECURING PAYMENT OF THE
OBLIGATIONS.


 


(F)                                    UPON THE EXECUTION AND DELIVERY BY ANY
PERSON TO AGENT OF A JOINDER AGREEMENT, AS APPLICABLE AS PROVIDED IN SUCH
JOINDER AGREEMENT, (A) SUCH PERSON SHALL BECOME AND BE A CREDIT PARTY HEREUNDER,
AND EACH REFERENCE IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO A “CREDIT
PARTY” SHALL ALSO MEAN AND BE A REFERENCE TO SUCH PERSON, (B) SUCH PERSON SHALL
BECOME AND BE A GUARANTOR UNDER THE SUBSIDIARY GUARANTY, AND EACH REFERENCE IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO A “GUARANTOR” SHALL ALSO MEAN AND
BE A REFERENCE TO SUCH PERSON, (C) SUCH PERSON SHALL BECOME AND BE A GRANTOR
UNDER THE SECURITY AGREEMENT, AND EACH REFERENCE IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO A “GRANTOR” SHALL ALSO MEAN AND BE A REFERENCE TO SUCH PERSON,
(D) SUCH PERSON SHALL BECOME AND BE A PLEDGOR UNDER THE PLEDGE AGREEMENT, AND
EACH REFERENCE IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO A “PLEDGOR” SHALL
ALSO MEAN AND BE A REFERENCE TO SUCH PERSON, AND (E) EACH REFERENCE IN THIS
AGREEMENT, THE SUBSIDIARY GUARANTY, THE SECURITY AGREEMENT AND THE PLEDGE
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT,
AND EACH REFERENCE IN ANY LOAN DOCUMENT TO THE “CREDIT AGREEMENT”, “SUBSIDIARY
GUARANTY”, “SECURITY AGREEMENT”, “PLEDGE AGREEMENT” OR “THEREUNDER”, “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO THE AGREEMENT, SUBSIDIARY GUARANTY,
SECURITY AGREEMENT OR PLEDGE

 

76

--------------------------------------------------------------------------------


 


AGREEMENT SHALL MEAN AND BE A REFERENCE TO THIS AGREEMENT, SUBSIDIARY GUARANTY,
THE SECURITY AGREEMENT OR PLEDGE AGREEMENT, AS APPLICABLE, AS SUPPLEMENTED BY
SUCH JOINDER AGREEMENT.  EACH CREDIT PARTY AGREES THAT (I) NO CONSENT OF SUCH
CREDIT PARTY IS REQUIRED FOR THE EXECUTION AND DELIVERY BY ANY OTHER PERSON OF A
JOINDER AGREEMENT OR FOR SUCH PERSON TO BECOME A PARTY TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY EXECUTING AND DELIVERING SUCH JOINDER AGREEMENT AND
(II) ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT
BE AFFECTED OR DIMINISHED BY ANY OTHER PERSON BECOMING OR FAILING TO BECOME A
PARTY TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

11.3                           Fees and Expenses.  Borrower shall reimburse
Agent for all fees, costs and expenses (including the reasonable fees and
expenses of all of its counsel, advisors, consultants (provided that such
consultants were engaged with the consent (not to be unreasonably withheld) of
Borrower) and auditors) incurred in connection with the negotiation, preparation
and filing and/or recordation of the Loan Documents.  Borrower shall reimburse
Agent (and, with respect to clauses (c), (d), (e) and (f) below, all Lenders)
for all fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel or other advisors (including environmental and management
consultants and appraisers) incurred in connection with:

 


(A)                                  THE FORWARDING TO BORROWER OR ANY OTHER
PERSON ON BEHALF OF BORROWER BY AGENT OF THE PROCEEDS OF ANY LOAN;


 


(B)                                 ANY AMENDMENT, MODIFICATION OR WAIVER OF, OR
CONSENT WITH RESPECT TO, OR TERMINATION OF, ANY OF THE LOAN DOCUMENTS OR RELATED
TRANSACTIONS DOCUMENTS OR ADVICE IN CONNECTION WITH THE ADMINISTRATION OF THE
LOANS MADE PURSUANT HERETO OR ITS RIGHTS HEREUNDER OR THEREUNDER;


 


(C)                                  ANY LITIGATION, CONTEST, DISPUTE, SUIT,
PROCEEDING OR ACTION (WHETHER INSTITUTED BY AGENT, ANY LENDER, ANY CREDIT PARTY
OR ANY OTHER PERSON AND WHETHER AS A PARTY, WITNESS OR OTHERWISE) IN ANY WAY
RELATING TO THE COLLATERAL, ANY OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT TO
BE EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THEREWITH, INCLUDING ANY
LITIGATION, CONTEST, DISPUTE, SUIT, CASE, PROCEEDING OR ACTION, AND ANY APPEAL
OR REVIEW THEREOF, IN CONNECTION WITH A CASE COMMENCED BY OR AGAINST ANY OR ALL
OF THE CREDIT PARTIES OR ANY OTHER PERSON THAT MAY BE OBLIGATED TO AGENT BY
VIRTUE OF THE LOAN DOCUMENTS, INCLUDING ANY SUCH LITIGATION, CONTEST, DISPUTE,
SUIT, PROCEEDING OR ACTION ARISING IN CONNECTION WITH ANY WORK-OUT OR
RESTRUCTURING OF THE LOANS DURING THE PENDENCY OF ONE OR MORE EVENTS OF DEFAULT;
PROVIDED, THAT NO PERSON SHALL BE ENTITLED TO REIMBURSEMENT UNDER THIS CLAUSE
(C) IN RESPECT OF ANY LITIGATION, CONTEST, DISPUTE, SUIT, PROCEEDING OR ACTION
TO THE EXTENT ANY OF THE FOREGOING RESULTS FROM SUCH PERSON’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION
OR TO THE EXTENT ANY OF THE FOREGOING RESULTS FROM ANY DISPUTE AMONG ANY OF
AGENT AND THE LENDERS WHICH DISPUTE DOES NOT INVOLVE ANY CREDIT PARTY;


 


(D)                                 ANY ATTEMPT TO ENFORCE ANY REMEDIES OF AGENT
OR ANY LENDER AGAINST ANY OR ALL OF THE CREDIT PARTIES OR ANY OTHER PERSON THAT
MAY BE OBLIGATED TO AGENT OR ANY LENDER BY VIRTUE OF ANY OF THE LOAN DOCUMENTS,
INCLUDING ANY SUCH ATTEMPT TO

 

77

--------------------------------------------------------------------------------


 


ENFORCE ANY SUCH REMEDIES IN THE COURSE OF ANY WORK-OUT OR RESTRUCTURING OF THE
LOANS DURING THE PENDENCY OF ONE OR MORE EVENTS OF DEFAULT;


 


(E)                                  ANY WORKOUT OR RESTRUCTURING OF THE LOANS
DURING THE PENDENCY OF ONE OR MORE EVENTS OF DEFAULT; AND


 


(F)                                    UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY DEFAULT OR EVENT OF DEFAULT, EFFORTS TO VERIFY, PROTECT,
EVALUATE, ASSESS, APPRAISE, COLLECT, SELL, LIQUIDATE OR OTHERWISE DISPOSE OF ANY
OF THE COLLATERAL;


 

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent or Lender, as
applicable.  Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include:  fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

 

11.4                           No Waiver.  Agent’s or any Lender’s failure, at
any time or times, to require strict performance by the Credit Parties of any
provision of this Agreement or any other Loan Document shall not waive, affect
or diminish any right of Agent or such Lender thereafter to demand strict
compliance and performance herewith or therewith.  Any suspension or waiver of
an Event of Default shall not suspend, waive or affect any other Event of
Default whether the same is prior or subsequent thereto and whether the same or
of a different type.  Subject to the provisions of Section 11.2, none of the
undertakings, agreements, warranties, covenants and representations of any
Credit Party contained in this Agreement or any of the other Loan Documents and
no Default or Event of Default by any Credit Party shall be deemed to have been
suspended or waived by Agent or any Lender, unless such waiver or suspension is
by an instrument in writing signed by an officer of or other authorized employee
of Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.

 

11.5                           Remedies.  Agent’s and Lenders’ rights and
remedies under this Agreement shall be cumulative and nonexclusive of any other
rights and remedies that Agent or any Lender may have under any other agreement,
including the other Loan Documents, by operation of law or otherwise.  Recourse
to the Collateral shall not be required.

 

11.6                           Severability.  Wherever possible, each provision
of this Agreement and the other Loan Documents shall be interpreted in such a
manner as to be effective

 

78

--------------------------------------------------------------------------------


 

and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

 

11.7                           Conflict of Terms.  Except as otherwise provided
in this Agreement or any of the other Loan Documents by specific reference to
the applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

 

11.8                           Confidentiality.  Agent and each Lender agree to
use commercially reasonable efforts (equivalent to the efforts Agent or such
Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all confidential information provided
to them by the Credit Parties and designated as confidential for a period of
three (3) years following receipt thereof, except that Agent and each Lender may
disclose such information (a) to Persons employed or engaged by Agent or such
Lender; (b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority or reasonably believed by Agent or such Lender
(based on advice of Agent’s or such Lender’s counsel) to be compelled by any
court decree, subpoena or legal or administrative order or process; (d) as, on
the advice of Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which Agent or such Lender is a party; or
(f) that ceases to be confidential through no fault of Agent or any Lender.

 

11.9                           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  EACH CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE
NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED

 

79

--------------------------------------------------------------------------------


 

OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
AGENT.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE
(5) BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.

 

11.10                     Notices.  Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other parties, or whenever any of the parties
desires to give or serve upon any other parties any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or delivered (a) upon the earlier of actual
receipt and five (5) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 11.10); (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated in Annex I or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided.  The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice.  Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than Borrower or Agent) designated
in Annex I to receive copies shall in no way adversely affect the effectiveness
of such notice, demand, request, consent, approval, declaration or other
communication.

 

80

--------------------------------------------------------------------------------


 

11.11                     Section Titles.  The Section titles and Table of
Contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

 

11.12                     Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall be an original and all of
which shall collectively constitute one agreement.

 

11.13                     WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY, THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, THE PARTIES
HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

 

11.14                     Press Releases and Related Matters.  Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of GE
Capital or any Lender or its affiliates or referring to this Agreement, the
other Loan Documents or the Related Transactions Documents without at least 2
Business Days’ prior notice to GE Capital (and, if such disclosure will use the
name of any Lender, to such Lender) and without the prior written consent of GE
Capital (and, if such disclosure will use the name of any Lender, such Lender)
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under law and then, in any event, such Credit Party or Affiliate will
consult with GE Capital (and, if such disclosure will use the name of any
Lender, such Lender) before issuing such press release or other public
disclosure.  Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark.  Agent or such Lender shall provide a draft of
any such tombstone or similar advertising material to each Credit Party for
review and approval (such approval not to be unreasonably withheld or delayed)
prior to the publication thereof.  Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

11.15                     Reinstatement.  This Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to

 

81

--------------------------------------------------------------------------------


 

be effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

11.16                     Advice of Counsel.  Each of the parties represents to
each other party hereto that it has discussed this Agreement and, specifically,
the provisions of Sections 11.9 and 11.13, with its counsel.

 

11.17                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

OTELCO INC.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

Name: Michael Dan Weaver

 

Title: Chief Executive Officer

 

 

 

OTELCO TELECOMMUNICATIONS
LLC

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

OTELCO TELEPHONE LLC

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

HOPPER HOLDING COMPANY, INC.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

HOPPER TELECOMMUNICATIONS
COMPANY, INC.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

BRINDLEE HOLDINGS LLC

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

[Signature Page - Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BRINDLEE MOUNTAIN TELEPHONE
COMPANY

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

PAGE & KISER COMMUNICATIONS,
INC.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

BLOUNTSVILLE TELEPHONE
COMPANY, INC.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

MID-MISSOURI HOLDING CORP.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

MID-MISSOURI TELEPHONE
COMPANY

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

 

 

IMAGINATION, INC.

 

 

 

 

 

By:

  /s/ Michael D. Weaver

 

 

 

 Name: Michael Dan Weaver

 

 

 Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and a
Lender

 

 

 

 

 

By:

/s/ Matthew A. Toth III

 

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

AIG ANNUITY INSURANCE
COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Christopher F. Ochs

 

 

Name:

  Christopher F. Ochs

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB, as a Lender

 

 

 

 

 

By:

/s/ Rick Freeman

 

 

Name:

  Rick Freeman

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

ANNEX A (Recitals)

 

to

 

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” has the meaning ascribed thereto in Annex G.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.

 

“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C.

 

“Additional Subordinated Debt Documents” means, for any Permitted Additional
Subordinated Debt, the loan agreement, credit agreement, note purchase
agreement, indenture or other definitive agreement for such Indebtedness to
which any

 

A-1

--------------------------------------------------------------------------------


 

applicable Credit Party is a party, together with any related notes, guarantees
and other documents contemplated to be delivered by any Credit Party thereunder.

 

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, including spouses and lineal
descendants of individuals who are Affiliates of Borrower.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

 

“Agreement” means the Credit Agreement by and among Borrower, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Term Loan Index Margin, the Applicable Revolver LIBOR Margin and
the Applicable Term Loan LIBOR Margin.

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

 

“Applicable Term Loan Index Margin” means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).

 

A-2

--------------------------------------------------------------------------------


 

“Applicable Term Loan LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).

 

“Asset Sale” has the meaning ascribed to it in Section 6.8.

 

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

 

“Blocked Account” means each deposit account designated as a “Blocked Account”
on Disclosure Schedule (3.19), as amended from time to time in accordance with
paragraph (d) of Annex C.

 

“Borrower” has the meaning ascribed thereto in the preamble to the Agreement.

 

“Borrowing Availability” means as of any date of determination the Maximum
Amount less the sum of (i) the Revolving Loan and Swing Line Loan then
outstanding and (ii) the Reserves as then in effect.

 

“Brindlee Holdings” means Brindlee Holdings LLC, a Delaware limited liability
company.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet (excluding the footnotes
thereto) of such lessee in respect of such Capital Lease.

 

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

 

“CERCLA” has the meaning ascribed to it in the definition of Environmental Laws.

 

“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934), other than
Permitted Holders, shall have acquired beneficial ownership (within the meaning
of Rule 13d-3

 

A-3

--------------------------------------------------------------------------------


 

promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the issued and outstanding shares of
capital Stock of Borrower having the right to vote for the election of directors
of Borrower under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Borrower (together with any new directors
whose election by the board of directors of Borrower or whose nomination for
election by the Stockholders of Borrower was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Borrower ceases to
own and control all of the economic and voting rights associated with all of the
outstanding capital Stock of any of its Subsidiaries; or (d) a “change of
control” or similar event shall occur as provided in any Subordinated Debt
Document and, on and after the execution, delivery and/or Incurrence thereof, or
any other agreement governing or evidencing any other material Indebtedness of
Borrower.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges or claims upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Credit Party, (d) any Credit Party’s ownership or use of any
properties or other assets, or (e) any other aspect of any Credit Party’s
business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

“Closing Date” means December 21, 2004.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

A-4

--------------------------------------------------------------------------------


 

“Collateral” means the property covered by the Security Agreement, the
Mortgages, the Pledge Agreements and the other Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.

 

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

 

“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account.”

 

“Commitment Termination Date” means the earliest of (a) December 21, 2009,
(b) the date of termination of Lenders’ obligations to make Advances or permit
existing Loans to remain outstanding pursuant to Section 8.2(b), and (c) the
date of indefeasible prepayment in full by Borrower of the Loans and the
permanent reduction of the Commitments to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
Swing Line Commitment as a subset of its Revolving Loan Commitment) and Term
Loan Commitment as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Revolving Loan Commitment) and Term Loan Commitments, which aggregate commitment
shall be Ninety-Five Million Dollars ($95,000,000) on the Closing Date, as to
each of clauses (a) and (b), as such Commitments may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.

 

“Communications Laws” means, collectively, the Communications Act of 1934, as
amended, and the rules, orders, regulations and other applicable requirements of
the FCC promulgated thereunder, as from time to time in effect.

 

“Communications License” means any license, authorization, certification, waiver
or permit required from the FCC, any PSC, any Franchising Authority or any other
relevant Governmental Authority acting under applicable law or regulations
pertaining to or regulating the Telecommunications Business of the Credit
Parties, including any FCC License, any PSC Authorization and any Franchise.

 

A-5

--------------------------------------------------------------------------------


 

“Compliance Certificate” has the meaning ascribed to it in Annex E.

 

“Condemnation” means any taking of Property, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain, by
reason of any public improvement or condemnation proceeding, or in any other
manner.

 

“Confidential Information Memorandum” means the Confidential Offer Memorandum
dated May, 2004 of CIBC World Markets delivered to Agent.

 

“Consolidated Capital Expenditures” means, with respect to the Credit Parties,
all expenditures (by the expenditure of cash or the Incurrence of Indebtedness)
by the Credit Parties during any measuring period for any fixed assets or
improvements or for replacements, substitutions or additions thereto, that have
a useful life of more than one year and that are required to be capitalized
under GAAP.  Notwithstanding anything to the contrary contained above or
otherwise required by GAAP, to the extent the amount of Consolidated Capital
Expenditures is to be determined for purposes of calculating Consolidated Fixed
Charges for any period ending on or prior to the first anniversary of the
Closing Date, Consolidated Capital Expenditures shall be deemed to equal the sum
of (i) the amount of Consolidated Capital Expenditures for the period commencing
on the Closing Date and ending on the applicable date of determination, and
(ii) the product of (A) $317,000 and (B) twelve (12) minus the number of months
(including fractional representations of partial months) occurring since the
Closing Date.

 

“Consolidated Depreciation and Amortization Expense” means with respect to the
Credit Parties for any period, the total amount of depreciation and amortization
expense of the Credit Parties for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to the Credit Parties for any period,
Consolidated Net Income for such period plus, without duplication: (i) taxes
paid and provision for taxes based on income or profits of the Credit Parties
for such period to the extent such taxes or provision for taxes were deducted in
computing Consolidated Net Income, plus (ii) Consolidated Interest Expense for
such period to the extent the same was deducted in computing Consolidated Net
Income, plus (iii) Consolidated Depreciation and Amortization Expense for such
period to the extent such Consolidated Depreciation and Amortization Expense was
deducted in computing Consolidated Net Income, plus (iv) any non-recurring fees,
expenses or charges related to any Securities Offering, any Investment permitted
pursuant to Section 6.2, acquisition or Indebtedness permitted to be Incurred by
the Agreement (in each case, whether or not successful), deducted in such period
in computing Consolidated Net Income, plus (v) the amount of annual management
and advisory fees and related expenses paid to Seaport Capital deducted in such
period in computing Consolidated Net Income during any period prior to the
Closing Date, plus (vi) any other non-cash charges reducing Consolidated Net
Income for such period (excluding any such charge which requires an accrual of,
or cash reserve for, anticipated cash charges for any future period). 
Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization of, a Subsidiary of Borrower
shall be added to Consolidated Net Income

 

A-6

--------------------------------------------------------------------------------


 

to compute Consolidated EBITDA only to the extent (and in the same proportion)
that the Net Income of such Subsidiary was included in calculating Consolidated
Net Income and only if a corresponding amount would be permitted at the date of
determination to be paid as a dividend to Borrower by such Subsidiary without
prior approval (that has not been obtained), pursuant to the terms of its
charter and all agreements, instruments, judgments, decrees, orders, statutes,
rules and governmental regulations applicable to such Subsidiary or its
stockholders.  Notwithstanding anything to the contrary contained above or
otherwise required by GAAP, to the extent Consolidated EBITDA is to be
determined for any period that includes any of the Fiscal Quarters ending on
March 31, 2004, June 30, 2004, September 30, 2004, and December 31, 2004,
Consolidated EBITDA for such Fiscal Quarters shall be as set forth on
Schedule A.

 

“Consolidated Fixed Charges” means, with respect to the Credit Parties for any
fiscal period, (a) the aggregate of all Consolidated Interest Expense during
such period (excluding any PIK Amounts Incurred during such period) plus
(b) scheduled payments of principal with respect to Indebtedness of the Credit
Parties during such period (excluding any such payments made prior to the
Closing Date), plus (c) Consolidated Capital Expenditures during such period
(other than Consolidated Capital Expenditures to the extent financed with equity
proceeds, asset sale proceeds, insurance or condemnation proceeds or
Indebtedness), plus (d) all Taxes paid in cash during such period (excluding any
such payments made in the period beginning on the Closing Date and ending on
December 31, 2005 to the extent such payments relate to Taxes incurred prior to
the Closing Date).

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date to
(b) Consolidated Fixed Charges for such period.

 

“Consolidated Interest Expense” means, with respect to the Credit Parties for
any period, consolidated interest expense of the Credit Parties for such period,
to the extent such expense was deducted in computing Consolidated Net Income,
determined on a consolidated basis and otherwise determined in accordance with
GAAP, plus, to the extent not included in such consolidated interest expense,
and to the extent Incurred by any Credit Party, without duplication:
(i) interest expense attributable to leases constituting part of a
Sale/Leaseback Transaction and/or Capital Lease Obligations, (ii) amortization
of debt discount and debt issuance cost, (iii) capitalized interest (including,
for the avoidance of doubt, any PIK Amounts), (iv) non-cash interest expense,
(v) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, (vi) net costs associated
with Hedging Obligations (including amortization of fees), (vii) interest
Incurred in connection with Investments in discontinued operations,
(viii) interest in respect of Indebtedness of any other Person to the extent
such Indebtedness is guaranteed by any Credit Party, but only to the extent that
such interest is actually paid by any Credit Party, (ix) the earned discount or
yield with respect to the sale of receivables and (x) accrued interest on
Subordinated Debt, whether or not it is deductible for tax purposes (and whether
or not it is deferred).  Notwithstanding anything to the contrary contained
above or otherwise required by

 

A-7

--------------------------------------------------------------------------------


 

GAAP, to the extent Consolidated Interest Expense is to be determined for
purposes of calculating Consolidated Fixed Charges for any period ending on or
prior to September 30, 2005, Consolidated Interest Expense shall be deemed to
equal actual Consolidated Interest Expense for the period commencing on
January 1, 2005 and ending on the applicable date of determination, in each case
multiplied by a fraction, the numerator of which is twelve (12) and the
denominator of which is the number of full months occurring since January 1,
2005.

 

“Consolidated Net Income” means, with respect to the Credit Parties for any
period, the aggregate of the Net Income of the Credit Parties for such period,
on a consolidated basis; provided, however, that: (i) any net after-tax
extraordinary gains or losses (less all fees and expenses relating thereto)
shall be excluded; (ii) any increase in amortization or depreciation resulting
from purchase accounting in relation to any acquisition that is consummated
after the Closing Date, net of taxes, shall be excluded; (iii) the Net Income
for such period shall not include the cumulative effect of a change in
accounting principles during such period; (iv) any net after-tax income or loss
from discontinued operations and any net after-tax gains or losses on disposal
of discontinued operations shall be excluded; (v) any net after-tax gains or
losses (less all fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors) shall be excluded; (vi) the Net Income for
such period of any Person that is not a Subsidiary of Borrower, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to Borrower or a Subsidiary thereof
in respect of such period; (vii) the Net Income for such period of any
Subsidiary shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or in similar distributions have been legally waived; provided that the net loss
of any such Subsidiary shall be included; (viii) any non-cash compensation
expenses realized for grants of performance shares, stock options or other stock
awards to officers, directors and employees of Borrower or any Subsidiary shall
be excluded and (ix) any non-cash impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 shall be
excluded.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) the outstanding amount of Consolidated Senior Secured Debt as of
such date to (b) Consolidated EBITDA for the period of four consecutive Fiscal
Quarters most recently ended on or prior to such date.

 

“Consolidated Senior Secured Debt” means, as of any date of determination, the
sum of (i) the outstanding principal amount of the Loans hereunder, plus
(ii) the aggregate stated balance sheet amount of all Capital Lease Obligations
of the

 

A-8

--------------------------------------------------------------------------------


 

Credit Parties on a consolidated basis, and (iii) any other secured Indebtedness
of the Credit Parties on a consolidated basis.

 

“Consolidated Total Debt” means, as of any date of determination, without
duplication, the sum of (a) the aggregate stated balance sheet amount of all
Indebtedness of the Credit Parties on a consolidated basis, including the
outstanding principal amount of Consolidated Senior Secured Debt and the
Subordinated Notes, (b) the stated amount of all reimbursement and other
obligations of the Credit Parties with respect to letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, whether or
not matured, and (c) the aggregate stated balance sheet amount or the stated
amount of all Guaranteed Indebtedness (except Guaranteed Indebtedness with
respect to which the primary obligation is not itself Indebtedness) as to the
Credit Parties on a consolidated basis.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) the outstanding amount of Consolidated Total Debt as of such date
to (b) Consolidated EBITDA for the Test Period most recently ended on or prior
to such date.

 

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party or
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

 

A-9

--------------------------------------------------------------------------------


 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party:  (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

“Credit Parties” means Borrower and each of its Subsidiaries.

 

“Debt Issuance” means the Incurrence by any Credit Party of any Indebtedness.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Deferred Interest” means accrued interest (including interest on Deferred
Interest) on the IDS Subordinated Notes or any other Subordinated Debt for any
period the payment of which is deferred pursuant to the applicable IDS
Subordinated Notes Indenture or other applicable Additional Subordinated Debt
Document.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

 

“Disbursement Account” means each deposit account designated as a “Disbursement
Account” on Disclosure Schedule (3.19), as amended from time to time in
accordance with paragraph (d) of Annex C.

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.16) in the Index to the Agreement.

 

“Disposition” means (i) any sale, assignment, lease, transfer or other
disposition (including any Sale/Leaseback Transaction or any sale of any of
Stock of any Subsidiary of Borrower) of any Property by any Credit Party to any
other Person and/or (ii) any casualty to any Property or any Condemnation.  The
term Disposition shall not include any Debt Issuance or Stock Issuance.

 

“Disqualified Stock” means, with respect to any Person, any Stock of such Person
which, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event: (i) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise; (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock; or (iii) is redeemable at the option of the
holder thereof, in whole or in part, in each case prior to the first anniversary
of the maturity date of the Initial IDS Subordinated Notes issued on the Closing
Date; provided, however, that only the portion of Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such first anniversary shall be deemed
to be Disqualified Stock; provided further, however, that if such Stock is
issued to any

 

A-10

--------------------------------------------------------------------------------


 

employee or to any plan for the benefit of employees of Borrower or its
Subsidiaries or by any such plan to such employees, such Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by Borrower in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability. 
Notwithstanding any provision to the contrary herein, Borrower’s Class B common
stock that is exchangeable for Initial IDS-Linked Subordinated Notes shall not
be Disqualified Stock.  In addition, notwithstanding clause (iii) of this
definition, any Stock that would constitute Disqualified Stock solely because
the holders thereof have the right to require Borrower to repurchase such Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Stock provide that Borrower may not
repurchase or redeem any such Stock pursuant to such provisions unless such
repurchase or redemption complies with Section 6.14.

 

“Distributable Cash” means, as of any specified date, an amount of cash equal to
the remainder of:

 

(a)                                  Consolidated EBITDA for the period (taken
as one accounting period) from January 1, 2005 through the end of the Fiscal
Quarter most recently ended prior to such specified date (for these purposes,
the subject period), less

 

(b)                                 the sum of:

 

(i) Consolidated Interest Expense (exclusive of original issue discount
amortization, non-cash interest expense (including any PIK Amounts) and current
and deferred interest payable with respect to the Subordinated Debt) for such
subject period;

 

(ii) any mandatory prepayment during such subject period that results in a
permanent reduction to the principal amount (or commitments under a revolving
facility) of Indebtedness payable under the Loan Documents prior to its
scheduled maturity (to the extent not included in clause (i) above) for such
subject period (other than any mandatory prepayment pursuant to
Section 1.3(b)(ii), (iii) or (vi)); provided that if such Indebtedness is
Incurred in any such period that replaces such Indebtedness previously prepaid
or commitments under a revolving facility are increased to previous levels,
which prepayment (or reduction in commitments under a revolving credit facility)
resulted in a reduction to Distributable Cash pursuant to this clause,
Distributable Cash shall be increased by an amount up to such previous
reduction;

 

(iii) Consolidated Capital Expenditures made in cash during such subject period
(except to the extent financed with (x) an Incurrence of Indebtedness, until
such Indebtedness is repaid, (y) equity proceeds or (z) insurance proceeds)
minus Net Cash Proceeds (except to the extent such Net Cash Proceeds is included
in Consolidated EBITDA) of any Disposition applied during

 

A-11

--------------------------------------------------------------------------------


 

such subject period pursuant to the IDS Subordinated Notes Indenture and this
Agreement to finance such Consolidated Capital Expenditures; and

 

(iv) consolidated cash income Tax expense of the Credit Parties for income Taxes
paid in cash during such subject period minus cash income tax refunds received
by any of the Credit Parties during such subject period;

 

provided, however, that amounts shall be included in this clause (b) for any
period only to the extent not duplicative of any cost or expense which is
reflected in Consolidated Net Income for such period and which has not been
added back to Net Income in calculating Consolidated EBITDA for such period.

 

“Dividend Suspension Period” means, with respect to any period (for these
purposes, the “subject period”) consisting of one or more consecutive,
four-Fiscal Quarter periods of Borrower as of the end of which either (a) the
Consolidated Fixed Charge Coverage Ratio is less than 1.20 to 1.00 or (b) the
Consolidated Senior Leverage Ratio is greater than 3.10 to 1.00, the period
commencing on the date Borrower is required to deliver a Compliance Certificate
pursuant to Section 4.1 in respect of the first such four-Fiscal Quarter period
in such subject period and ending on date on which Borrower delivers a
Compliance Certificate pursuant to Section 4.1 in respect of the last Fiscal
Quarter of Borrower in such subject period.

 

“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules and regulations, now or hereafter in
effect, and any applicable judicial or administrative interpretation thereof,
including any applicable judicial or administrative order, consent decree, order
or judgment, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation). 
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”);
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C.
§§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C.
§§ 651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.),
and any and all regulations promulgated thereunder, and all analogous state,
local and foreign counterparts or equivalents and any transfer of ownership
notification or approval statutes.

 

A-12

--------------------------------------------------------------------------------


 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal (within the meaning of Section 4203 or 4205 of
ERISA) of any Credit Party or any ERISA Affiliate from any Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under

 

A-13

--------------------------------------------------------------------------------


 

Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days;
(g) any other event or condition that could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.

 

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

 

“Event of Default” has the meaning ascribed to it in Section 8.1.

 

“Excess Cash” means, as of any specified date, an amount equal to the remainder
of (a) Distributable Cash for the period (taken as one accounting period) from
January 1, 2005 through the end of the Fiscal Quarter most recently ended prior
to such specified date (for these purposes, the subject period), less (b) the
sum of cash interest payments (except for payments made pursuant to
Section 6.14(m)) made by Borrower in respect of the Subordinated Debt during
such subject period and on such specified date.

 

“Excluded Account” means each deposit account designated as an “Excluded
Account” on Disclosure Schedule (3.19), as amended from time to time in
accordance with paragraph (d) of Annex C.

 

“Excluded Debt Issuance Proceeds” means (a) the Net Cash Proceeds from the Debt
Issuance pursuant to the transactions consummated on the Closing Date which
constitute Related Transactions and which are consummated in accordance with the
Related Transaction Documents as they exist on the Closing Date, (b) the Net
Cash Proceeds from any Debt Issuance by any Credit Party that is permitted
pursuant to Section 6.3(a)(i), (ii), (iv), (v), (viii), (x), (xiii) or (xvi),
(c) the Net Cash Proceeds from any Debt Issuance by Borrower that is permitted
pursuant to Section 6.3(a)(vii), but only to the extent that the Net Cash
Proceeds therefrom are applied (i) concurrently with the issuance thereof, to
refinance Permitted Additional Subordinated Debt of Borrower in accordance with
Section 6.3(a)(vii) or (ii) not later than 90 days after any Debt Issuance
referred to in this clause (c), the Net Cash Proceeds therefrom are applied (x)
to finance a Permitted Acquisition or (y) to finance permitted Consolidated
Capital Expenditures, and (d) the Net Cash Proceeds from any Debt Issuance by
Borrower that is permitted pursuant to Section 6.3(a)(xv), but only to the
extent that the Net Cash Proceeds therefrom are applied (i) concurrently with
the issuance thereof, to refinance IDS Subordinated Notes of Borrower in
accordance with Section 6.3(a)(xv) or Permitted Additional Subordinated Debt of
Borrower in accordance with Section 6.3(a)(xv) or (ii) not later than 90 days
after any Debt Issuance referred to in this clause (d), the Net Cash Proceeds
therefrom are

 

A-14

--------------------------------------------------------------------------------


 

applied (x) to finance a Permitted Acquisition or (y) to finance permitted
Consolidated Capital Expenditures.

 

“Excluded Disposition Proceeds” means (I) the Net Cash Proceeds of any
Disposition permitted by Section 6.8(a), (d), (f), (g) (h), (i) or (j), (II) the
Net Cash Proceeds of any Condemnation to the extent the application of such
proceeds is addressed under a Mortgage and (III) the proceeds of casualty
insurance which are addressed under Section 5.4(c).

 

“Excluded Stock Issuance Proceeds” means (a) the Net Cash Proceeds from the
Stock Issuance pursuant to the transactions consummated on the Closing Date
which constitute Related Transactions and which are consummated in accordance
with the Related Transaction Documents, (b) the Net Cash Proceeds from any Stock
Issuance by any Subsidiary of Borrower that is permitted pursuant to
Section 6.5, or (c) the Net Cash Proceeds from any Stock Issuance by Borrower
that is permitted pursuant to Section 6.5, but only to the extent that not later
than 90 days after any such Stock Issuance by Borrower, such Net Cash Proceeds
are applied (i) to finance a Permitted Acquisition, (ii) to finance permitted
Consolidated Capital Expenditures, (iii) to prepay Subordinated Debt or (iv) to
repurchase shares of Borrower’s common stock permitted by Section 6.14(l).

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

 

“FCC” means the Federal Communication Commission and any successor thereto.

 

“FCC License” means any Governmental Authorization granted or issued by the FCC.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the federal
funds effective rate publicly quoted from time to time by
The Wall Street Journal as the federal funds “effective rate” (or, if
The Wall Street Journal ceases quoting a federal funds effective rate, the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System as determined by Agent by reference to the
federal funds rate publicly quoted in a reputable business publication selected
by Agent in good faith, which determination shall be final, binding and
conclusive (absent manifest error)).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letters” means the GE Capital Fee Letter and the Lender Fee Letter.

 

A-15

--------------------------------------------------------------------------------


 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Final Maturity Date” means December 21, 2009.

 

“Financial Covenants” means the financial covenants set forth in Annex G.

 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Borrower delivered in accordance with
Section 3.4 and Annex E.

 

“Fiscal Month” means any of the monthly accounting periods of Borrower.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

“Franchise” means an initial Governmental Authorization or renewal thereof
issued by a Franchising Authority which authorizes the acquisition, ownership,
construction or operation of a cable television system.

 

“Franchising Authority” means any Governmental Authority authorized by any
federal, state or local law to grant a Franchise or to exercise jurisdiction
over the rates or services provided by a cable television system pursuant to a
Franchise or over Persons holding a Franchise.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.

 

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

 

“GE Capital Fee Letter” means that certain letter, dated as of the Closing Date,
between GE Capital and Borrower with respect to certain Fees to be paid from
time to time by Borrower to GE Capital.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks,

 

A-16

--------------------------------------------------------------------------------


 

Patents, and all applications therefor and reissues, extensions or renewals
thereof, rights in Intellectual Property, interests in partnerships, joint
ventures and other business associations, licenses, permits, copyrights, trade
secrets, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including insurance for fire, damage, loss and
casualty, whether covering personal property, real property, tangible rights or
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, choses in
action, deposit, checking and other bank accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

 

“Goods” means any “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included  in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department, court, central bank
or other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including, without
limitation, the FCC, any PSC and any Franchising Authority).

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any material filing, qualification or registration with, any Governmental
Authority, including any FCC License, any PSC Authorization and any Franchise.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than

 

A-17

--------------------------------------------------------------------------------


 

product warranties given in the ordinary course of business) or (e) indemnify
the owner of such primary obligation against loss in respect thereof.  The
amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness, or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the Subsidiary Guaranty and any other guaranty
executed by any Guarantor in favor of Agent and Lenders in respect of the
Obligations.

 

“Guarantor” means each Credit Party (other than Borrower and Mid-Missouri
Telephone) and each other Person, if any, that (i) executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement, or
(ii) becomes a “Guarantor” under the Subsidiary Guaranty by the execution of a
Joinder Agreement.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under: (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements; and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

 

“Holding Companies” means each of Borrower, Brindlee Holdings, Hopper Holding,
Mid-Missouri Holding and Page and Kiser Communications.

 

“Hopper Holding” means Hopper Holding Company, Inc., an Alabama corporation.

 

“IDS Payment Date” means the 30th day of each March, June, September and
December (or, if such  day is not a Business Day, the first Business Day
following such day) commencing March 30, 2005.

 

“IDS Securities” means Initial IDS Securities and Subsequent IDS Securities.

 

A-18

--------------------------------------------------------------------------------


 

“IDS Subordinated Notes” means (i) the Initial IDS Subordinated Notes and
(ii) any Subsequent IDS Subordinated Notes.

 

“IDS Subordinated Notes Documents” means the Initial IDS Subordinated Notes
Documents and any Subsequent IDS Subordinated Notes Documents.

 

“IDS Subordinated Notes Indenture” means (i) the Initial IDS Subordinated Notes
Indenture and (ii) the Subsequent IDS Subordinated Notes Indenture.

 

“Imagination” means Imagination, Inc., a Missouri corporation.

 

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Stock of a Person existing at the
time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary.

 

“Indebtedness” means, with respect to any Person: (i) the principal and premium
(if any) of any indebtedness of such Person, whether or not contingent:  (a) in
respect of borrowed money, (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (c) representing the
deferred and unpaid purchase price of any property, which purchase price is due
more than six months after the date of placing the property in service or taking
delivery and title thereto, (d) in respect of Capital Lease Obligations or
(e) representing any Hedging Obligations, if and to the extent that any of the
foregoing Indebtedness (other than letters of credit and Hedging Obligations)
would appear as a liability on a balance sheet (excluding the footnotes thereto)
of such Person prepared in accordance with GAAP; (ii) to the extent not
otherwise included, any Guaranteed Indebtedness as to such Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business and other than Guaranteed Indebtedness with respect to which the
primary obligation is not itself Indebtedness); and (iii) to the extent not
otherwise included, Indebtedness of another Person secured by a Lien on any
asset owned by such Person (whether or not such Indebtedness is assumed by such
Person); provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Person; provided, further,
that any obligation of Borrower or any Subsidiary in respect of account credits
to participants under the LTIP or any successor or similar compensation plan,
shall be deemed not to constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

 

“Indemnified Person” has the meaning ascribed to it in Section 1.13.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release

 

A-19

--------------------------------------------------------------------------------


 

H.15 (519) entitled “Selected Interest Rates” as the Bank prime loan rate or its
equivalent), and (ii) the Federal Funds Rate plus 50 basis points per annum. 
Each change in any interest rate provided for in the Agreement based upon the
Index Rate shall take effect at the time of such change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Initial IDS Common Stock” means (i) the shares of the Class A common stock of
Borrower issued on the Closing Date pursuant to the Registration Statement and
which comprise a portion of the Initial IDS Securities and (ii) the shares of
the Class A common stock of Borrower issued after the Closing Date as part of
the Initial IDS Securities required to be issued pursuant to the Investor Rights
Agreement upon exchange of any Class B common stock of Borrower issued on the
Closing Date as part of the Related Transactions.

 

“Initial IDS Documents” means the Registration Statement, the Initial IDS
Securities, the Initial IDS Subordinated Notes Documents and the other documents
and agreements entered into in connection with the issuance of Initial IDS
Securities or Initial IDS Subordinated Notes.

 

“Initial IDS Securities” means income deposit securities of Borrower comprised
of one share of Initial IDS Common Stock and a certain principal amount of
Initial IDS-Linked Subordinated Notes.

 

“Initial IDS-Linked Subordinated Notes” means (i) the senior subordinated notes
of Borrower issued on the Closing Date pursuant to the Initial IDS Subordinated
Notes Indenture as part of the Related Transactions and which comprise a portion
of the Initial IDS Securities and (ii) the senior subordinated notes of Borrower
issued after the Closing Date pursuant to the Initial IDS Subordinated Notes
Indenture as part of Initial IDS Securities required to be issued pursuant to
the Investor Rights Agreement upon exchange of any Class B common stock of
Borrower issued on the Closing Date as part of the Related Transactions.

 

“Initial IDS Subordinated Notes” means (i) the Initial IDS-Linked Subordinated
Notes and (ii) the Initial Non-IDS-Linked Subordinated Notes.

 

“Initial IDS Subordinated Notes Documents” means the Initial IDS Subordinated
Notes, the Initial IDS Subordinated Notes Indenture and each other document
executed by any Credit Party pursuant to any such document.

 

“Initial IDS Subordinated Notes Indenture” means the Indenture dated as of
December 21, 2004, between Borrower, as issuer, the Subsidiaries of Borrower
party thereto, as guarantors, and the Initial IDS Subordinated Notes Trustee.

 

“Initial IDS Subordinated Notes Trustee” means Wells Fargo Bank, National
Association, as indenture trustee pursuant to the Initial IDS Subordinated Notes
Indenture.

 

A-20

--------------------------------------------------------------------------------


 

“Initial Non-IDS-Linked Subordinated Notes” means the senior subordinated notes
of Borrower issued on the Closing Date pursuant to the Initial IDS Subordinated
Notes Indenture as part of the Related Transactions but which do not comprise a
portion of Initial IDS Securities.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificates of deposit, and all promissory notes and other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercompany Notes” has the meaning ascribed to it in Section 6.3.

 

“Interest Deferral Period” means, with respect to any period (for these
purposes, the “subject period”) consisting of one or more consecutive,
four-Fiscal Quarter periods of Borrower as of the end of which either (a) the
Consolidated Fixed Charge Coverage Ratio is less than 1.15 to 1.00 or (b) the
Consolidated Senior Leverage Ratio is greater than 3.20 to 1.00, the period
commencing on the date Borrower is required to deliver a Compliance Certificate
pursuant to Section 4.1 in respect of the first such four-quarter period in such
subject period and ending on the date on which Borrower delivers a Compliance
Certificate pursuant to Section 4.1 in respect of the last Fiscal Quarter of
Borrower in such subject period.

 

“Interest Payment Date” means (a) as to any Index Rate Loan, each March 21,
June 21, September 21 and December 21; and (b) as to any LIBOR Loan, the last
day of the applicable LIBOR Period, provided, that in the case of any LIBOR
Period greater than three months in duration, interest shall be payable at three
month intervals and on the last day of such LIBOR Period; and provided further
that, in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other tangible personal
property that are held by or on behalf of any Credit Party for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

A-21

--------------------------------------------------------------------------------


 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Credit Party,  including the rights of such
Credit Party to any securities account and the financial assets held by a
securities intermediary in such securities account and any free credit balance
or other money owing by any securities intermediary with respect to that
account; (iii) all securities accounts of any Credit Party; (iv) all commodity
contracts of any Credit Party; and (v) all commodity accounts held by any Credit
Party.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration (including
agreements providing for the adjustment of purchase price) of Indebtedness,
Stock or other securities issued by any other Person and investments that are
required by GAAP to be classified on the balance sheet of Borrower in the same
manner as the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property by such Person to
such other Person.  The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustment
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

 

“Investor Rights Agreement” means the Investor Rights Agreement dated as of
December 21, 2004 among Borrower and the holders of Borrower’s Class B common
stock on the Closing Date.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 5.13 to the Agreement.

 

“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and any other Person that becomes a “Lender” hereunder pursuant
to Section 1.16(d) or Section 9.1(a).

 

“Lender Fee Letter” means that certain letter, dated as of the Closing Date,
between the initial Lenders and Borrower with respect to certain Fees to be paid
on the Closing Date by Borrower to the initial Lenders.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including

 

A-22

--------------------------------------------------------------------------------


 

rights to payment or performance under a letter of credit, whether or not such
Credit Party, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two, three or six months thereafter, as selected by Borrower’s irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

 

(a)                                  if any LIBOR Period would otherwise end on
a day that is not a LIBOR Business Day, such LIBOR Period shall be extended to
the next succeeding LIBOR Business Day unless the result of such extension would
be to carry such LIBOR Period into another calendar month in which event such
LIBOR Period shall end on the immediately preceding LIBOR Business Day;

 

(b)                                 any LIBOR Period that would otherwise extend
beyond the Commitment Termination Date shall end two (2) LIBOR Business Days
prior to such date;

 

(c)                                  any LIBOR Period that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;

 

(d)                                 Borrower shall select LIBOR Periods so as
not to require a payment or prepayment of any LIBOR Loan during a LIBOR Period
for such Loan; and

 

(e)                                  Borrower shall select LIBOR Periods so that
there shall be no more than ten (10) separate LIBOR Loans in existence at any
one time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)                                  the offered rate for deposits in United
States Dollars for the applicable LIBOR Period that appears on Telerate
Page 3750 as of 11:00 a.m. (London time), on the second full LIBOR Business Day
next preceding the first day of such LIBOR Period (unless such date is not a
Business Day, in which event the next succeeding Business Day will be used);
divided by

 

(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day that is two (2) LIBOR Business Days
prior to the beginning of such

 

A-23

--------------------------------------------------------------------------------


 

LIBOR Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Federal Reserve Board or other Governmental
Authority having jurisdiction with respect thereto, as now and from time to time
in effect) for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board) that are required to
be maintained by a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be acceptable to Agent.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, security interest, easement or encumbrance,
or priority or other security agreement or preferential arrangement of any kind
or nature whatsoever (including any lease or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Code or comparable law of any
jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 3.13.

 

“Loan Account” has the meaning ascribed to it in Section 1.12.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Fee Letters and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.

 

“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loan.

 

“LTIP” means any long-term incentive or similar compensation plan maintained by
Borrower or its Subsidiaries.

 

“M&A Software License” means that certain License Agreement for Software
Programs, executed by Martin and Associates, Inc. dated June 14, 1999 and by
OTELCO Telephone, LLC dated June 18, 1999.

 

“Management Group” means the group consisting of the directors, executive
officers and other personnel of Borrower on the Closing Date.

 

A-24

--------------------------------------------------------------------------------


 

“Margin Stock” has the meaning ascribed to it in Section 3.10.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Credit Parties
considered as a whole, (b) Borrower’s ability to pay any of the Loans or any of
the other Obligations in accordance with the terms of the Agreement or the
ability of any Credit Party to perform any of its other obligations under the
Loan Documents, (c) the Collateral or Agent’s Liens, on behalf of itself and
Lenders, on the Collateral or the priority of such Liens, or (d) Agent’s or any
Lender’s rights and remedies under the Agreement and the other Loan Documents.

 

“Material Real Estate” means (i) the Real Estate subject to any Mortgage,
(ii) any Real Estate having a value in excess of $250,000, (iii) any Real Estate
leased, subleased or used by any Credit Party with respect to which the
aggregate annual payments therefor exceed $50,000, and/or (iv) any Real Estate
that the Requisite Lenders have determined is material to the business,
operations, assets or financial condition of the Credit Parties.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Mid-Missouri Acquisition” means the acquisition by Borrower of all of the Stock
of Mid-Missouri Holding pursuant to the terms of the Mid-Missouri Acquisition
Agreement.

 

“Mid-Missouri Acquisition Agreement” means the Agreement and Plan of Merger
dated as of December 21, 2004 among Mid-Missouri Parent, LLC, Mid-Missouri
Holding, Borrower and Otelco Merger Subsidiary, Inc.

 

“Mid-Missouri Entities” means Mid-Missouri Holding, Mid-Missouri Telephone and
Imagination.

 

“Mid-Missouri Holding” means Mid-Missouri Holding Corp., a Delaware corporation.

 

“Mid-Missouri Telephone” means Mid-Missouri Telephone Company, a Missouri
corporation.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor rating
agency.

 

“Mortgaged Properties” has the meaning assigned to it in Annex D.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.

 

A-25

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Multiple Employer Plan” means a “section 413(c) plan” as defined in Treasury
Regulations Section 1.413-2 and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Net Cash Proceeds” means:

 

(a) with respect to any Disposition, (i) the aggregate amount of cash proceeds
received by any Credit Party in respect of such Disposition (including any cash
proceeds received at any time by any Credit Party as income or other proceeds of
any noncash proceeds or other consideration in respect of any Disposition as and
when received), less (ii) the sum without duplication of the following amounts,
but only to the extent not already deducted in arriving at the amount referred
to in clause (a)(i) above: (A) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such Disposition
and payable by any Credit Party in connection therewith (in each case, paid to
non-Affiliates); (B) taxes payable by any Credit Party in connection with such
Disposition; (C) amounts payable by any Credit Party to holders of senior Liens
(to the extent such Liens constitute Permitted Encumbrances hereunder), if any,
on the Property that is the subject of such Disposition and required to be, and
which is, repaid by any Credit Party under the terms thereof as a result thereof
(including in order to obtain the consent of such holders to make such
Disposition); (D) an appropriate reserve for indemnities, purchase price
adjustments and other contingent liabilities in accordance with GAAP in
connection with such Disposition; and (E) an appropriate reserve for income
taxes in accordance with GAAP in connection with respect of such Disposition;
provided that the reversal of any such reserve shall be deemed to be cash
proceeds received by a Credit Party in respect of such Disposition; and

 

(b) with respect to any Debt Issuance or Stock Issuance, the gross amount of
cash proceeds paid to or received by any Credit Party in respect of such Debt
Issuance or Stock Issuance as the case may be (including any cash proceeds
received at any time by any Credit Party as income or other proceeds of any
noncash proceeds or other consideration in respect of any Debt Issuance or Stock
Issuance as and when received), net of underwriting discounts and commissions
and other reasonable costs and expenses directly incurred by such Credit Party
and paid to non-Affiliates in connection therewith.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

A-26

--------------------------------------------------------------------------------


 

“Non-Funding Lender” means any Lender that has failed to fund all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under the Agreement and the other Loan Documents.

 

“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

 

“Notice of Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan
Documents.  This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, Charges, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under the Agreement or any of the other Loan Documents.

 

“Page and Kiser Communications” means Page and Kiser Communications, Inc., an
Alabama corporation.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest:  (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

A-27

--------------------------------------------------------------------------------


 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 6.1(b).

 

“Permitted Additional Subordinated Debt” means Indebtedness of Borrower
evidenced by a new issue of unsecured, subordinated debt securities of Borrower,
so long as (a) such Indebtedness has a final maturity no earlier than two years
after the Final Maturity Date and no amortization prior to two years after the
Final Maturity Date; (b) such Indebtedness does not (i) have guarantors that are
not Subsidiary Guarantors, (ii) have obligors other than Borrower or
(iii) provide for security; (c) the subordination provisions, standstill
provisions and remedies of such Indebtedness are identical to (or, from the
perspective of the Lenders, more favorable than) those which applied to the
Initial IDS-Linked Subordinated Notes issued on the Closing Date; (d) such
Indebtedness has covenants, defaults and other terms that are not, taken as a
whole, less favorable to Borrower and its Subsidiaries than those which applied
to the Initial IDS-Linked Subordinated Notes issued on the Closing Date; (e) the
documentation governing such Indebtedness is otherwise reasonably satisfactory
to Agent (it being understood that documentation substantially identical to the
Initial IDS Subordinated Notes Documents shall be reasonably satisfactory to
Agent); and (f) such Indebtedness is issued in accordance with
Section 6.3(a)(vii).

 

“Permitted Encumbrances” means the following encumbrances:  (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $1,000,000 at any time for all Credit Parties combined,
so long as such Liens attach only to Inventory; (f) deposits securing, or in
lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (g) any attachment or judgment lien not constituting an Event
of Default under Section 8.1(j); (h) zoning restrictions, easements, licenses,
or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; and (j) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement.

 

“Permitted Holders” means Seaport Capital and the Management Group.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability

 

A-28

--------------------------------------------------------------------------------


 

company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“PIK Amounts” means, (a) in respect of any Subsequent IDS Subordinated Notes as
to which the Subsequent IDS Subordinated Notes Documents governing such
Subsequent IDS Subordinated Notes provides that payments of interest due and
owing in respect of such Subsequent IDS Subordinated Notes are not required to
be paid in cash, but may instead be paid with a payment-in-kind by automatically
adding to the outstanding principal amount of such Subsequent IDS Subordinated
Notes an amount equal to the accrued, and unpaid, interest on such Subsequent
IDS Subordinated Notes, the amount equal to the aggregate of all paid
payment-in-kind interest that is added to the outstanding principal of such
Subsequent IDS Subordinated Notes, (b) in respect of any Permitted Additional
Subordinated Debt as to which the Additional Subordinated Debt Documents
governing such Permitted Additional Subordinated Debt provides that payments of
interest due and owing in respect of such Permitted Additional Subordinated Debt
are not required to be paid in cash, but may instead be paid with a
payment-in-kind by automatically adding to the outstanding principal amount of
such Permitted Additional Subordinated Debt an amount equal to the accrued, and
unpaid, interest on such Permitted Additional Subordinated Debt, the amount
equal to the aggregate of all paid payment-in-kind interest that is added to the
outstanding principal of such Permitted Additional Subordinated Debt, and (c) in
respect of any Indebtedness Incurred pursuant to Section 6.3(a)(xvi) as to which
the documentation governing such Indebtedness provides that payments of interest
due and owing in respect of such Indebtedness are not required to be paid in
cash, but may instead be paid with a payment-in-kind by automatically adding to
the outstanding principal amount of such Indebtedness an amount equal to the
accrued, and unpaid, interest on such Indebtedness, the amount equal to the
aggregate of all paid payment-in-kind interest that is added to the outstanding
principal of such Indebtedness.

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.

 

“Pledge Agreements” means (i) the Pledge Agreement of even date herewith
executed by Borrower and each other Credit Party that is a signatory thereto in
favor of Agent, on behalf of itself and Lenders, pledging all Stock of the
Subsidiary of Borrower other than Mid-Missouri Telephone and (ii) any other
pledge agreement entered into after the Closing Date by any Credit Party (as
required by the Agreement or any other Loan Document).

 

“Preferred Stock” means any Stock with preferential right of payment of
dividends or upon liquidation, dissolution, or winding up.

 

“Prior Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 30, 2003 among Borrower (as successor in interest to

 

A-29

--------------------------------------------------------------------------------


 

Rural LEC Acquisition LLC), the Subsidiary Borrowers referred to therein,
CoBank, ACB, as Administrative Agent, and each of the lenders party thereto from
time to time, as amended, modified or supplemented.

 

“Prior Credit Agreement Documents” means the Prior Credit Agreement, together
with each other agreement, instrument or document executed and delivered in
connection therewith or pursuant thereto (including the “Loan Documents” as
defined in the Prior Credit Agreement).

 

“Prior Lender Agent” means CoBank, ACB as administrative agent under the Prior
Credit Agreement.

 

“Prior Lenders” means CoBank, ACB and any other lender party to the Prior Credit
Agreement and/or the Prior Master Loan Agreement.

 

“Prior Lender Obligations” means all obligations of Borrower and the other
Credit Parties arising under or in connection with any of the Prior Credit
Agreement Documents and/or the Prior Master Loan Agreement Documents.

 

“Prior Master Loan Agreement” means that certain Master Loan Agreement dated as
of November 17, 1999 between Mid-Missouri Holding and CoBank, ACB, as amended,
modified or supplemented.

 

“Prior Master Loan Agreement Documents” means the Prior Master Loan Agreement,
together with each other agreement, instrument or document executed and
delivered in connection therewith or pursuant thereto (including the “Loan
Documents” as defined in the Prior Master Loan Agreement).

 

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral, including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

 

A-30

--------------------------------------------------------------------------------


 

“Pro Forma” means the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of September 30, 2004  after giving pro forma effect to the
Related Transactions.

 

“Pro Forma Basis” means, for purposes of determining compliance with any
financial covenant or test hereunder, determining whether the conditions to the
Incurrence of Indebtedness pursuant to Section 6.3 have been met and determining
whether the conditions precedent to a Permitted Acquisition have been met, that
the subject transaction shall be deemed to have occurred as of the first day of
the four consecutive fiscal quarters most recently ended for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof (the “Reference Period”).  For purposes of making calculations
on a “Pro Forma Basis” hereunder, (a) any Permitted Acquisition shall be
calculated on a pro forma basis assuming that such Permitted Acquisition had
occurred on the first day of the Reference Period, provided that any adjustments
made that are not permitted pursuant to Regulation S-X under the Securities Act
of 1933 shall be subject to the consent of Agent, (b) any Indebtedness to be
Incurred by any Person in connection with the consummation of any Debt Issuance
or Permitted Acquisition will be assumed to have been Incurred on the first day
of the Reference Period, (c) the gross interest expenses, determined in
accordance with GAAP, with respect to such Indebtedness assumed to have been
Incurred on the first day of the Reference Period that bears interest at a
floating rate shall be calculated at the current rate under the agreement
governing such Indebtedness (including this Agreement if the Indebtedness is
Incurred hereunder), and (d) any gross interest expense, determined in
accordance with GAAP, Incurred during the Reference Period that was or is to be
refinanced with proceeds of Indebtedness assumed to have been Incurred as of the
first day of the Reference Period will be excluded from the calculation for
which a Pro Forma Basis is being given.

 

“Projections” means Borrower’s forecasted consolidated: (a) balance sheets;
(b) profit and loss statements;  and (c) cash flow statements, in each case
included in the Confidential Information Memorandum previously delivered to the
Lenders.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to the Term Loan, the
percentage obtained by dividing (i) the Term Loan Commitment of that Lender by
(ii) the aggregate Term Loan Commitments of all Lenders, as any such percentages
may be adjusted by assignments permitted pursuant to Section 9.1, (c) with
respect to all Loans, the percentage obtained by dividing (i) the aggregate
Commitments of that Lender by (ii) the aggregate Commitments of all Lenders, and
(d) with respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders.

 

A-31

--------------------------------------------------------------------------------


 

“PSC” means any state Governmental Authority that exercises jurisdiction over
the rates or services or the acquisition, ownership, construction or operation
of any telecommunications systems or over Persons who own, construct or operate
a telecommunications system, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in such state, including,
without limitation, the PSC of Alabama and the PSC of Missouri.

 

“PSC Authorization” means any Governmental Authorization granted or issued by a
PSC.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualified Assignee” means (a) any Lender, any Affiliate (as defined in clause
(a) and/or (b) of the definition of “Affiliate” in this Annex A) of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate (as defined in clause (a) and/or (b) of the definition of
“Affiliate” in this Annex A) of such investment advisor, and (b) any commercial
bank, savings and loan association or savings bank or any other entity which is
an “accredited investor” (as defined in Regulation D under the Securities Act)
which extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes greater than those
taxes imposed by the assigning Lender at the time of such assignment; provided
that no Person or Affiliate (as defined in clause (a) and/or (b) of the
definition of “Affiliate” in this Annex A) of such Person (other than a Person
that is already a Lender) holding Subordinated Debt or Stock issued by any
Credit Party shall be a Qualified Assignee.

 

“Ratable Share” has the meaning ascribed to it in Section 1.1(b).

 

“Real Estate” means all real property owned, leased, subleased or used by any
Credit Party.

 

“Refinancing” means the repayment in full by Borrower of the Prior Lender
Obligations on the Closing Date.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

 

“Registration Statement” means that certain Form S-1 Registration Statement, as
amended, of Borrower filed with the Securities and Exchange Commission under the
Securities Act of 1933, effective on December 15, 2004, and dated December 16,
2004

 

A-32

--------------------------------------------------------------------------------


 

in respect of the Initial IDS Securities and the Initial IDS Subordinated Notes
issued and sold by Borrower on the Closing Date.

 

“Related Transactions” means the borrowing of the Term Loan on the Closing Date,
the initial borrowing (if any) under the Revolving Loan on the Closing Date, the
Mid-Missouri Acquisition, the Restructuring, the Refinancing, the issuance by
Borrower of Initial IDS Securities and Initial IDS Subordinated Notes on the
Closing Date pursuant to the Initial IDS Documents, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all of the Related Transactions Documents.

 

“Related Transactions Documents” means the Mid-Missouri Acquisition Agreement,
the Restructuring Documents, the Initial IDS Documents and the Loan Documents,
and all other agreements or instruments executed in connection with the Related
Transactions.

 

“Relationship Bank” means each of the banks specified on Disclosure
Schedule (3.19) on the Closing Date and such other bank or banks reasonably
acceptable to Agent.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.

 

“Replacement Amendment and Consent” has the meaning ascribed to it in the
definition of Replacement Software Required Actions.

 

“Replacement Software Agreement” has the meaning ascribed to it in the
definition of Replacement Software Required Actions.

 

“Replacement Software Required Actions” means, (a) in the case of delivery of a
notice of termination under Section 4 of the M&A Software License or under any
Replacement Software Agreement, (i) no later than 60 days after delivery of such
notice of termination, the applicable Credit Party shall have (A) executed
(1) an agreement with a reputable software vendor in form and substance
reasonably satisfactory to Agent (the “Replacement Software Agreement”) in
respect of the purchase or license by such Credit Party of software with
substantially similar functionality (or enhanced functionality) as the software
subject to the M&A Software License (the “Replacement Software”) and (2) an
amendment to the Software Amendment and Consent in form and substance reasonably
satisfactory to Agent (the “Replacement Amendment and Consent”) and (B) provided
Agent with reasonably satisfactory evidence concerning the proposed
implementation of the Replacement Software, (ii) no later than 30 days after
delivery of such notice of termination, Borrower shall have delivered to Agent a
certificate from a Responsible Officer reporting as to the progress of the
implementation of the Replacement Software and certifying that the
implementation

 

A-33

--------------------------------------------------------------------------------


 

thereof shall be completed no later than thirty (30) days prior to the date of
termination of the M&A Software License or Replacement Software Agreement, as
applicable and (iii) the Replacement Software shall have become functionally
operational in the businesses of the Credit Parties no later than thirty (30)
days prior to the date of termination of the M&A Software License or Replacement
Software Agreement, as applicable and (b) in the case of a termination or expiry
of the M&A Software License or any Replacement Software Agreement, (i) the
applicable Credit Party shall have executed a Replacement Software Agreement and
Replacement Amendment and Consent prior to such termination or expiry and
(ii) the Replacement Software shall have become functionally operational in the
businesses of the Credit Parties on or prior to the date of such termination or
expiry.

 

“Replacement Software” has the meaning ascribed to it in the definition of
Replacement Software Required Actions.

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.

 

“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan.

 

“Requisite Term Lenders” means Lenders holding more than 50% of the aggregate
principal amount of the Term Loan then outstanding.

 

“Reserves” means, as of any date, any reserve against the Borrowing Availability
established by Agent pursuant to Section 1.3(b)(ii) or Section 5.4.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer or treasurer of Borrower.

 

“Restricted Payment” means (a) the declaration or payment of any dividend or the
Incurrence of any liability to make any other payment or distribution of cash or
other property or assets in respect of Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of any Credit
Party’s Stock or any other payment or distribution made in respect thereof,
either directly or indirectly; (c) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt or
any other Indebtedness of any Credit Party subordinated to any of the
Obligations; (d) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of any Credit Party now or hereafter outstanding; (e) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any shares of any Credit Party’s
Stock or of a claim for reimbursement,

 

A-34

--------------------------------------------------------------------------------


 

indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder or Affiliate of any Credit Party
other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Credit Party; and (g) any payment of
management fees (or other fees of a similar nature) by any Credit Party to any
Stockholder of  any Credit Party or its Affiliates.

 

“Restructuring” means (i) the conversion on the Closing Date of Rural LEC
Acquisition LLC from a Delaware limited liability company into a Delaware
corporation under the name “Otelco Inc.” and (ii) in connection with such
conversion, the conversion on the Closing Date of each membership interest in
Rural LEC Acquisition LLC to a combination of shares of Borrower’s Class B
common stock and Initial IDS Securities as provided in Section 2 of Article IV
of the certificate of incorporation of Borrower as filed with the Delaware
Secretary of State and in effect on the Closing Date.

 

“Restructuring Documents” means (i) the Certificate of Conversion from a limited
liability company to a corporation of Rural LEC Acquisition LLC and (ii) the
certificate of incorporation of Borrower as filed with the Delaware Secretary of
State and in effect on the Closing Date.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

 

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.

 

“Revolving Loan” means, at any time, the aggregate amount of Revolving Credit
Advances outstanding to Borrower.

 

“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances as set
forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Revolving Lender and (b) as to all Revolving Lenders, the
aggregate commitment of all Revolving Lenders to make Revolving Credit Advances,
which aggregate commitment shall be Fifteen Million Dollars ($15,000,000) on the
Closing Date, as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.

 

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Borrower or a Subsidiary whereby Borrower or a

 

A-35

--------------------------------------------------------------------------------


 

Subsidiary transfers such property to a Person and Borrower or such Subsidiary
leases it from such Person, other than leases between Borrower and a Wholly
Owned Subsidiary or between Wholly Owned Subsidiaries.

 

“Seaport Capital” means Seaport Capital Partners II, L.P.

 

“Securities Offering” means any public or private sale of IDS Securities or
common stock or Preferred Stock of Borrower (other than Disqualified Stock),
other than public offerings with respect to IDS Securities or Borrower’s Common
Stock registered on Form S-8.

 

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Software Amendment and Consent” has the meaning ascribed to it in paragraph BB
of Annex D.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, participations or other equivalents (regardless
of how designated) of or in a corporation, partnership, limited liability
company or equivalent entity whether voting or nonvoting, including (i) common
stock, preferred stock or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934)
and (ii) common stock represented by IDS Securities and common stock outstanding
upon the separation of IDS Securities into the securities represented thereby.

 

A-36

--------------------------------------------------------------------------------


 

“Stock Issuance” means any issuance by any Credit Party of any Stock to any
Person or receipt by any Credit Party of a capital contribution from any Person,
including the issuance of Stock pursuant to the exercise of options or warrants
and the conversion of any Indebtedness to Stock.

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means Indebtedness evidenced by the Initial IDS Subordinated
Notes, any Subsequent IDS Subordinated Notes and any Permitted Additional
Subordinated Debt.

 

“Subordinated Debt Documents” means the Initial IDS Subordinated Notes
Documents, any Subsequent IDS Subordinated Notes Documents and any Additional
Subordinated Debt Documents.

 

“Subsequent IDS Common Stock” means Class A common stock of Borrower with terms
identical to the terms of the Initial IDS Common Stock.

 

“Subsequent IDS-Linked Subordinated Notes” means Indebtedness of Borrower
evidenced by a new issue of unsecured, subordinated notes of Borrower, so long
as (a) such Indebtedness has a final maturity no earlier than two years after
the Final Maturity Date and no required amortizations prior to two years after
the Final Maturity Date; (b) such Indebtedness does not (i) have guarantors that
are not Subsidiary Guarantors, (ii) have obligors other than Borrower or
(iii) provide for security; (c) all other terms of such Indebtedness (including
subordination provisions, standstill provisions, defaults, remedies, covenants,
redemption provisions, interest deferral mechanics and other terms but excluding
the applicable interest rate and the principal amount thereof) are identical to
(or, from the perspective of the Lenders, more favorable than) those which
applied to the Initial IDS-Linked Subordinated Notes issued on the Closing Date;
(d) such Indebtedness is incurred concurrently with the issuance of Subsequent
IDS Common Stock and results in the same proportional allocation between equity
and debt as existed after the issuance of Initial IDS Common Stock and Initial
IDS Subordinated Notes on the Closing Date; (e) the documentation governing such
Indebtedness is otherwise reasonably satisfactory to Agent (it being understood
that documentation substantially identical to the Initial IDS Subordinated Notes
Documents shall be reasonably satisfactory to Agent); and (f) such Indebtedness
is issued in accordance with Section 6.3(a)(xv).

 

“Subsequent IDS Securities” means income deposit securities of Borrower
comprised of one share of Subsequent IDS Common Stock and a certain principal
amount of Subsequent IDS-Linked Subordinated Notes.

 

“Subsequent IDS Subordinated Notes” means (i) the Subsequent IDS-Linked
Subordinated Notes and (ii) the Subsequent Non-IDS-Linked Subordinated Notes.

 

A-37

--------------------------------------------------------------------------------


 

“Subsequent IDS Subordinated Notes Documents” means the Subsequent IDS
Subordinated Notes, the Subsequent IDS Subordinated Notes Indenture and each
other document executed by any Credit Party pursuant to any such document.

 

“Subsequent IDS Subordinated Notes Indenture” means any indenture or similar
agreement entered into in connection with the issuance of Subsequent IDS
Subordinated Notes.

 

“Subsequent Non-IDS-Linked Subordinated Notes” means Indebtedness of Borrower
evidenced by a new issue of unsecured, subordinated notes of Borrower issued
concurrently with an issuance of Subsequent IDS-Linked Subordinated Notes
pursuant to a Subsequent IDS Subordinated Notes Indenture in an aggregate
principal amount sufficient to satisfy applicable guidelines of tax advisors of
Borrower, so long as such Indebtedness has terms identical to such Subsequent
IDS-Linked Subordinated Notes other than not comprising a portion of Subsequent
IDS Securities.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
the Borrower.

 

“Subsidiary Guarantor” means each Credit Party that is a Guarantor under the
Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by each Subsidiary of Borrower (other than Mid-Missouri Telephone) in
favor of Agent, on behalf of itself and Lenders.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).

 

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).

 

A-38

--------------------------------------------------------------------------------


 

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.

 

“Swing Line Lender” means CoBank, ACB.

 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.

 


“SWING LINE NOTE” HAS THE MEANING ASCRIBED TO IT IN SECTION 1.1(C)(II).


 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.

 

“Telecommunications Approvals” shall have the meaning ascribed to it in
Section 3.1.

 

“Telecommunications Assets” means all assets, rights (contractual or otherwise)
and properties, real or personal, whether tangible or intangible, used or
intended for use in connection with a Telecommunications Business.

 

“Telecommunications Business” means the business of (i) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (ii) constructing, creating, developing or producing
communications networks, related network transmission, equipment, software,
devices and content for use in a communications or content distribution business
or (iii) evaluating, participating or pursuing any other activity or opportunity
that is primarily related to (i) or (ii) above.

 

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations (other than contingent indemnity and
expense reimbursement obligations for which no claim has been made) under the
Agreement and the other Loan Documents have been completely discharged, and
(c) Borrower shall not have any further right to borrow any monies under the
Agreement.

 

“Term Lenders” means those Lenders having Term Loan Commitments.

 

“Term Lender Settlement Date” has the meaning assigned to it in
Section 9.9(a)(iii).

 

“Term Loan” has the meaning assigned to it in Section 1.1(b)(i).

 

“Term Loan Commitment” means (a) as to any Lender with a Term Loan Commitment,
the commitment of such Lender to make its Pro Rata Share of the Term

 

A-39

--------------------------------------------------------------------------------


 

Loan as set forth on Annex J to the Agreement or in the most recent Assignment
Agreement executed by such Lender, and (b) as to all Lenders with a Term Loan
Commitment, the aggregate commitment of all Lenders to make the Term Loan, which
aggregate commitment shall be Eighty Million Dollars ($80,000,000) on the
Closing Date.  After advancing the Term Loan, each reference to a Lender’s Term
Loan Commitment shall refer to that Lender’s Pro Rata Share of the outstanding
Term Loan.

 

“Term Note” has the meaning assigned to it in Section 1.1(b)(i).

 

“Test Period” means each period of four consecutive Fiscal Quarters ended as
provided in the relevant provision or definition in the Agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party:  (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

 

A-40

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person and/or
by one or more Wholly Owned Subsidiaries of such Person.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in
Article or Division 9 shall control.  Unless otherwise specified, references in
the Agreement or any of the Appendices to a Section, subsection or clause refer
to such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

 

Any reference in the Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
“actual knowledge” of any Credit Party, such words are intended to signify that
such Credit Party has actual knowledge or awareness of a particular fact or
circumstance.  Whenever any provision in any Loan Document refers to the
“knowledge” (or an analogous phrase) of any Credit Party without the word
“actual”, such words are intended to signify that such Credit Party has actual
knowledge or awareness of a particular fact or circumstance or that such Credit
Party, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance.

 

A-41

--------------------------------------------------------------------------------


 

ANNEX B

 

to

 

CREDIT AGREEMENT

 

[INTENTIONALLY OMITTED]

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C (Section 1.8)

 

to

 

CREDIT AGREEMENT

 

CASH MANAGEMENT SYSTEM

 

Each Credit Party (other than Mid-Missouri Telephone) shall establish and
maintain the Cash Management Systems described below.  It is undertstood that
each reference to a “Credit Party” or a “Subsidiary” in this Annex C only shall
constitute a reference to each Credit Party or Subsidiary other than
Mid-Missouri Telephone.

 

(a)                                  On or before the Closing Date, the
applicable Credit Party shall cause each Blocked Account maintained by such
Credit Party at a Relationship Bank to become subject to a tri-party blocked
account agreement in accordance with paragraph (c) of this Annex C.  Except for
such closures or replacements expressly permitted or required by paragraph
(d) of this Annex C, the Credit Parties shall, until the Termination Date, at
all times maintain each Blocked Account at the Relationship Bank at which such
account was established.  On or before the Closing Date and until the
Termination Date, each applicable Credit Party shall (i) request in writing and
otherwise take reasonable steps to ensure that all Account Debtors forward
payment directly to one or more Blocked Accounts or to Borrower or the
applicable Subsidiary and (ii) deposit and cause its Subsidiaries to deposit or
cause to be deposited promptly, and in any event no later than the second
Business Day after the receipt thereof, all cash, checks, drafts or other
similar items of payment relating to or constituting payments made in respect of
any and all Collateral into one or more Blocked Accounts or, to the extent
permitted by paragraph (b) of this Annex C, into one or more Excluded Accounts
or Disbursement Accounts.

 

(b)                                 Each Credit Party may maintain, in its name,
at a Relationship Bank, one or more Disbursement Accounts.  No Credit Party
shall accumulate or maintain cash in Disbursement Accounts as of any date of
determination in excess of (x) checks outstanding against such accounts and paid
as of such date, (y) payroll requirements outstanding and paid as of such date,
and (z) amounts necessary to meet ordinary course minimum balance requirements
of the applicable Relationship Bank in respect thereof as of such date.  Each
Credit Party may maintain, in its name, at a Relationship Bank, one or more
Excluded Accounts.  The Credit Parties agree that at no time shall the 
aggregate amount on deposit in all Excluded Accounts and all other accounts of
the Credit Parties (other than Disbursement Accounts or Blocked Accounts) exceed
$100,000 in the aggregate at any time for all Credit Parties combined (the
“Threshold Amount”); provided; however, that no Event of Default shall occur
solely by reason of the amount on deposit in all Excluded Accounts and such
other accounts combined exceeding the Threshold Amount if (i) the amount in
excess of the Threshold Amount is transferred to a Blocked Account within one
Business Day of such excess having occurred and (ii) at the close of business on
such Business Day the amount on deposit in all Excluded Accounts and such other
accounts combined does not exceed the Threshold Amount.

 

C-1

--------------------------------------------------------------------------------


 

 (c)                               On or before the Closing Date each
Relationship Bank shall have, in respect of each Blocked Account located at such
Relationship Bank, entered into a tri-party blocked account agreement with
Agent, for the benefit of itself and Lenders, and Credit Parties, as applicable,
in form and substance reasonably acceptable to Agent, which shall become
operative on or prior to the Closing Date.  Unless Agent shall agree otherwise,
each such blocked account agreement (and each blocked account agreement referred
to in paragraph (b) and (d) of this Annex C) shall provide, among other things,
that (i) all items of payment deposited in such account are held by such bank as
agent or bailee-in-possession for Agent, on behalf of itself and Lenders,
(ii) the bank executing such agreement has no rights of setoff or recoupment or
any other claim against such account, as the case may be, other than for payment
of its service fees and other charges directly related to the administration of
such account and for returned checks or other items of payment, and (iii) from
and after the Closing Date with respect to banks at which a Blocked Account is
maintained, such bank agrees, from and after the receipt of a notice (an
“Activation Notice”) from Agent (which Activation Notice may be given by Agent
at any time at which an Event of Default has occurred and is continuing (an
“Activation Event”)), to forward immediately all amounts in each Blocked Account
to the Collection Account through daily sweeps from such Blocked Account into
the Collection Account.

 

(d)                                 After the Closing Date, no Credit Party
shall (i) close any deposit or other account, (ii) establish any deposit or
other account or (iii) upon a Target becoming a Credit Party in connection with
a Permitted Acquisition, continue to maintain such Credit Party’s deposit or
other accounts; provided, however, that

 

(A) a Credit Party may (I) close a deposit account in accordance with the final
sentence of this paragraph (d), (II) close a Disbursement Account or Excluded
Account so long as all amounts on deposit therein, if any, shall have been
transferred to a Blocked Account prior to the closure thereof and (III) with the
prior written consent of Agent, close a Blocked Account so long as all amounts
on deposit therein, if any, shall have been transferred to another Blocked
Account prior to the closure thereof;

 

(B) upon a Target becoming a Credit Party in connection with a Permitted
Acquisition, such Credit Party may maintain its deposit accounts at the bank or
banks at which such deposit accounts were established if the requirements of
clause (C) of this paragraph (d) shall have been satisfied concurrently with
such Person becoming a Credit Party as if such Person were establishing accounts
under such clause (C);

 

(C) so long as no Event of Default has occurred and is continuing, any Credit
Party may establish a deposit account at a Relationship Bank subject to the
satisfaction of the following conditions:

 

(I) Borrower shall have delivered to Agent (1) written notice  setting forth the
Relationship Bank at which such account shall be established, whether the
applicable account is either a “Blocked Account”, “Disbursement Account” or
“Excluded Account” for purposes of this

 

C-2

--------------------------------------------------------------------------------


 

Annex C and a description of the proposed use therefor and (2) an amended
Disclosure Schedule (3.19) reflecting the information specified in the
immediately preceding clause (1); and

 

(II) in the case of a Blocked Account, prior to the time of the opening thereof,
the applicable Credit Party, the Relationship Bank at which such Blocked Account
is located and Agent shall have executed and delivered to Agent a tri-party
blocked account agreement with respect to such account, in form and substance
reasonably satisfactory to Agent.

 

Borrower shall deliver to Agent (1) a list of all deposit accounts maintained by
the Credit Parties together with the delivery of annual audited consolidated
financial statements in accordance with paragraph (b) of Annex E and (2) within
five (5) Business Days after the request of Agent, information concerning such
accounts (including deposits and withdrawals therefrom) as Agent may reasonably
request.  Borrower shall, or, as applicable, shall cause its applicable
Subsidiary to, close a deposit account or accounts (and establish replacement
deposit accounts in accordance with clause (C) of this paragraph (d)) promptly
and in any event within 30 days following notice from Agent that the
creditworthiness of any bank holding the referenced account or accounts is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts of the bank holding such account or accounts or Agent’s
liability under any tri-party blocked account agreement with such bank is no
longer acceptable in Agent’s reasonable judgment.

 

(e)                                  The Blocked Accounts, Disbursement Accounts
and Excluded Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which Borrower and each Subsidiary
thereof shall have granted a Lien to Agent, on behalf of itself and Lenders,
pursuant to the Security Agreement.

 

(f)                                    All amounts deposited in the Collection
Account shall be deemed received by Agent in accordance with Section 1.10 and
shall be applied (and allocated) by Agent in accordance with Section 1.11.  In
no event shall any amount be so applied unless and until such amount shall have
been credited in immediately available funds to the Collection Account.

 

(g)                                 Borrower shall and shall cause its
Subsidiaries, officers, employees, agents, directors or other Persons acting for
or in concert with the Credit Parties, each a “Related Person”) to (i) hold in
trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items of payment received by Borrower or any such Related Person, and
(ii) within two (2) Business Days after receipt by Borrower or any such Related
Person of any checks, cash or other items of payment, deposit the same into a
Blocked Account.  Borrower on behalf of itself and each Related Person thereof
acknowledges and agrees that all cash, checks or other items of payment
constituting

 

C-3

--------------------------------------------------------------------------------


 

proceeds of Collateral are part of the Collateral.  All proceeds of the sale or
other disposition of any Collateral shall be deposited directly into Blocked
Accounts.

 

C-4

--------------------------------------------------------------------------------


 

ANNEX D (Section 2.1(a))

 

to

 

CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent and Lenders in form and substance satisfactory to
Agent and Lenders on or prior to the Closing Date (each capitalized term used
but not otherwise defined herein shall have the meaning ascribed thereto in
Annex A to the Agreement):

 

A.                                   Appendices.  All Appendices to the
Agreement, in form and substance satisfactory to Agent.

 

B.                                     Revolving Notes, Swing Line Note and Term
Notes.  Duly executed originals of the Revolving Notes, Swing Line Note and Term
Notes for each applicable Lender, dated the Closing Date.

 

C.                                     Security Agreement.  Duly executed
originals of the Security Agreement, dated the Closing Date, and all
instruments, documents and agreements executed pursuant thereto.

 

D.                                    Insurance.  Satisfactory evidence that the
insurance policies required by Section 5.4 are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements, as requested by Agent, in favor of Agent, on
behalf of Lenders.

 

E.                                      Security Interests and Code Filings. 
(a) Evidence satisfactory to Agent that Agent (for the benefit of itself and
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Agent may request in order to perfect its security interests in the Collateral,
(ii) copies of Code search reports listing all effective financing statements
that name any Credit Party as debtor, together with copies of such financing
statements, none of which shall cover the Collateral, except for those relating
to the Prior Lender Obligations (all of which shall be terminated on the Closing
Date) and others approved by Agent, and (iii) a perfection certificate duly
executed on behalf of each Credit Party.

 

(b)                                 Evidence satisfactory to Agent, including
copies, of all UCC-1 and other financing statements filed in favor of any Credit
Party with respect to each location, if any, at which Inventory may be
consigned.

 

(c)                                  Control Letters from (i) all issuers of
uncertificated securities and financial assets, if any, held by any Credit Party
(other than Mid-Missouri Telephone),

 

D-1

--------------------------------------------------------------------------------


 

(ii) all securities intermediaries with respect to all securities accounts and
securities entitlements, if any, of any Credit Party (other than Mid-Missouri
Telephone), and (iii) all futures commission agents and clearing houses with
respect to all commodities contracts and commodities accounts, if any, held by
any Credit Party (other than Mid-Missouri Telephone).

 

F.                                      Payoff Letter; Termination Statements. 
Copies of a duly executed payoff letter, in form and substance reasonably
satisfactory to Agent, by and between all parties to the Prior Lender loan
documents evidencing repayment in full of all Prior Lender Obligations, together
with (a) UCC-3 or other appropriate termination statements, in form and
substance satisfactory to Agent, manually signed by Prior Lender Agent or the
applicable Prior Lender releasing all liens of Prior Lender Agent or any Prior
Lender upon any of the real or personal property of each Credit Party, and
(b) termination of all blocked account agreements, bank agency agreements or
other similar agreements or arrangements or arrangements in favor of Prior
Lender Agent or Prior Lender or relating to any Prior Lender Obligations.

 

G.                                     Intellectual Property Security
Agreements.  Duly executed originals of Trademark Security Agreements, Copyright
Security Agreements and Patent Security Agreements, each dated the Closing Date
and signed by each Credit Party (other than Mid-Missouri Telephone) which owns
Trademarks, Copyrights and/or Patents, as applicable, all in form and substance
reasonably satisfactory to Agent, together with all instruments, documents and
agreements executed pursuant thereto.

 

H.                                    Intentionally Omitted.

 

I.                                         Subsidiary Guaranties.  Guaranties
executed by and each direct and indirect Subsidiary of Borrower (other than
Mid-Missouri Telephone) in favor of Agent, for the benefit of Lenders.

 

J.                                        Intentionally Omitted.

 

K.                                    Initial Notice of Revolving Credit
Advance.  Duly executed originals of a Notice of Revolving Credit Advance, dated
the Closing Date, with respect to any Revolving Credit Advance to be requested
by Borrower on the Closing Date.

 

L.                                      Letter of Direction.  Duly executed
originals of a letter of direction from Borrower addressed to Agent, on behalf
of itself and Lenders, with respect to the disbursement on the Closing Date of
the proceeds of the Term Loan and the initial Revolving Credit Advance.

 

M.                                 Cash Management System; Blocked Account
Agreements.  Evidence satisfactory to Agent that, as of the Closing Date, Cash
Management Systems complying with Annex C to the Agreement have been established
and are currently being maintained in the manner set forth in such Annex C,
together with copies of duly executed tri-party blocked account agreements,
reasonably satisfactory to Agent, with the banks as required by Annex C.

 

D-2

--------------------------------------------------------------------------------


 

N.                                    Charter and Good Standing.  For each
Credit Party, such Person’s (a) charter and all amendments thereto, (b) good
standing certificates (including verification of tax status) in its state of
incorporation or organization and (c) good standing certificates (including
verification of tax status) and certificates of qualification to conduct
business in each jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, each dated a recent date
prior to the Closing Date and certified by the applicable Secretary of State or
other authorized Governmental Authority.

 

O.                                    Bylaws and Resolutions.  For each Credit
Party, (a) such Person’s bylaws and all charter documents including partnership
and/or operating agreements, together with all amendments thereto and
(b) resolutions of such Person’s Board of Directors and partners, members and
stockholders, as applicable, approving and authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and the
transactions to be consummated in connection therewith, each certified as of the
Closing Date by such Person’s corporate or organizational secretary or an
assistant secretary as being in full force and effect without any modification
or amendment.

 

P.                                      Incumbency Certificates.  For each
Credit Party, signature and incumbency certificates of the officers of each such
Person executing any of the Loan Documents, certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being true,
accurate, correct and complete.

 

Q.                                    Opinions of Counsel.  Duly executed
originals of opinions of O’Melveny & Myers LLP, counsel for the Credit Parties,
and FCC and state regulatory counsel for the Credit Parties, together with
(a) any special communications and local counsel opinions reasonably requested
by Agent and (b) reliance letters with respect to such legal opinions delivered
in connection with the Related Transactions reasonably requested by Agent, each
in form and substance reasonably satisfactory to Agent and its counsel, dated
the Closing Date and addressed to Agent and Lenders.

 

R.                                     Pledge Agreements.  Duly executed
originals of each of the Pledge Agreements accompanied by (as applicable)
(a) share certificates representing all of the outstanding Stock being pledged
pursuant to such Pledge Agreement and stock powers for such share certificates
executed in blank and (b) the original Intercompany Notes and other instruments
evidencing Indebtedness being pledged pursuant to such Pledge Agreement, duly
endorsed in blank.

 

S.                                      Accountants’ Letters.  A letter from the
Credit Parties to their independent auditors authorizing the independent
certified public accountants of the Credit Parties to communicate with Agent and
Lenders in accordance with Section 4.2.

 

T.                                     Appointment of Agent for Service.  An
appointment of CT Corporation (or other agent reasonably acceptable to Agent) as
each Credit Party’s agent for service of process.

 

D-3

--------------------------------------------------------------------------------


 

U.                                    Solvency Certificate. Agent shall have
received a solvency certificate of Borrower satisfactory in form and substance
to Agent.

 

V.                                     Fee Letters.  Duly executed originals of
the Fee Letters.

 

W.                                Officer’s Certificate.  Agent shall have
received duly executed originals of a certificate of the chief executive officer
and chief financial officer of Borrower, dated the Closing Date, confirming
compliance with the conditions set forth in Section 2.2 at the Closing Date.

 

X.                                    Waivers.  Agent, on behalf of Lenders,
shall have received landlord waivers and consents, bailee letters and mortgagee
agreements in form and substance reasonably satisfactory to Agent, in each case
as required pursuant to Section 5.9.

 

Y.                                     Mortgages.  Mortgages covering all of the
Material Real Estate (except for Material Real Estate owned by Mid-Missouri
Telephone) (the “Mortgaged Properties”) together with:  (a) title insurance
policies, current as-built surveys, zoning letters and certificates of
occupancy, in each case reasonably satisfactory in form and substance to Agent,
in its sole discretion; (b) evidence that counterparts of the Mortgages have
been recorded in all places to the extent necessary or desirable, in the
judgment of Agent, to create a valid and enforceable first priority lien
(subject to Permitted Encumbrances) on each Mortgaged Property in favor of Agent
for the benefit of itself and Lenders (or in favor of such other trustee as may
be required or desired under local law); and (c) an opinion of counsel in each
state in which any Mortgaged Property is located in form and substance and from
counsel reasonably satisfactory to Agent.

 

Z.                                     [Intentionally Omitted].

 

AA.                         [Intentionally Omitted].

 

BB.                             M&A Software License.  Agent shall have received
an amendment and consent to the M&A Software License (the “Software Amendment
and Consent”) in form and substance reasonably satisfactory to Agent.

 

CC.                             Audited Financials; Financial Condition.  Agent
shall have received the Financial Statements, Projections and other materials
set forth in Section 3.4, certified by Borrower’s chief financial officer, in
each case in form and substance satisfactory to Agent, and Agent shall be
satisfied, in its sole discretion, with all of the foregoing.  Agent shall have
further received a certificate of the chief executive officer and/or the chief
financial officer of Borrower, (I) based on such Pro Forma and Projections, to
the effect that (a) Borrower will be Solvent upon the consummation of the
transactions contemplated herein; (b) the Pro Forma fairly presents the
financial condition of Borrower as of the date thereof after giving effect to
the transactions contemplated by the Loan Documents; (c) the Projections are
based upon estimates and assumptions stated therein, all of which Borrower
believes to be reasonable in light of current conditions and current facts known
to Borrower and, as of the Closing Date, reflect Borrower’s good faith and
reasonable estimates of its future financial performance

 

D-4

--------------------------------------------------------------------------------


 

and of the other information projected therein for the period set forth therein;
and (d) containing such other statements with respect to the solvency of
Borrower and matters related thereto as Agent shall request, and (II) certifying
that as of the Closing Date and on a Pro Forma Basis after giving effect to the
Related Transactions, the Consolidated Senior Leverage Ratio does not exceed
2.76 to 1.00 and the Consolidated Total Leverage Ratio does not exceed 5.70 to
1.00.

 

DD.                           Assignment of Representations, Warranties,
Covenants and Indemnities.  Agent shall have received a duly executed copy of an
Assignment of Representations, Warranties, Covenants and Indemnities in respect
of the rights of the Credit Parties under the Mid-Missouri Acquisition
Agreement, which assignment shall be expressly permitted under the Mid-Missouri
Acquisition Agreement or shall have been consented to in writing by the seller
thereunder.

 

EE.                               Other Documents.  Such other certificates,
documents and agreements respecting any Credit Party as Agent may reasonably
request.

 

D-5

--------------------------------------------------------------------------------


 

ANNEX E (Section 4.1(a))

 

to

 

CREDIT AGREEMENT

 

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

 

Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

 

(a)                                  [Intentionally Omitted].

 

(b)                                 Quarterly Financials.  To Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, the following
consolidated financial statements for Borrower and its Subsidiaries, certified
by the chief financial officer of Borrower:  (i) unaudited balance sheets as of
the close of such Fiscal Quarter and the related statements of income and cash
flow for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments and the absence of footnotes).  Such financial
statements shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) signed by a Responsible Officer of Borrower
(i) showing the calculations used in determining compliance with each of the
Financial Covenants that is tested on a quarterly basis, (ii) showing the
calculations of the Consolidated Fixed Charge Coverage Ratio and Consolidated
Senior Leverage Ratio for the Credit Parties for the four-fiscal quarter period
ending on the last day of the period covered by such financial statements,
(iii) certifying whether a Dividend Suspension Period or Interest Deferral
Period shall have occurred and be continuing, (iv) certifying as to the number
of access lines operated by the Credit Parties as of the end of the prior Fiscal
Quarter and (v) showing the calculations of Distributable Cash and Excess Cash,
in each case, for the prior Fiscal Quarter and (B) the certification of the
chief financial officer of Borrower that (i) such financial statements present
fairly in all material respects in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes) the financial position and
results of operations and cash flows of Borrower and its Subsidiaries, on a
consolidated basis, as at the end of such Fiscal Quarter and for that portion of
the Fiscal Year then ended, (ii) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.  In addition,
Borrower shall deliver to Agent and Lenders, within forty-five (45) days after
the end of each Fiscal Quarter, a management discussion and analysis that
includes a comparison to budget for that portion of the Fiscal Year ending as of
the close of such Fiscal Quarter and a comparison of performance for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter to the
corresponding period in the prior year.

 

E-1

--------------------------------------------------------------------------------


 

(c)                                  Operating Plan.  To Agent and Lenders, as
soon as available, but not later than thirty (30) days after the end of each
Fiscal Year, an annual operating plan for Borrower, approved by the Board of
Directors of Borrower, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based,
(ii) includes a monthly budget for the following year and (iii) integrates
sales, gross profits, operating expenses, operating profit and cash flow
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for personnel,
Consolidated Capital Expenditures and facilities.

 

(d)                                 Annual Audited Financials. To Agent and
Lenders, within ninety (90) days after the end of each Fiscal Year, audited
Financial Statements for Borrower and its Subsidiaries on a consolidated basis,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared in accordance
with GAAP and certified without qualification as to going concern status or like
qualification or scope of the audit, by an independent certified public
accounting firm of national standing or otherwise acceptable to Agent.  Such
Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (ii) a report from such accounting firm to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of Default has
occurred (or specifying those Defaults and Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Defaults or Events of Default, (iii) a letter addressed to
Agent, on behalf of itself and Lenders, in form and substance reasonably
satisfactory to Agent and subject to standard qualifications required by
nationally recognized accounting firms, signed by such accounting firm
acknowledging that Agent and Lenders are entitled to rely upon such accounting
firm’s certification of such audited Financial Statements, (iv) the annual
letters to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters, and (v) the
certification of the chief executive officer or chief financial officer of
Borrower that all such Financial Statements present fairly in all material
respects in accordance with GAAP the financial position and results of
operations and cash flows of Borrower and its Subsidiaries on a consolidated
basis, as at the end of such Fiscal Year and for the period then ended, and that
there was no Default or Event of Default in existence as of such time or, if a
Default or Event of Default has occurred and is continuing, describing the
nature thereof and all efforts undertaken to cure such Default or Event of
Default.

 

(e)                                  Management Letters.  To Agent and Lenders,
within five (5) Business Days after receipt thereof by any Credit Party, copies
of all management letters, exception reports or similar letters or reports
received by such Credit Party from its independent certified public accountants.

 

E-2

--------------------------------------------------------------------------------


 

(f)                                    Default Notices.  To Agent and Lenders,
as soon as practicable, and in any event within five (5) Business Days after an
executive officer of Borrower has actual knowledge of the existence of any
Default, Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.

 

(g)                                 SEC Filings and Press Releases.  To Agent
and Lenders, promptly upon their becoming available, copies of (or, if made
publicly available on publicly accessible electronic medium (e.g. internet,
EDGAR or other another similar medium), notice of posting to such electronic
media):  (i) all Financial Statements, reports, notices and proxy statements
made publicly available by any Credit Party to its security holders generally;
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any Credit Party with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.

 

(h)                                 Subordinated Debt and Equity Notices.  To
Agent and Lenders, as soon as practicable, copies of all material written
notices given or received by any Credit Party with respect to any Subordinated
Debt or Stock of such Person, and, within two (2) Business Days after any Credit
Party obtains knowledge of any matured or unmatured event of default with
respect to any Subordinated Debt, notice of such event of default.

 

(i)                                     Supplemental Schedules.  To Agent and
Lenders, supplemental disclosures, if any, required by Section 5.6.

 

(j)                                     Litigation.  To Agent and Lenders in
writing, promptly upon learning thereof, notice of any Litigation commenced or
threatened against any Credit Party that (i) seeks damages in excess of
$500,000, (ii) seeks injunctive relief, (iii) is asserted or instituted against
any Plan, its fiduciaries or its assets or against any Credit Party or ERISA
Affiliate in connection with any Plan, (iv) alleges criminal misconduct by any
Credit Party, or (v) alleges the violation of any law regarding, or seeks
remedies in connection with, any Environmental Liabilities reasonably likely to
be in excess of $500,000.

 

(k)                                  Insurance Notices.  To Agent and Lenders,
disclosure of losses or casualties required by Section 5.4.

 

(l)                                     Lease Default Notices.  To Agent, within
two (2) Business Days after receipt thereof, copies of (i) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral having a value, individually or in the aggregate, in
excess of $250,000 is stored or located, and (ii) such other notices or
documents with respect to such leased locations or public warehouses as Agent
may reasonably request.

 

E-3

--------------------------------------------------------------------------------


 

(m)                               Lease Amendments.  To Agent, within two
(2) Business Days after receipt thereof, copies of any amendment to a lease of
Material Real Estate.

 

(n)                                 Regulatory Notices.  To Agent and Lenders,
promptly upon receipt of notice of (i) any actual or threatened forfeiture,
non-renewal, cancellation, termination, revocation, suspension, impairment or
material modification of any material Telecommunications Approval held by any
Credit Party, or any notice of default or forfeiture with respect to any such
material Telecommunications Approval, or (ii) any refusal by the FCC, any PSC or
any Franchising Authority to renew or extend any such material Communications
License, a certificate of an Responsible Officer specifying the nature of such
event, the period of existence thereof, and what action such Credit Party is
taking and propose to take with respect thereto.

 

(o)                                 Change of Location.  To Agent and Lenders,
within ten (10) Business Days after the change of location thereof, notice of
change in locations at which Collateral having a value, individually or in the
aggregate, in excess of $100,000, is held or stored, or the location of its
records concerning such Collateral.

 

(p)                                 Other Documents.  To Agent and Lenders, such
other financial and other information respecting any Credit Party’s business or
financial condition as Agent or any Lender shall, from time to time, reasonably
request.

 

E-4

--------------------------------------------------------------------------------


 

ANNEX F (Section 4.1(b))

 

to

 

CREDIT AGREEMENT

 

COLLATERAL REPORTS

 

Borrower shall deliver or cause to be delivered the following:

 

(a)                                  [Intentionally Omitted]

 

(b)                                 [Intentionally Omitted]

 

(c)                                  [Intentionally Omitted]

 

(d)                                 To Agent, at the time of delivery of each of
the quarterly Financial Statements delivered pursuant to Annex E, (i) a listing
of government contracts of  Borrower subject to the Federal Assignment of Claims
Act of 1940; and (ii) a list of any applications for the registration of any
Patent, Trademark or Copyright filed by any Credit Party with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in the prior Fiscal Quarter;

 

(e)                                  [Intentionally Omitted]

 

(f)                                    To Agent, at Borrower’s expense, such
appraisals of its assets as Agent may reasonably request at any time after the
occurrence and during the continuance of a Default or an Event of Default, such
appraisals to be conducted by an appraiser, and in form and substance reasonably
satisfactory to Agent; and

 

(g)                                 Such other reports, statements and
reconciliations with respect to the Collateral or Obligations of any or all
Credit Parties as Agent or any Lender shall from time to time request in its
reasonable discretion.

 

F-1

--------------------------------------------------------------------------------


 

ANNEX G (Section 6.10)

 

to

 

CREDIT AGREEMENT

 

FINANCIAL COVENANTS

 

Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated (i) in accordance with GAAP
consistently applied or (ii) to the extent a Permitted Acquisition shall have
been consummated after the first day of the then applicable Test Period, on a
Pro Forma Basis giving effect to such Permitted Acquisition in accordance with
GAAP consistently applied:

 

 (a)                               Minimum Consolidated Fixed Charge Coverage
Ratio.  Credit Parties shall have, at the end of each Fiscal Quarter, a
Consolidated Fixed Charge Coverage Ratio for the Test Period ending with such
Fiscal Quarter of not less than 1.10 to 1.00.

 

 (b)                              Maximum Consolidated Senior Leverage Ratio. 
Credit Parties shall have, at the end of each Fiscal Quarter, a Consolidated
Senior Leverage Ratio as of the last day of such Fiscal Quarter and for the Test
Period ending with such Fiscal Quarter of not more than 3.30 to 1.00.

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrower, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and its Subsidiaries’ financial condition and results of operations
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders.  “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Borrower’s
certified public accountants; (iii) purchase accounting adjustments under FASB
141 or 142 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any

 

G-1

--------------------------------------------------------------------------------


 

reserves established as a result of purchase accounting adjustments.  All such
purchase accounting adjustments resulting from expenditures made subsequent to
the Closing Date (including capitalization of costs and expenses or payment of
pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of Consolidated
EBITDA in such period.  If Borrower and Requisite Lenders agree upon the
required amendments, then after appropriate amendments have been executed and
the underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Borrower and Requisite Lenders cannot agree upon the required amendments within
thirty (30) days following the date of implementation of any Accounting Change,
then (i) all Financial Statements shall be prepared, delivered and made after
giving effect to the underlying Accounting Change, and (ii) all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.  For purposes of
Section 8.1, a breach of a Financial Covenant contained in this Annex G shall be
deemed to have occurred as of the last day of any specified measurement period,
regardless of when the Financial Statements reflecting such breach are delivered
to Agent or any Lender.

 

G-2

--------------------------------------------------------------------------------


 

ANNEX H (Section 9.9(a))

 

to

 

CREDIT AGREEMENT

 

LENDERS’ WIRE TRANSFER INFORMATION

 

Name:

General Electric Capital Corporation

Bank:

Deutsche Bank Trust Company Americas

 

New York, New York

ABA #:

021001033

Account #:

50232854

Account Name:

GECC/CAF Depository

Reference:

CFC Otelco

 

H-1

--------------------------------------------------------------------------------


 

ANNEX I (Section 11.10)

 

to

 

CREDIT AGREEMENT

 

NOTICE ADDRESSES

 

(A)                              If to Agent or GE Capital, at

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, CT 06851

Attention:  Jose Alberto Cepeda, Account Manager

Telecopier No.:  203-956-4543

Telephone No.: 203-956-4751

 

with copies to:

 

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention:  Fred Bass, Esq.

Telecopier No.:  212-259-6333

Telephone No.:  212-259-6330

 

and

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, CT 06851

Attention:  Corporate Counsel-Global Media & Communications

Telecopier No.:  203-956-4258

Telephone No.:  203-956-4785

 

(B)                                If to AIG Annuity Insurance Company,

 

Payment notices to:

 

AIG Global Investment Group

c/o The Bank of New York

Attn:  P & I Department

P.O. Box 19266

Newark, NJ  07195

Telephone:  718-315-3026

Fax:  718-315-3076

 

I-1

--------------------------------------------------------------------------------


 

Duplicate payment notices and compliance information to:

 

AIG Annuity Reinsurance

c/o AIG Global Investment Group

2929 Allen Parkway, A36-04

Houston, Texas  77019-2155

Attn:  Private Placement Department

Fax:  713-831-1072

 

All other correspondence to:

 

AIG Global Investment Group

2929 Allen Parkway, A36-01

Houston, Texas  77019-2155

Attn:  Legal Department - Investment Management

Fax:  (713) 831-2328

 

(C)                                If to CoBank, ACB, at

 

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

Attention: Communications and Energy Banking Group

Telecopier No.:  303-224-2639

 

(D)                               If to Borrower, at

 

Otelco Inc.

505 3rd Avenue East

Oneonta, Alabama 35121
Attention: President

Telecopier No.:  205-625-3528

Telephone No.:  205-625-3574

 

(E)                                 If to any other Credit Party, at

 

c/o Otelco Inc.

505 3rd Avenue East

Oneonta, Alabama 35121
Attention: President

Telecopier No.:  205-625-3528

Telephone No.:  205-625-3574

 

I-2

--------------------------------------------------------------------------------


 

ANNEX J (from Annex A - Commitments definition)

 

to

 

CREDIT AGREEMENT

 

Lender(s):

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

Revolving Loan Commitment:

 

$

7,500,000

 

 

 

 

 

Term Loan Commitment:

 

$

27,500,000

 

 

 

 

 

AIG ANNUITY INSURANCE COMPANY

 

 

 

 

 

 

 

Revolving Loan Commitment:

 

-0-

 

 

 

 

 

Term Loan Commitment:

 

$

30,000,000

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

 

 

Revolving Loan Commitment:

 

 

 

(including a Swing Line Commitment of $1,500,000)

 

$

7,500,000

 

 

 

 

 

Term Loan Commitment:

 

$

22,500,000

 

 

J-1

--------------------------------------------------------------------------------


 

Schedule A

 

Consolidated EBITDA - 2004

 

For the purposes of determining “Consolidated EBITDA” for  any period that
includes any of the Fiscal Quarters ending on March 31, 2004, June 30, 2004,
September 30, 2004 and December 31, 2004:

 

(a) Consolidated EBITDA for the Fiscal Quarter ending on March 31, 2004 shall
equal the sum of the amounts appearing in rows 1, 2, and 3 under the heading
“Consolidated EBITDA” in the table below;

 

(b) Consolidated EBITDA for the Fiscal Quarter ending on June 30, 2004 shall
equal the sum of the amounts appearing in rows 4, 5, and 6 under the heading
“Consolidated EBITDA” in the table below;

 

(c) Consolidated EBITDA for the Fiscal Quarter ending on September 30, 2004
shall equal the sum of the amounts appearing in rows 7, 8, and 9 under the
heading “Consolidated EBITDA” in the table below; and

 

(d) Consolidated EBITDA for the Fiscal Quarter ending on December 31, 2004 shall
equal the sum of the amounts appearing in rows 10, 11, and 12 under the heading
“Consolidated EBITDA” in the table below; provided, however, that on or prior to
March 31, 2005, Borrower shall deliver to Agent an officer’s certificate of the
chief financial officer of Borrower that sets forth the amount representing the
actual Consolidated EBITDA for the month ended December 31, 2004, and upon
delivery of such officer’s certificate the estimated amount marked by an
asterisk below in row 12 under the heading “Consolidated EBITDA” in the table
below shall be deemed to be the amount appearing on such officer’s certificate.

 

Row/Month

 

Otelco
Adjusted EBITDA

 

Mid Missouri
Adjusted EBITDA

 

Consolidated
EBITDA

 

 

 

 

 

 

 

 

 

1. Jan-04

 

$

2,094,856

 

$

478,640

 

$

2,573,496

 

2. Feb-04

 

$

2,137,300

 

$

520,179

 

$

2,657,479

 

3. Mar-04

 

$

2,052,154

 

$

440,464

 

$

2,492,618

 

 

 

 

 

 

 

 

 

4. Apr-04

 

$

2,003,014

 

$

438,490

 

$

2,441,504

 

5. May-04

 

$

2,092,524

 

$

454,263

 

$

2,546,787

 

6. Jun-04

 

$

2,069,299

 

$

478,781

 

$

2,548,080

 

 

 

 

 

 

 

 

 

7. Jul-04

 

$

1,994,850

 

$

589,414

 

$

2,584,264

 

8. Aug-04

 

$

2,046,157

 

$

494,926

 

$

2,541,083

 

9. Sep-04

 

$

2,317,250

 

$

532,469

 

$

2,849,719

 

 

 

 

 

 

 

 

 

10. Oct-04

 

$

2,114,262

 

$

374,064

 

$

2,488,326

 

11. Nov-04

 

$

2,022,878

 

$

455,864

 

$

2,478,742

 

12. Dec-04*

 

$

2,163,306

 

$

315,152

 

$

2,478,458

*

 

 

$

25,107,850

 

$

5,572,706

 

$

30,680,556

 

 

J-2

--------------------------------------------------------------------------------

 
